Exhibit 10.1

EXECUTION VERSION

SENIOR SECURED CREDIT AGREEMENT

by and among

PRIMUS TELECOMMUNICATIONS CANADA INC.,

as Borrower,

and

3082833 NOVA SCOTIA COMPANY,

as an Obligor,

and

the LENDERS party hereto from time to time,

and

GUGGENHEIM CORPORATE FUNDING, LLC,

as Administrative Agent and Collateral Agent.

Dated as of March 27, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page SENIOR SECURED CREDIT AGREEMENT    1 RECITALS    1 ARTICLE I
DEFINITIONS; CERTAIN TERMS

SECTION 1.01.

   Definitions    1

SECTION 1.02.

   Terms Generally    33

SECTION 1.03.

   Accounting and Other Terms    33

SECTION 1.04.

   Time References    33 ARTICLE II FACILITY

SECTION 2.01.

   Loans    34

SECTION 2.02.

   Use of Proceeds    34

SECTION 2.03.

   Promise to Pay    35

SECTION 2.04.

   Notes    35

SECTION 2.05.

   Authorized Officers    35

SECTION 2.06.

   Allocation of Proceeds of Collateral    36 ARTICLE III PAYMENTS AND OTHER
COMPENSATION

SECTION 3.01.

   Voluntary Prepayments/Reductions of Commitments    37

SECTION 3.02.

   Mandatory Prepayments    38

SECTION 3.03.

   Prepayment Premiums    39

SECTION 3.04.

   Payments    39

SECTION 3.05.

   Taxes    40 ARTICLE IV INTEREST; FEES; INCREASED COSTS

SECTION 4.01.

   Interest on the Loans and Other Obligations    42

SECTION 4.02.

   Increased Costs; Illegality    44

SECTION 4.03.

   Break Funding Payments    46

SECTION 4.04.

   Fees    46

 

-i-



--------------------------------------------------------------------------------

SECTION 4.05.

   Computation    46

SECTION 4.06.

   Interest Act (Canada)    46

SECTION 4.07.

   Nominal Rate of Interest    46 ARTICLE V CONDITIONS TO LOANS

SECTION 5.01.

   Conditions Precedent to the Loans    47 ARTICLE VI REPRESENTATIONS AND
WARRANTIES

SECTION 6.01.

   Representations and Warranties    50 ARTICLE VII REPORTING COVENANTS

SECTION 7.01.

   Financial Statements    59

SECTION 7.02.

   Other Financial Information    61

SECTION 7.03.

   Defaults, Events of Default; Changes in Collateral    62

SECTION 7.04.

   Lawsuits    62

SECTION 7.05.

   Insurance    63

SECTION 7.06.

   Environmental Notices    63

SECTION 7.07.

   Labor Matters    63

SECTION 7.08.

   Canadian Plans    63

SECTION 7.09.

   Other Information    64 ARTICLE VIII AFFIRMATIVE COVENANTS

SECTION 8.01.

   Compliance with Laws and Contractual Obligations    64

SECTION 8.02.

   Payment of Taxes and Claims    65

SECTION 8.03.

   Risk and Maintenance of Insurance    65

SECTION 8.04.

   Conduct of Business and Preservation of Corporate Existence    65

SECTION 8.05.

   Inspection of Property; Books and Records; Discussions    65

SECTION 8.06.

   Maintenance of Properties    66

SECTION 8.07.

   Actions with Respect to Leased Property    66

SECTION 8.08.

   Transactions with Affiliates    67

SECTION 8.09.

   Further Assurances    67

SECTION 8.10.

   Additional Security; Further Assurances    67

SECTION 8.11.

   Powers; Conduct of Business    69

SECTION 8.12.

   Use of Proceeds    69

SECTION 8.13.

   Obtaining of Permits, Etc.    69

SECTION 8.14.

   Environmental    69

 

-ii-



--------------------------------------------------------------------------------

SECTION 8.15.

   Change in Collateral; Collateral Records    70

SECTION 8.16.

   Fiscal Year    70

SECTION 8.17.

   Payment of Contractual Obligations    70

SECTION 8.18.

   Hedging    70

SECTION 8.19.

   Intellectual Property Filings    70

SECTION 8.20.

   Cash Management Systems    71

SECTION 8.21.

   Refinancing of Lehman Loan    71

SECTION 8.22.

   Term Debenture    71

SECTION 8.23.

   Proceeds from Issuance of Shares    71

SECTION 8.24.

   Books and Records    71

SECTION 8.25.

   Amendment Upon Extinguishment of Certain Indebtedness    71 ARTICLE IX
NEGATIVE COVENANTS

SECTION 9.01.

   Liens    72

SECTION 9.02.

   Indebtedness    72

SECTION 9.03.

   Consolidation, Merger, Subsidiaries, Etc.    72

SECTION 9.04.

   Asset Dispositions, Etc.    73

SECTION 9.05.

   Limitations on Dividends and Distributions and Other Payment Restrictions
Affecting Subsidiaries    73

SECTION 9.06.

   Limitation on Issuance and Sales of Capital Stock    74

SECTION 9.07.

   Investments    75

SECTION 9.08.

   Sale and Leaseback    76

SECTION 9.09.

   Negative Pledges    76

SECTION 9.10.

   Change in Nature of Business    77

SECTION 9.11.

   Modifications of Governing Documents, Certain Other Agreements, Names and
Organization    77

SECTION 9.12.

   Federal Reserve Regulations    77

SECTION 9.13.

   Investment Company Act of 1940    77

SECTION 9.14.

   Accounts    77

SECTION 9.15.

   Impairment of Security Interests    77

SECTION 9.16.

   Restricted Payments    78

SECTION 9.17.

   Changes Relating to Certain Indebtedness and Contracts    78

SECTION 9.18.

   Capital Expenditures    78

SECTION 9.19.

   Minimum Liquidity    79

SECTION 9.20.

   Certain Permitted Transactions    79 ARTICLE X FINANCIAL COVENANTS

SECTION 10.01.

   Minimum LHA EBITDA    80

 

-iii-



--------------------------------------------------------------------------------

ARTICLE XI EVENTS OF DEFAULT, RIGHTS AND REMEDIES

SECTION 11.01.

   Events of Default    80

SECTION 11.02.

   Remedies    84

SECTION 11.03.

   Waivers by the Obligors    84

SECTION 11.04.

   Activation Notices    85 ARTICLE XII THE AGENTS

SECTION 12.01.

   Appointment Powers and Immunities; Delegation of Duties, Liability of Agents
   85

SECTION 12.02.

   Reliance by Agents    87

SECTION 12.03.

   Defaults    88

SECTION 12.04.

   Rights as a Lender    88

SECTION 12.05.

   Costs and Expenses; Indemnification    89

SECTION 12.06.

   Non-Reliance on Agents and Other Lenders    89

SECTION 12.07.

   Failure to Act    90

SECTION 12.08.

   Resignation of Agent    90

SECTION 12.09.

   Collateral Sub-Agents    91

SECTION 12.10.

   Collateral Matters    91

SECTION 12.11.

   Restrictions on Actions by the Agents and the Lenders; Sharing Payments    92

SECTION 12.12.

   Several Obligations; No Liability    92

SECTION 12.13.

   Administrative Agent as Financial Institution.    93 ARTICLE XIII
MISCELLANEOUS

SECTION 13.01.

   Notices, Etc.    93

SECTION 13.02.

   Amendments, Etc.    94

SECTION 13.03.

   No Waiver; Remedies, Etc.    95

SECTION 13.04.

   Advances by the Collateral Agent    96

SECTION 13.05.

   Expenses; Taxes; Attorneys’ Fees    96

SECTION 13.06.

   Right of Set-Off, Sharing of Payments, Etc.    97

SECTION 13.07.

   Severability    98

SECTION 13.08.

   Replacement of Lenders    98

SECTION 13.09.

   Complete Agreement; Sale of Interest; Register    99

SECTION 13.10.

   Assignment    99

SECTION 13.11.

   Counterparts    101

SECTION 13.12.

   GOVERNING LAW    101

SECTION 13.13.

   CONSENT TO JURISDICTION, SERVICE OF PROCESS AND VENUE    102

 

-iv-



--------------------------------------------------------------------------------

SECTION 13.14.

   WAIVER OF JURY TRIAL, ETC.    102

SECTION 13.15.

   Consent    103

SECTION 13.16.

   Interpretation    103

SECTION 13.17.

   Reinstatement; Certain Payments    103

SECTION 13.18.

   Indemnification    103

SECTION 13.19.

   Interest    104

SECTION 13.20.

   Records    105

SECTION 13.21.

   Binding Effect    105

SECTION 13.22.

   Confidentiality    105

SECTION 13.23.

   Power of Attorney    106

SECTION 13.24.

   Lender Advertising    107

SECTION 13.25.

   USA PATRIOT ACT    107 ARTICLE XIV SUBORDINATION

SECTION 14.01.

   Term B Loans Subordinated to Term A Loans    107

SECTION 14.02.

   Priority and Payment Over of Proceeds in Certain Events.    108

SECTION 14.03.

   Rights of Holders of Term A Loan Obligations Not To Be Impaired    109

SECTION 14.04.

   Subrogation.    109

SECTION 14.05.

   Obligations of the Borrower Unconditional    110

SECTION 14.06.

   Notice to Holders    110

SECTION 14.07.

   Right of Any Holder as Holder of Term A Loans    110

SECTION 14.08.

   Reinstatement    111

 

-v-



--------------------------------------------------------------------------------

SCHEDULES

      

Schedule 1.01(A)

  —      Deposit Accounts of the Administrative Agent

Schedule 1.01(B)

  —      Existing Liens

Schedule 1.01(C)

  —      Existing Debt

Schedule 1.01(D)

  —      Loan Commitment

Schedule 1.01(F)

  —      Canadian Plans

Schedule 6.01(b)(ii)

  —      Notice of Proceedings

Schedule 6.01(e)

  —      Subsidiaries

Schedule 6.01(f)

  —      Litigation

Schedule 6.01(h)

  —      Changes in the Communications Statutes

Schedule 6.01(n)

  —      Real Estate Assets

Schedule 6.01(p)

  —      Environmental Matters

Schedule 6.01(q)

  —      Insurance

Schedule 6.01(s)

  —      Deposit Accounts of the Borrower

Schedule 6.01(t)

  —      Intellectual Property

Schedule 6.01(u)

  —      Material Contracts

Schedule 6.01(y)

  —      Location of Collateral; Chief Place of Business; Chief Executive
Office; FEIN; Name

Schedule 8.07

  —      Leased Property

Schedule 8.08

  —      Transactions with Affiliates

Schedule 8.14

  —      Remedial Action

Schedule 9.07

  —      Investments

EXHIBITS

      

Exhibit A

  —      List of Closing Documents

Exhibit B-1

  —      Form of Notice of Borrowing

 

-vi-



--------------------------------------------------------------------------------

Exhibit B-2   —      Form of Notice of Continuation Exhibit C-1   —      Form of
Term A Note Exhibit C-2   —      Form of Term B Note Exhibit D-1   —      Form
of Opinion of Skadden, Arps, Slate, Meagher & Flom LLP Exhibit D-2   —      Form
of Opinion of Goodmans LLP Exhibit E-1   —      Form of Notice of Conversion
Exhibit E-2   —      Form of Notice of Adjustment Exhibit F   —      Form of
Officer’s Certificate Exhibit G   —      Form of Compliance Certificate
Exhibit H   —      Form of Landlord Waiver and Consent Exhibit I   —      Form
of Assignment and Acceptance Exhibit K   —      Form of Solvency Certificate
Exhibit L   —      Form of Guarantee

 

-vii-



--------------------------------------------------------------------------------

SENIOR SECURED CREDIT AGREEMENT

This senior secured credit agreement, dated as of March 27, 2007 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
this “Agreement”), is entered into by and among PRIMUS TELECOMMUNICATIONS CANADA
INC., a corporation organized under the laws of the province of Ontario (the
“Borrower”), 3082833 NOVA SCOTIA COMPANY, an unlimited liability company
organized under the laws of the province of Nova Scotia (“Parent”) (together
with the Borrower, the “Obligors”), the lenders party hereto from time to time
(the “Lenders”) and GUGGENHEIM CORPORATE FUNDING, LLC, a Delaware limited
liability company, as administrative agent for the Lenders (in such capacity,
together with its successors and assigns, if any, the “Administrative Agent”)
and as collateral agent for the Secured Creditors (in such capacity, together
with its successors and assigns, if any, the “Collateral Agent”).

RECITALS

WHEREAS, the Borrower has requested the Lenders to provide term loans in an
aggregate principal amount of up to U.S. $35,000,000 on the terms and conditions
herein provided; and

WHEREAS, the Borrower is willing to secure all of its Obligations (as
hereinafter defined) by granting to the Collateral Agent, for its benefit and
for the ratable benefit of each Lender, security interests in substantially all
of its property and assets now owned or hereafter acquired by Borrower; and

WHEREAS, in order to induce the Collateral Agent, the Administrative Agent and
the Lenders to enter into this Agreement and other Loan Documents (as
hereinafter defined) and to induce Lenders to make the Loans (as hereinafter
defined) as provided for in this Agreement, the Guarantors (as hereinafter
defined) have agreed to guaranty the Obligations of Borrower under the terms of
the Guarantee (as hereinafter defined); and

WHEREAS, the Loans will be used to repay certain debt of the Borrower owed under
the Manulife Credit Agreement (as hereinafter defined), to fund Capital
Expenditures (as hereinafter defined) and to pay transaction fees and expenses;
and

WHEREAS, the Lenders are willing to make the Loans to the Borrower upon the
terms and conditions set forth herein;

NOW THEREFORE, in consideration of the premises and the covenants and agreements
contained herein and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I DEFINITIONS; CERTAIN TERMS

SECTION 1.01. Definitions. As used in this Agreement, the following terms shall
have the respective meanings indicated below, such meanings to be applicable
equally to both the singular and plural forms of such terms:

 

-1-



--------------------------------------------------------------------------------

“Account” has the meaning ascribed to such term in the Security Agreements.

“Account Debtor” has the meaning ascribed to such term in the Security
Agreements.

“Action” has the meaning ascribed to such term in Section 13.15.

“Activation Notice” means any activation notice as may be defined in a Blocked
Account Agreement.

“Additional Security Documents” means any Security Documents entered into
pursuant to Sections 8.09 or 8.10 hereof.

“Adjustment Date” means the Interest Payment Date occurring in each March, June,
September and December.

“Administrative Agent” has the meaning ascribed to such term in the introductory
paragraph hereto.

“Administrative Agent Account” means the account of the Administrative Agent
identified on Schedule 1.01(A), or such other account as the Administrative
Agent may from time to time specify in writing to the Borrower and the Lenders.

“Administrative Agent’s Office” means the office of the Administrative Agent
located at 135 East 57th Street, New York, New York, 10022, or such other office
as may be designated pursuant to the provisions of Section 13.01.

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to vote ten (10%) percent or more of the Securities
having voting power for the election of directors of such specified Person or
otherwise to direct or cause the direction of the management and policies of
such specified Person, whether through the ownership of voting Securities or by
contract or otherwise.

“Agent-Related Persons” means each of the Agents and their Affiliates, and the
officers, directors, employees, counsel, and agents of such Agent and its
Affiliates.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent
and “Agent” means the Administrative Agent.

“Agreement” means this Senior Secured Credit Agreement, together with all
Exhibits and Schedules hereto, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.

“Alternate Base Rate” at any time shall mean the sum of (i) the Applicable
Margin plus (ii) the higher of (A) the rate which is 50 basis points in excess
of the Federal Funds

 

-2-



--------------------------------------------------------------------------------

Rate and (B) the Prime Rate. Any change in the Alternate Base Rate due to a
change in the Prime Rate or the Federal Funds Rate shall be effective on the
opening of business on the date of such change.

“Alternate Base Rate Loans” or “ABR Loans” shall mean Loans that bear interest
at an interest rate based on the Alternate Base Rate.

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, laws, statutes, rules, regulations, treaties, directives,
guidelines and orders of Governmental Authorities applicable to such Person,
including zoning ordinances and all Environmental Laws, and all orders,
decisions, judgments and decrees of all courts and arbitrators in proceedings or
actions to which the Person in question is a party or by which it is bound.

“Applicable Margin” means, as of any date of determination, the rate per annum
specified below (a) in the column under the caption “ABR Loans” for Alternate
Base Rate Loans, or (b) in the column under the caption “LIBOR Loans” for LIBOR
Rate Loans, in each case by category based upon the Total Leverage Ratio as the
last day of the fiscal quarter immediately preceding such date of determination
as follows:

 

Category

 

Loans

 

Total

Leverage

Ratio

 

ABR Loans

 

LIBOR Loans

I

  Term A Loans   ³ 0.5x   2.500%   3.500%   Term B Loans   ³ 0.5x   5.125%  
6.125%

II

  Term A Loans   < 0.5x   2.320%   3.320%   Term B Loans   < 0.5x   4.700%  
5.700%

; provided that, the Applicable Margin shall be deemed to be Category I through
and including the two year anniversary of the Closing Date. At all other times,
the Applicable Margin shall be determined by reference to the Total Leverage
Ratio as of the end of each fiscal quarter of the Borrower’s fiscal year based
upon the Borrower’s financial statements delivered pursuant to Section 7.01(b)
and (d) of this Agreement. Each change in the Applicable Margin resulting from a
change in the Total Leverage Ratio shall be effective as of the close of the
third Business Day following delivery by the Borrower to the Agent of the
required financial statements accompanied by a compliance certificate
calculating the Total Leverage Ratio.

“Approved Fund” means any Fund that is administered or managed by any Lender.

“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit I attached hereto and made a part hereof (with blanks

 

-3-



--------------------------------------------------------------------------------

appropriately completed) delivered to the Administrative Agent in connection
with an assignment of a Lender’s interest under this Agreement in accordance
with Section 13.10(b).

“Assignment of Contracts” means the Assignment of Material Contracts, dated as
of the date hereof among the Borrower and the Collateral Agent, as such
agreement may be amended, supplemented, restated, extended, renewed or replaced
from time to time in accordance therewith and herewith.

“Authorized Officer” means, with respect to the Borrower, the Chief Financial
Officer and the President of the Borrower.

“Bankruptcy and Insolvency Act” means the Bankruptcy and Insolvency Act R.S.C.
1985, c. B-3, as amended.

“Blocked Account Agreements” means a “springing” blocked account agreement in
form and substance reasonably satisfactory to the Collateral Agent entered into
from time to time in respect of the Borrower’s Deposit Accounts among the
applicable depository bank, the Borrower and the Collateral Agent, which
agreement shall include a form of activation notice that provides that such
notice is being delivered following a Payment Restriction Default.

“BMO Excepted Account” means account number 0481 2312 6025 790 so long as it is
used solely to hold cash collateral in the amount of Cdn.$370,000 in support of
a letter of credit issued by Bank of Montreal.

“Borrower” has the meaning ascribed to such term in the introductory paragraph
hereto.

“Bureau” has the meaning ascribed to such term in Section 6.01(f).

“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which commercial banks are required or permitted to be closed in the State of
New York or the Province of Ontario; provided, that when used in connection with
a rate determination, borrowing or payment in respect of a LIBOR Rate Loan, the
term “Business Day” shall also exclude any day on which banks in London, England
are not open for dealings in Dollar deposits in the London interbank market.

“Canadian Plan” means at any time an employee benefit, pension, retirement or
other equivalent or analogous plan or program established, contributed to or
maintained by, for or on behalf of the Borrower and any Affiliate of the
Borrower domiciled in Canada which is subject to pension benefits standards
legislation prescribed by Applicable Law in Canada, including, without
limitation, the plans set out on Schedule 1.01(F).

“Capital Expenditures” means, with respect to any Person for any period, the sum
of the aggregate of all expenditures (whether such expenditures are paid in cash
or financed, including the full amount of all Capitalized Lease Obligations) by
such Person and its Subsidiaries (excluding Permitted Joint Ventures) arising
during such period that, in accordance with GAAP, are or should be included in
the “property, plant and equipment” account on its consolidated balance sheet,
excluding in each case, any such expenditures made for the repair,

 

-4-



--------------------------------------------------------------------------------

replacement or restoration of assets to the extent paid for by any insurance
policy or condemnation award to the extent such expenditures are permitted under
the Loan Documents, provided that any “Capital Expenditure” shall not constitute
an “Investment” hereunder.

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, options, warrants, interests, participations or other
equivalents (however designated and whether or not voting) of or in a Person,
including common stock, preferred stock or any other “equity security” and
(ii) with respect to any Person that is not a corporation, any and all
partnership interests, limited liability company interests or other equity
interests of such Person, including options, warrants or rights to acquire any
such interests, but excluding, in the case of clauses (i) and (ii) above, any
debt security that is exchangeable for or convertible into such capital stock.

“Capitalized Lease” means, with respect to any Person, any lease of real or
personal property by such Person as lessee which is required under GAAP to be
capitalized on the balance sheet of such Person.

“Capitalized Lease Obligations” means, with respect to any Person other than the
Borrower, obligations of such Person and its Subsidiaries (excluding Permitted
Joint Ventures) as lessee under Capitalized Leases and, with respect to the
Borrower, obligations of the Borrower and its Relevant Subsidiaries as lessee
under Capitalized Leases, and, for purposes hereof, the amount of any such
obligation shall be the capitalized amount thereof determined in accordance with
GAAP.

“Cash Collateral Account” means a deposit account in the name of the Collateral
Agent at a bank or financial institution selected by the Borrower and approved
by the Collateral Agent, as to which a Blocked Account Agreement exists.

“Cash Equivalents” shall mean (i) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by an
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year after the date of acquisition thereof;
(ii) marketable direct obligations issued or unconditionally guaranteed by
the Canadian Government or issued by an agency thereof and backed by the full
faith and credit of Canada, in each case maturing within one (1) year after the
date of acquisition thereof; (iii) marketable direct obligations issued by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof or by Canada or any province of
Canada or any political subdivision of any such province or any public
instrumentality thereof maturing within one (1) year after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from such other
nationally recognized rating services reasonably acceptable to the
Administrative Agent) and not listed in Credit Watch published by S&P;
(iv) commercial paper, other than commercial paper issued by the Borrower or any
of its Relevant Subsidiaries, maturing no more than two hundred seventy
(270) days after the date of acquisition thereof and, at the time of
acquisition, having a rating of at least A-1 or P-1, respectively, from either
S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, then the highest rating from such other nationally recognized
rating services reasonably acceptable to the

 

-5-



--------------------------------------------------------------------------------

Administrative Agent); (v) domestic and Eurodollar certificates of deposit or
time deposits or term deposits or deposit accounts or bankers’ acceptances
maturing within one (1) year after the date of acquisition thereof issued by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia or Canada having combined capital and
surplus of not less than $500,000,000 or by any Lender; (vi) shares or units of
money market or mutual funds that are required to have a net asset value of
$1.00 per share with assets in excess of $500,000,000 and that invest
exclusively in assets satisfying the requirements of clauses (i) through (v) of
this definition; and (vii) marketable direct debt issued or guaranteed by any
corporation (other than debt issued by the Borrower or any of its Relevant
Subsidiaries), which at the time of acquisition, has one of the three highest
ratings obtainable from either S&P or Moody’s (or, if at any time neither S&P
nor Moody’s shall be rating such obligations, then from such other nationally
recognized rating services acceptable to the Administrative Agent) maturing
within one (1) year after the date of acquisition thereof.

“Casualty” means any casualty, loss, damage, destruction or other similar
loss with respect to real or personal property or improvements that constitute
Collateral.

“Cdn.$” means lawful money of Canada.

“Change of Control” means the occurrence of any of the following: (a) the Parent
ceases to be the beneficial, direct or indirect owner of at least  2/3 of the
outstanding Capital Stock of the Borrower or ceases to have, at any time, the
right to elect at least  2/3 of the directors of the Borrower; (b) the Ultimate
Parent ceases to be the beneficial, direct or indirect owner of at least  2/3 of
the outstanding Capital Stock of each of the Credit Parties (other than the
Ultimate Parent), or ceases to have, at any time, the right to elect or to
control the election of, directly or indirectly, at least 2/3 of the directors
of each of the Credit Parties (other than the Ultimate Parent); (c) the failure
of the Collateral Agent to have a valid and perfected first priority pledge of
100% of the outstanding Capital Stock of the Borrower and each of the Borrower’s
directly-owned Relevant Subsidiaries; or (d) the foreclosure by any creditor on
any of the equity interests in a Guarantor.

“Chief Financial Officer” means, with respect to the Borrower, (a) an officer
designated as such or (b) any officer or authorized agent who has (i) an
understanding of GAAP and financial statements, (ii) the ability to assess the
general application of GAAP in connection with the accounting for estimates,
accruals and reserves, (iii) experience preparing, auditing, analyzing or
evaluating financial statements that present a breadth and level of complexity
of accounting issues that are generally comparable to the breadth and complexity
of issues that can reasonably be expected to be raised by the Borrower’s
financial statements, or experience actively supervising one or more persons
engaged in such activities and (iv) an understanding of internal control over
financial reporting.

“CIPO” means the Canada Intellectual Property Office.

“Closing Date” means the Business Day, on or before March 27, 2007, on which all
of the conditions precedent set forth in Section 5.01 have been satisfied (or
waived in accordance with the terms of this Agreement).

 

-6-



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder, in each case as in effect from time to time. References
to sections of the Code shall be construed also to refer to any successor
sections.

“Collateral” means, “Collateral,” as such term is defined collectively in the
Security Documents.

“Collateral Agent” has the meaning ascribed to such term in the introductory
paragraph hereto.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance and condemnation proceeds, cash proceeds of sales
and other voluntary or involuntary dispositions of property, rental proceeds,
and tax refunds).

“Commercial Code” means the New York Uniform Commercial Code, as in effect from
time to time.

“Communications Statutes” means the Telecommunications Act (Canada), the
Canadian Radio-television and Telecommunications Commission Act (Canada), the
Competition Act (Canada) or other statutes of Canada specifically relating to
the regulation of the Canadian telecommunications industry (including for this
purpose the orders, rules, regulations, directives, decisions, notices and
policies promulgated pursuant to such statutes, including the Radiocommunication
Regulations (Canada) and the Canadian Telecommunications Common Carrier
Ownership and Control Regulations and applicable statues or regulations, if any,
of any province of Canada specifically relating to the regulation of the
Canadian telecommunications industry and the orders, rules, regulations,
directives, decisions, notices and policies promulgated thereunder.

“Compliance Certificate” has the meaning ascribed to such term in
Section 7.01(d)(iii).

“Condemnation” means any taking by a Governmental Authority of property or
assets that constitute Collateral, or any part thereof or interest therein, for
public or quasi-public use under the power of eminent domain, by reason of any
public improvement or condemnation or in any other manner.

“Consolidated EBITDA” means, with respect to any Person for any period, the Net
Income of such Person for such period plus, without duplication, the sum of the
following amounts of such Person for such period to the extent deducted in
determining Net Income of such Person for such period: (A) Net Interest Expense,
(B) provisions for federal, provincial, local, and foreign income, value added
and similar taxes, (C) depreciation expense, (D) amortization expense
(including, amortization of goodwill and other intangible assets),
(E) impairment of goodwill, wireless licenses or long lived assets and other
non-cash charges or expenses, (F) non-cash extraordinary (on an after tax
basis), unusual or non-recurring losses and losses from discontinued operations,
(G) net losses attributable to Dispositions, (H) all other non-cash items
(including the cumulative effect from changes in accounting principles (on an
after tax basis) that have the effect of reducing Net Income), (I) non-cash
charges and expenses related to Capital Stock-based compensation awards,
(J) inter-company royalty and management fee

 

-7-



--------------------------------------------------------------------------------

charges, (K) foreign currency translation and transaction losses, (L) loss on
early extinguishment or restructuring of debt; minus, without duplication, the
sum of the following amounts of such Person for such period and to the extent
included in determining Net Income of such Person for such period: (1) non-cash
extraordinary (on an after tax basis) unusual or non-recurring gains, (2) net
gains attributable to Dispositions, (3) all other non-cash items (including the
cumulative effect from changes in accounting principles (on an after-tax basis)
that have the effect of increasing Net Income), (4) foreign currency translation
and transaction gains and (5) gain on early extinguishment or restructuring of
debt; provided that Net Income for the Borrower with respect to any three-month
period may not include more than an aggregate amount of Cdn.$2,250,000 in fees
under the Service Agreements, and with respect to any six-month period may not
include more than Cdn.$4,500,000 in fees under the Service Agreements, and with
respect to any twelve-month period may not include more than Cdn.$9,000,000 in
fees under the Service Agreements, in each case without regard to amounts
actually paid to Borrower under the Service Agreements.

“Consolidated Total Debt” means, as of any particular time and after eliminating
inter-company items consisting of Indebtedness owed by an Obligor to any
Affiliate that is wholly-owned, directly or indirectly, by the Ultimate Parent,
all Indebtedness of the Obligors, as the same would be set forth in a balance
sheet of the Obligors for such period.

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness (“Primary
Obligations”) of any other Person (the “Primary Obligor”) in any manner, whether
directly or indirectly, including, without limitation, and without duplication,
(i) the direct or indirect guaranty, endorsement (other than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of a Primary
Obligor, (ii) the obligation to make take-or-pay or similar payments, if
required, regardless of nonperformance by any other party or parties to an
agreement, (iii) any obligation of such Person, whether or not contingent,
(A) to purchase any such Primary Obligation or any property constituting direct
or indirect security therefor, (B) to advance or supply funds (1) for the
purchase or payment of any such Primary Obligation or (2) to maintain working
capital or equity capital of the Primary Obligor or otherwise to maintain the
net worth or solvency of the Primary Obligor, (C) to purchase property, assets,
Securities or services primarily for the purpose of assuring the owner of any
such Primary Obligation of the ability of the Primary Obligor to make payment of
such Primary Obligation or (D) otherwise to assure or hold harmless the holder
of such Primary Obligation against loss in respect thereof, provided, however,
that the term “Contingent Obligation” shall not include any product warranties
extended in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Primary Obligation with respect to which such Contingent
Obligation is made (or, if less, the maximum amount of such Primary Obligation
for which such Person may be liable pursuant to the terms of the instrument
evidencing such Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto (assuming such
Person is required to perform thereunder), as determined by such Person in good
faith.

“Contractual Obligation” means, as applied to any Person, any provision of any
Securities issued by that Person or any indenture, mortgage, deed of trust,
security agreement,

 

-8-



--------------------------------------------------------------------------------

pledge agreement, guaranty, contract, undertaking, agreement or instrument to
which that Person is a party or by which it or any of its properties is bound,
or to which it or any of its properties is subject.

“Copyrights” has the meaning ascribed to that term in the definition of
Intellectual Property.

“Covenant Trigger Default” means any Default or Event of Default that is
continuing that is: (i) resulting from a failure to perform or comply with any
covenant or agreement contained in Sections 9.18 or 9.19, or Article X or
(ii) resulting from a failure to pay principal, interest or any other monetary
obligation to any Lender, Agent or Hedging Agreement Provider when due under the
Credit Agreement, any Hedging Agreement or any other Loan Document.

“Credit Parties” means the Borrower and the Guarantors.

“CRTC” has the meaning ascribed to such term in Section 6.01(f).

“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.

“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a bank; other than any payroll account, provided that such
payroll account either (i) is a zero balance account or (ii) does not at any
time contain any amounts in excess of payroll and severance amounts due and
payable within four (4) Business Days of the time that any such amount was
deposited into such payroll account.

“Disposition” means any transaction, or series of related transactions, pursuant
to which the Borrower or any of its Relevant Subsidiaries conveys, sells, leases
or subleases, assigns (other than a collateral assignment), transfers or
otherwise disposes of any part of its business, property or assets (whether now
owned or hereafter acquired), including the issuance of its Capital Stock, to
any other Person, in each case whether or not the consideration therefor
consists of cash, Securities or other assets, excluding any sales of Inventory
in the ordinary course of business.

“Dollar”, “Dollars” and the symbol “$” each means lawful money of the United
States of America.

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund or (d) any other Person engaged in making, purchasing,
holding or investing in bank loans or similar extensions of credit in the
ordinary course of its business and approved by the Administrative Agent;
provided that, in the case of clause (d), if a Default or Event of Default has
occurred and is continuing, such Person (if not an individual) shall be an
Eligible Assignee without regard to whether such Person is engaged in making,
purchasing, holding or investing in bank loans or similar extensions of credit
in the ordinary course of its business.

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment,

 

-9-



--------------------------------------------------------------------------------

letter or other communication from any Governmental Authority or other Person
alleging violations of, or liability under, any Environmental Law or Releases of
Hazardous Materials on, in, at, to, from or under (i) any current or former
assets, properties or businesses of the Borrower or any of its Relevant
Subsidiaries and (ii) any facilities which received Hazardous Materials
generated by the Borrower or any of its Relevant Subsidiaries.

“Environmental Laws” means any federal, state, provincial, local or foreign law
or regulation relating to the protection of the environment or health and safety
including the Comprehensive Environmental Response, Compensation, and Liability
Act (42 U.S.C. § 9601, et seq.), the Hazardous Materials Transportation Act
(49 U.S.C. § 1801, et seq.), the Resource Conservation and Recovery Act
(42 U.S.C. § 6901, et seq.), the Federal Clean Water Act (33 U.S.C. § 1251 et
seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances
Control Act (15 U.S.C. § 2601 et seq.) and the Occupational Safety and Health
Act (29 U.S.C. § 651 et seq.) and any other law, including common law, relating
to the environment or health and safety or the release, emission, deposit,
discharge, leaching, migration or spill of any substance into the environment
(including, without limitation, laws relating to the storage, generation, use,
handling, manufacture, processing, labeling, advertising, sale, display,
transportation, treatment, reuse, recycling, release and disposal of Hazardous
Materials), as such laws may be amended or otherwise modified from time to time,
and any other present or future federal, state, provincial, local or foreign
statute, ordinance, rule, regulation, order, judgment, decree, permit, license,
concession, grant, franchise, agreement or other binding determination
(including the common law) of any Governmental Authority imposing liability or
establishing standards of conduct for protection of the environment.

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any environmental condition of
or a Release of Hazardous Materials from or onto (i) any property presently or
formerly owned by the Borrower or any of its Relevant Subsidiaries or (ii) any
facility which received Hazardous Materials or wastes generated by the Borrower
or any of its Relevant Subsidiaries.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs or otherwise relating to any Environmental
Law.

“Equipment” means, with respect to any Person, all of such Person’s now owned or
hereafter acquired right, title, and interest with respect to equipment
(including, without limitation, “equipment” as such term is defined in Article 9
of the UCC as in effect on the Closing Date in the State of New York),
machinery, machine tools, motors, furniture, furnishings, fixtures, vehicles
(including motor vehicles), tools, parts, goods (other than consumer goods, farm
products, or Inventory), wherever located, including all attachments,
accessories, accessions, replacements, substitutions, additions, and
improvements to any of the foregoing.

 

-10-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder, in each case as in effect from time
to time. References to sections of ERISA shall be construed also to refer to any
successor sections.

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a “controlled group” within the
meaning of Sections 414(b), (c), (m) and (o) of the Code.

“Eurodollar Reserve Percentage” shall mean, for any day, the percentage,
expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%, that is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including any basic, supplemental or emergency reserves) in respect of
Eurocurrency liabilities, as defined in Regulation D of such Board as in effect
from time to time, or any similar category of liabilities for a member bank of
the Federal Reserve System in The City of New York.

“Event of Default” has the meaning ascribed to such term in Section 11.01.

“Existing Debt” means Indebtedness of the Borrower and its Relevant Subsidiaries
existing on the Closing Date and listed on Schedule 1.01(C).

“Existing Liens” has the meaning ascribed to such term in clause (f) of the
definition of “Permitted Encumbrances” in Section 1.01.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by the Administrative Agent in the exercise of its
reasonable discretion.

“Federal Reserve Board” means the Board of the Federal Reserve System or any
Governmental Authority succeeding to its functions.

“Fee Letter” means the Fee Letter, dated March 27, 2007, by and between Borrower
and Guggenheim Corporate Funding, LLC.

“Fiscal Month” means each fiscal month of the Borrower, beginning on the first
day of each calendar month and ending on the last day of each calendar month.

“Fiscal Quarter” means the fiscal quarter of the Borrower ending on each
March 31, June 30, September 30 and December 31 of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower ending on the last day of
the last Fiscal Month of the Borrower.

 

-11-



--------------------------------------------------------------------------------

“Forfeiture Proceeding” means any action, proceeding or investigation affecting
the Borrower or any of the Guarantors before any court, governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, or
the receipt of notice by any such party that any of them is a suspect in or a
target of any governmental inquiry or investigation which may result in an
indictment of any of them or the seizure or forfeiture of any of their
respective properties.

“Fund” means any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in effect from time to
time in Canada, provided that, if there occurs after the date of this Agreement
any change in GAAP that affects in any material respect the calculation of any
financial covenant contained in Article X, the Administrative Agent and the
Borrower shall negotiate in good faith an amendment to such financial covenant
and any other provision of this Agreement that relates to the calculation of
such financial covenant with the intent of having the respective positions of
the Lenders and the Borrower after such change in GAAP conform as nearly as
possible to their respective positions as of the date of this Agreement. Until
any such amendments have been executed, the covenants in Article X shall be
calculated as if no such change in GAAP has occurred.

“Globility” means Globility Communications Corporation.

“Globility Consent” means the Consent and Acknowledgment dated the date hereof
among Globility Communications Corporation, the Borrower and the Collateral
Agent, as such agreement may be amended, supplemented, restated, extended,
renewed or replaced from time to time in accordance therewith and herewith.

“Globility Credit Agreement” means that certain Loan Agreement, dated
April 8, 2004, as amended, restated, supplemented or otherwise modified from
time to time, by and among The Manufacturers Life Insurance Company and
Globility.1

“Globility Documents” means each of (a) the Equipment Supply and DAS Services
Agreement between Globility and the Borrower, dated March 31, 2005; (b) the
General Services Agreement between Globility and the Borrower, dated July 1,
2003; (c) the Telecommunications Services Agreement between Globility and the
Borrower, effective as of July 1, 2003 (and associated service orders); and
(d) the Master Services Agreement between the Borrower and Globility, dated
May 31, 2003.

“Governing Documents” means, (a) with respect to any corporation, (i) the
articles/certificate of incorporation (or the equivalent organizational
documents) of such corporation, (ii) the by-laws (or the equivalent governing
documents) of such corporation, (iii) any unanimous shareholder agreement or
declaration and (iv) any document setting forth the

 

--------------------------------------------------------------------------------

1

Primus to confirm description.

 

-12-



--------------------------------------------------------------------------------

designation, amount and/or relative rights, limitations and preferences of any
class or series of such corporation’s capital stock; and (b) with respect to any
general partnership, (i) the partnership agreement (or the equivalent
organizational documents) of such partnership and (ii) any document setting
forth the designation, amount and/or relative rights, limitations and
preferences of any of the partnership interests; (c) with respect to any limited
partnership, (i) the partnership agreement (or the equivalent organizational
documents) of such partnership, (ii) a certificate of limited partnership (or
the equivalent organizational documents) and (iii) any document setting forth
the designation, amount and/or relative rights, limitations and preferences of
any of the partnership interests; (d) with respect to any limited liability
company, (i) the certificate of limited liability (or equivalent filings) of
such limited liability company, (ii) the operating agreement (or the equivalent
organizational documents) of such limited liability company, and (iii) any
document setting forth the designation, amount and/or relative rights,
limitations and preferences of any of such company’s membership interests; and
(e) with respect to any unlimited liability company, (i) the certificate of
incorporation (or the equivalent organizational documents) of such unlimited
liability company, (ii) the memorandum and articles of association (or the
equivalent governing documents) of such unlimited liability company and
(iii) any document setting forth the designation, amount and/or relative rights,
limitations and preferences of any class or series of such unlimited liability
company’s Capital Stock.

“Governmental Authority” means any nation or government, any federal, state,
provincial, city, town, municipal, county, local or other political subdivision
thereof or thereto and any department, commission, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“Guarantee” means that certain guarantee agreement between each of the
Guarantors and the Agent.

“Guarantors” means Parent, Primus Telecommunications International, Inc., Primus
Telecommunications Holding, Inc. and Ultimate Parent.

“Hazardous Materials” means (a) any element, compound or chemical that is
regulated under any Environmental Law including any substance that is defined,
listed or otherwise classified as a contaminant, pollutant, toxic pollutant,
toxic or hazardous substance, extremely hazardous substance or chemical,
hazardous waste, special waste, or solid waste under Environmental Laws;
(b) petroleum and its refined products; (c) polychlorinated biphenyls; (d) any
substance exhibiting a hazardous waste characteristic, including, but not
limited to, corrosivity, ignitability, toxicity or reactivity as well as any
radioactive or explosive materials; (e) any raw materials, building components,
including, but not limited to, asbestos-containing materials and manufactured
products containing any of the foregoing substances in clauses (a) through (d);
and (f) any substance that is likely to cause harm or to have an adverse effect
on the environment or risk to human health or safety.

“Hedging Agreement” means (a) any and all interest rate transactions, agreements
or documents now existing or hereafter entered into by the Borrower with a
Hedging Agreement Provider for the purpose of hedging the Borrower’s exposure to
fluctuations in interest rates and (b) any and all currency rate transactions,
agreements or documents now existing or hereafter

 

-13-



--------------------------------------------------------------------------------

entered into by the Borrower with a Hedging Agreement Provider for the purpose
of hedging the Borrower’s exposure to fluctuations in currency exchange rates.

“Hedging Agreement Provider” means any Person that enters into a Hedging
Agreement with the Borrower to the extent such Person is (a) a Lender, (b) an
Affiliate of a Lender or (c) any other Person that was a Lender (or an Affiliate
of a Lender) at the time it entered into the Hedging Agreement but has ceased to
be a Lender (or whose Affiliate has ceased to be a Lender) under this Agreement.

“Highest Lawful Rate” means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws applicable to such Agent or such Lender which are
currently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.

“Holder” shall have the meaning assigned to such term in Section 14.01 hereof.

“Indebtedness” means, without duplication, with respect to any Person, (i) all
indebtedness of such Person for borrowed money; (ii) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of business irrespective of when paid);
(iii) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments upon which interest payments are customarily made;
(iv) all obligations and liabilities of such Person created or arising under any
conditional sales or other title retention agreement with respect to property
used and/or acquired by such Person, even though the rights and remedies of the
lessor, seller and/or lender thereunder are limited to repossession or sale of
such property; (v) all Capitalized Lease Obligations of such Person; (vi) all
obligations and liabilities, contingent or otherwise, of such Person, in respect
of letters of credit, bankers’ acceptances and similar facilities; provided that
Indebtedness shall not include any such obligations or liabilities in respect of
letters of credit that have been fully cash collateralized; (vii) all
obligations and liabilities of such Person under Hedging Agreements or Unsecured
Hedging Agreements; (viii) all Contingent Obligations; and (ix) all obligations
referred to in clauses (i) through (viii) of this definition of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien upon property owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness, provided that the amount of Indebtedness of others that
constitutes Indebtedness solely by reason of this clause (ix) shall not for
purposes of this Agreement exceed the greater of book value or the fair market
value of the properties or assets subject to such Lien. The Indebtedness of any
Person shall include the Indebtedness of any partnership of or joint venture in
which such Person is a general partner or a joint venturer to the extent such
Person would be liable therefor under applicable law or any agreement or
instrument by virtue of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person shall not be liable therefor.

 

-14-



--------------------------------------------------------------------------------

“Indemnified Matters” has the meaning ascribed to such term in Section 13.18.

“Indemnitees” has the meaning ascribed to such term in Section 13.18.

“Indentures” shall mean the Lehman Loan, the Indenture dated as of January 16,
2004, between Primus Telecommunications Holding, Inc., the Ultimate Parent and
Wachovia Bank, N.A. and the Indenture dated as of February 26, 2007, between
Primus Telecommunications IHC, Inc. and U.S. Bank, N.A. (collectively, the
“Closing Date Indentures”) and, in each case, any replacements, refinancings,
extensions, renewals, amendments, restatements or refundings of the Closing Date
Indentures, in whole or in part, from time to time; provided that if such
replacements, refinancings, extensions, renewals, amendments, restatements or
refundings contain any covenants or other provisions that restrict the ability
of the Ultimate Parent or any Restricted Subsidiary to create or otherwise cause
or suffer to exist or become effective any consensual encumbrance or restriction
of any kind on the ability of any Restricted Subsidiary to make Ultimate Parent
Payments, such covenants or other provisions shall not be materially more
restrictive, taken as a whole, than the most restrictive of the Closing Date
Indentures.

“Industry Canada” has the meaning ascribed to such term in Section 6.01(f).

“Intellectual Property” means all (i) trademarks, service marks, brand names,
certification marks, collective marks, d/b/as, Internet domain names, logos,
symbols, trade dress, assumed names, fictitious names, trade names, and other
indicia of origin, all applications and registrations for the foregoing, and all
goodwill associated therewith and symbolized thereby, including all renewals of
same (collectively, “Trademarks”); (ii) inventions and discoveries, whether
patentable or not, and all patents, registrations, invention disclosures and
applications therefor, including divisions, continuations, continuations-in-part
and renewal applications, and including renewals, extensions and reissues
(collectively, “Patents”); (iii) confidential information, trade secrets and
know-how, including processes, schematics, business methods, formulae, drawings,
prototypes, models, designs, customer lists and supplier lists (collectively,
“Trade Secrets”); (iv) published and unpublished works of authorship, whether
copyrightable or not (including without limitation databases and other
compilations of information), copyrights therein and thereto, and registrations
and applications therefor, and all renewals, extensions, restorations and
reversions thereof (collectively, “Copyrights”); and (v) all other intellectual
property or proprietary rights.

“Intellectual Property Contracts” means all agreements concerning Intellectual
Property to which the Borrower is a party including, without limitation,
agreements granting the Borrower rights to use Intellectual Property,
non-assertion agreements, settlement agreements, trademark coexistence
agreements and trademark consent agreements.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, dated as of the date hereof, among the Borrower and the
Collateral Agent and the Intellectual Property Security Agreement dated as of
the date hereof among Parent and the Collateral Agent, as each such agreement
may be amended, supplemented, restated, extended, renewed or replaced from time
to time in accordance therewith and herewith.

 

-15-



--------------------------------------------------------------------------------

“Interest Accrual Period” with respect to any LIBOR Rate Loan shall mean, the
period commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan) and ending one, two, three or six months
thereafter as determined pursuant to Section 4.01(d)(ii); provided that the
foregoing provisions are subject to the following:

(a) if any Interest Accrual Period would otherwise end on a day that is not a
Business Day, such Interest Accrual Period shall be extended to the next
succeeding Business Day unless the result of such extension would be to carry
such Interest Accrual Period into another calendar month, in which event such
Interest Accrual Period shall end on the immediately preceding Business Day;

(b) any Interest Accrual Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Accrual Period) shall end on
the last Business Day of the relevant calendar month;

(c) if the Borrower shall fail to give notice as provided above, the Borrower
shall be deemed to have selected to continue such Loan as a LIBOR Rate Loan
ending one month thereafter;

(d) any Interest Accrual Period in respect of any Loan that would otherwise
extend beyond the Maturity Date shall end on the Maturity Date; and

(e) no more than six (6) Loans may be in effect at any time. For purposes
hereof, Loans with different LIBOR Periods shall be considered as separate
Loans, even if they shall begin on the same date and have the same duration,
although borrowings and extensions may, in accordance with the provisions
hereof, be combined at the end of existing LIBOR Periods to constitute a new
Loan with a single LIBOR Period.

“Interest Payment Date” shall mean the last Business Day of each calendar month
and the Maturity Date.

“Interest Rate Determination Date” means, for each Interest Accrual Period, the
second Business Day immediately preceding the first day of such Interest Accrual
Period.

“Inventory” has the meaning ascribed to such term in the Security Agreements.

“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of Securities, or of a beneficial interest in
Securities, issued by any other Person, (ii) any purchase by that Person of all
or substantially all of the assets of a business conducted by another Person
(other than any interests in real property (whether in fee, leasehold or
otherwise) that constitutes all or substantially all of the assets of such other
Person and that is used in the business operations of the Borrower) (and, for
the avoidance of doubt, any such purchase shall not constitute a “Capital
Expenditure” hereunder), (iii) any investment in a joint venture, (iv) any loan,
advance or capital contribution by that Person to any other Person, including
all Indebtedness to such Person arising from a sale of any property or assets to
such other Person by such Person other than in the ordinary course of its
business (other than prepaid

 

-16-



--------------------------------------------------------------------------------

expenses, accounts receivable, advances and other loans to employees and similar
items made or incurred in the ordinary course of business).

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“IT Assets” means computers, computer software, firmware, middleware, servers,
workstations, routers, hubs, switches, data communications lines, and all other
information technology equipment, and all associated documentation.

“Landlord Waiver and Consent” shall mean a landlord waiver and consent
substantially in the form and substance set forth in Exhibit H, or as otherwise
reasonably acceptable to the Administrative Agent.

“Leasehold Property” means any leasehold interest of any Obligor as lessee under
any lease of real property.

“Lehman Loan” means that certain Term Loan Agreement among Primus
Telecommunications Group, Incorporated, Primus Telecommunications Holding, Inc.
and the lenders party thereto, dated February 18, 2005 and any replacements,
refinancings, extensions, renewals, amendments, restatements or refundings
thereof, in whole or in part, from time to time; provided that if such
replacements, refinancings, extensions, renewals, amendments, restatements or
refundings contain any covenants or other provisions that restrict the ability
of the Ultimate Parent or any Restricted Subsidiary to create or otherwise cause
or suffer to exist or become effective any consensual encumbrance or restriction
of any kind on the ability of any Restricted Subsidiary to make Ultimate Parent
Payments, such covenants or other provisions shall not be materially more
restrictive, taken as a whole, than the Lehman Loan as in existence on the
Closing Date.

“Lender-Related Persons” means, with respect to any Lender, such Lender,
together with such Lender’s Affiliates, and the officers, directors, employees,
counsel and agents of such Lender and such Lender’s Affiliates.

“Lenders” means, collectively, the lenders identified on the signature pages
hereof, together with their respective successors and permitted assigns, each a
“Lender,” so long as such Lender retains any Loans hereunder.

“LHA EBITDA” means as of the end of any Fiscal Quarter, with respect to any
Person, the Consolidated EBITDA for the six month period ending on such date
annualized.

“LHA EBITDA Target” means Cdn.$45,000,000.

“LIBOR” means, with respect to each Interest Accrual Period, the rate per annum
determined by the Administrative Agent to be the offered rate for deposits in
U.S. Dollars for a period equal to such LIBOR Period for such Interest Accrual
Period appearing on the Reuters Page LIBOR01 as of 11:00 a.m., London time, on
the relevant Interest Rate Determination Date with respect to such Interest
Accrual Period. If for any reason, such rate is not available, then the term
“LIBOR” shall mean, with respect to the Interest Accrual Period, the rate per
annum

 

-17-



--------------------------------------------------------------------------------

(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters
Screen LIBO page (or any successor page) as the London interbank offered rate
for deposits in U.S. Dollars as of approximately 11:00 a.m., London time, on the
relevant Interest Rate Determination Date for a term comparable to the relevant
LIBOR Period; provided that if more than one rate is specified on such Reuters
Screen LIBO page, the applicable rate shall be the arithmetic mean of all such
rates (rounded upwards, if necessary, to the nearest 1/100 of 1%). If, for any
reason, no such rate is provided for a term comparable to the relevant LIBOR
Period, but shall be provided for a shorter and a longer term, then such rate
shall be linearly interpolated by the Administrative Agent (which calculation
shall be conclusive in the absence of manifest error). In the event that no such
rate can be obtained by any of the above means, then LIBOR for the relevant
Interest Accrual Period for the purposes of this definition shall mean the rate
per annum at which, as determined by the Administrative Agent, U.S. Dollars in
an amount comparable to the Loans then requested are being offered to leading
banks at approximately 11:00 a.m., London time, on the relevant Interest Rate
Determination Date for settlement in immediately available funds by leading
banks in the London interbank market for a period equal to the relevant LIBOR
Period.

“LIBOR Period” means with respect to each Loan, the period of one, two, three or
six months, as specified by the Borrower in the applicable Notice of Borrowing
or in a Notice of Continuation.

“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula: LIBOR/(1.00 – Eurodollar Reserve Percentage).

“LIBOR Rate Loans” means Loans which bear interest at a rate determined by
reference to the LIBOR Rate.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, conditional sale agreement, deposit arrangement, security interest,
hypothec, encumbrance, lien (statutory or other), preference, priority or other
security agreement, charges or any other arrangement that in substance secures
payment or performance of an obligation or preferential arrangement of any kind
or nature whatsoever in respect of any Property of a Person, whether granted
voluntarily or imposed by law, and includes the interest of a lessor under a
Capitalized Lease or under any financing lease having substantially the same
economic effect as any of the foregoing.

“List of Closing Documents” means the List of Closing Documents attached hereto
and made a part hereof as Exhibit A.

“Loan Commitment” means, with respect to any Lender, the obligation of such
Lender to make a Loan pursuant to the terms and conditions of this Agreement,
and which shall not exceed the principal amount set forth opposite such Lender’s
name on Schedule 1.01(D) under the heading “Loan Commitment” or in the
Assignment and acceptance pursuant to which the Lender becomes a party hereto,
as applicable, and “Loan Commitments” means the aggregate principal amount of
the Loan Commitments of all the Lenders (it being understood and agreed that the
maximum aggregate principal amount of the Loan Commitments shall be
$35,000,000).

 

-18-



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes, the Security Documents, the
Guarantee, the Globility Consent, the Postponement and Subordination Agreements,
the Fee Letter and all other documents to which the Borrower or a Guarantor is a
party set forth on the List of Closing Documents, and all other agreements,
instruments, and other documents executed and delivered by the Borrower or a
Guarantor pursuant hereto or thereto or otherwise evidencing or securing any
Loan, in each case, including any Hedging Agreements.

“Loans” has the meaning ascribed to such term in Section 2.01(b).

“Manulife Credit Agreement” means that certain Second Amended and Restated Loan
Agreement dated January 25, 2006, by and among The Manufacturers Life Insurance
Company, the Borrower and the Parent.

“Material Adverse Effect” means a material adverse effect (a) on the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of the Borrower and its Relevant Subsidiaries taken as a whole, (b) on the
ability of the Borrower to perform its obligations hereunder or under any of the
other Loan Documents, (c) on the rights and remedies of any Agent or any Lender
hereunder or under any other Loan Document or (d) in the value of the Collateral
taken as a whole or the amount which Lenders would be likely to receive in the
liquidation of the Collateral taken as a whole.

“Material Contract” means each written contract or agreement to which Parent, or
the Borrower or any of its Relevant Subsidiaries is a party which is material to
the business, operations, or condition (financial or otherwise) of Parent or the
Borrower and its Relevant Subsidiaries taken as a whole, including any agreement
pursuant to which Parent, Borrower or any of its Relevant Subsidiaries is or may
be obligated to pay or entitled to receive more than Cdn.$1,000,000 in the
aggregate during the term of such agreement.

“Maturity Date” means the date that is five (5) years and one day after the
Closing Date.

“Minimum Liquidity” means cash or Cash Equivalents held in Accounts of the
Borrower or its Relevant Subsidiaries; provided that Minimum Liquidity shall in
no event include such cash or Cash Equivalents to the extent dedicated to cash
collateralized letters of credit.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means any mortgage, debenture, hypothec, pledge or deed of trust
executed and delivered by the Borrower in favor of the Collateral Agent, in form
and substance reasonably satisfactory to the Collateral Agent, as the same may
be amended, supplemented, restated, extended, renewed or replaced from time to
time.

“Net Cash Proceeds” means cash received by the Borrower from time to time in
connection with a Disposition of Collateral (whether as initial consideration or
through the payment of deferred consideration) after deducting therefrom only
(A) the principal amount of any Indebtedness of the Borrower secured by any
Permitted Encumbrance on any asset that is the subject of the Disposition (other
than Indebtedness assumed by the purchaser of such asset)

 

-19-



--------------------------------------------------------------------------------

which is required to be, and is, repaid in connection with such Disposition
(other than Indebtedness under this Agreement) and (B) reasonable fees and
expenses related thereto reasonably incurred by the Borrower in connection
therewith, and (C) Taxes paid or reasonably expected to be paid solely as a
result of such Disposition; provided, however, in the event that the Borrower is
required to take a reserve in accordance with GAAP against any contingent
liabilities associated with such Disposition, the Borrower may deduct from the
Net Cash Proceeds received from such Disposition an amount equal to such reserve
so long as (1) no Default or Event of Default shall have occurred and be
continuing, (2) the Borrower shall have given the Administrative Agent prior
written notice of the intention to use such Net Cash Proceeds for such reserve,
and (3) such portion of Net Cash Proceeds shall have been promptly deposited
into the Cash Collateral Account until such Net Cash Proceeds are required to be
used for the applicable liabilities and (D) in the case of any proceeds arising
out of the sublease or sublicense of any property, amounts required to be paid
in respect of the lease or license of such property.

“Net Casualty/Condemnation Proceeds” means, with respect to any Casualty or
Condemnation, the amount of any insurance proceeds or condemnation awards (other
than proceeds or awards on account of business interruption insurance and
compensation for a temporary taking, unless such temporary taking remains in
effect on the Maturity Date or runs for a period in excess of one (1) year)
received by the Borrower or any of its Relevant Subsidiaries from time to time
in connection with such Casualty or Condemnation (net of all reasonable and
customary collections expenses therefore), but excluding after deducting
therefrom (A) any proceeds or awards required to be paid to a creditor (other
than in respect of the Obligations) which holds a Lien permitted pursuant to
this Agreement on the property which is subject of such Casualty or
Condemnation, which Lien is senior in priority to the Obligations and (B) Taxes
paid or reasonably expected to be paid solely as a result of such Casualty or
Condemnation.

“Net Income” means, with respect to any Person for any period, the net income
(loss) of such Person and its consolidated Relevant Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.

“Net Interest Expense” means, with respect to any Person for any period, gross
interest expense of such Person and its consolidated Relevant Subsidiaries for
such period determined on a consolidated basis in conformity with GAAP less
(i) the sum of (A) interest income for such period and (B) realized gains for
such period on Hedging Agreements or Unsecured Hedging Agreements (to the extent
not included in interest income above and to the extent not deducted in the
calculation of such gross interest expense), plus (ii) the sum of (A) losses for
such period on Hedging Agreements or Unsecured Hedging Agreements (to the extent
not included in such gross interest expense) and (B) the upfront costs or fees
for such period associated with Hedging Agreements or Unsecured Hedging
Agreements (to the extent not included in gross interest expense), each
determined on a consolidated basis in accordance with GAAP for such Person and
its consolidated Relevant Subsidiaries.

“Non-U.S. Lender” means each Lender that is not a United States Person (as
defined in Section 7701(a)(30) of the Code) or a Lender that the Borrower may
not treat as an

 

-20-



--------------------------------------------------------------------------------

“exempt recipient” within the meaning of Treasury Regulation Section 1.6049-4(c)
under the U.S. Internal Revenue Code.

“Note” means any of the Term A Notes or the Term B Notes.

“Notice of Adjustment” means a notice of adjustment and certificate duly
executed by an Authorized Officer of the Borrower in the form of Exhibit E-2
attached hereto.

“Notice of Borrowing” means a notice substantially in the form of Exhibit B-1
attached hereto and made a part hereof.

“Notice of Continuation” means a notice substantially in the form of Exhibit B-2
attached hereto and made a part hereof.

“Notice of Conversion” means a notice of conversion and certificate duly
executed by an Authorized Officer of the Borrower in the form of Exhibit E-1
attached hereto.

“Obligations” means all Loans, advances, debts, liabilities, obligations,
covenants and duties, owing by the Borrower to the Administrative Agent, the
Collateral Agent, any Lender, any Affiliate of any Lender, any Hedging Agreement
Provider or any Person entitled to indemnification pursuant to Section 13.18 of
this Agreement, of any kind or nature, present or future, whether or not
evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
guaranty, indemnification, interest rate contract, foreign exchange contract or
in any other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, but in all such
circumstances only to the extent now existing or hereafter arising or however
acquired, arising under or in connection with this Agreement, the Notes or any
other Loan Document. The term includes all interest (including any interest
that, but for the provisions of the United States Bankruptcy Code or the
Bankruptcy and Insolvency Act (Canada), as applicable, would have accrued),
charges, expenses, fees, attorneys’ fees and disbursements and any other sum
chargeable to the Borrower under this Agreement, the Notes or any other Loan
Document.

“Obligor” has the meaning ascribed to such term in the introductory paragraph
hereto.

“Officer’s Certificate” means a certificate of an Authorized Officer of the
Borrower.

“Ontario Sales Tax Dispute” means a proposed Ontario Retail Sales Tax assessment
of the Borrower by the Ontario Ministry of Finance for the period April 1, 2001
to March 31, 2005.

“Operating Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capitalized Lease other than any such lease
under which that Person is the lessor.

 

-21-



--------------------------------------------------------------------------------

“Other Parent Debt” means any Indebtedness of the Ultimate Parent or any
Restricted Subsidiary (other than the Obligors and any Relevant Subsidiary);
provided, that if such Indebtedness contains any covenants or other provisions
that restrict the ability of the Ultimate Parent or any Restricted Subsidiary to
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Restricted
Subsidiary to make Ultimate Parent Payments, it shall only constitute “Other
Parent Debt” for purposes hereof if such covenants or other provisions are not
materially more restrictive, taken as a whole, than the most restrictive of such
covenants or other provisions of the Closing Date Indentures, taken as a whole.

“Other Taxes” has the meaning ascribed to such term in Section 3.05(b).

“Parent” means 3082833 Nova Scotia Company.

“Participant” has the meaning ascribed to such term in Section 13.10(e).

“Patents” has the meaning ascribed to that term in the definition of
Intellectual Property.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Title III of Pub.L. 107-56 (signed into law October 26, 2001).

“Payment Restriction Default” means any Default or Event of Default that is
continuing resulting from a failure to perform or comply with any covenant or
agreement contained in Article X or from a failure to pay principal, interest or
any other monetary obligation to the Lenders, the Administrative Agent or the
Collateral Agent when due under the Credit Agreement, the Security Agreements or
the Fee Letter.

“Payment Restriction Hedging Default” has the meaning ascribed to such term in
the Security Agreements.

“Permits” has the meaning ascribed to such term in Section 6.01(m).

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments, levies or governmental charges
or levies of any Governmental Authority that are not yet overdue by more than
sixty (60) days or are being contested in a Permitted Protest;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, storage
and other similar Liens imposed by law or that arise by operation of law,
arising in the ordinary course of business and securing obligations that are not
more than forty-five (45) days overdue or remain payable without penalty or that
are being contested in a Permitted Protest;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

-22-



--------------------------------------------------------------------------------

(d) Liens incurred or pledges or deposits made to secure the performance of
bids, trade contracts, government contracts, tenders, leases, statutory
obligations, surety, customs and appeal bonds, performance bonds, customer
deposits and other obligations of a similar nature or letters of credit, in each
case in the ordinary course of business and not to exceed Cdn.$1,500,000 in the
aggregate;

(e) easements, zoning restrictions, encroachments, rights-of-way, leases,
subleases and similar charges, minor defects or irregularities in title and
other similar encumbrances on the real property of such Person imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and which individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect;

(f) Liens existing on the Closing Date and listed on Schedule 1.01(B) hereto
(collectively, the “Existing Liens”) and, if the Indebtedness secured by such
Lien is modified, refinanced, refunded, renewed or extended pursuant to a
Permitted Refinancing, any Lien securing the Permitted Refinancing of such
Indebtedness, provided that such Lien securing Indebtedness under a Permitted
Refinancing does not extend to or cover any property or asset not subject to the
Lien on the Closing Date and listed on Schedule 1.01(B);

(g) Liens arising in favor of the Collateral Agent for the benefit of itself and
the Secured Creditors;

(h) Liens on assets financed with Indebtedness described in clause (c) of the
definition of “Permitted Indebtedness”, provided that no Lien securing such
Indebtedness shall extend to or cover any property or asset of the Borrower
other than the asset so financed; and Liens in connection with any Permitted
Refinancing contemplated by clause (m) of the definition of “Permitted
Indebtedness”, provided that (i) such Indebtedness being refinanced was secured
by Liens and was permitted to be secured at the time it was incurred and
(ii) such Liens may not attach to any Property other than the Property to which
such Liens attached to secure the Indebtedness being so refinanced;

(i) statutory and common law rights of set-off and other similar rights and
remedies as to deposits of cash, securities, commodities and other funds in
favor of banks, other depositary institutions, securities or commodities
intermediaries or brokerage;

(j) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction and covering only the items being collected upon;

(k) Liens of sellers of goods to an Obligor or any Relevant Subsidiary arising
under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business;

(l) any attachment or judgment Lien, provided that the enforcement of such Lien
has been stayed (whether by court order or otherwise) or fully bonded and such
Lien secures claims not otherwise constituting an Event of Default;

 

-23-



--------------------------------------------------------------------------------

(m) with respect to Relevant Subsidiaries only, Liens which secure Indebtedness
permitted by clause (k) of the definition of “Permitted Indebtedness”;

(n) any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by an Obligor or any Relevant Subsidiary or any
lease or sublease granted to others, in each case in the ordinary course of
business and not interfering in any material respect with the business of an
Obligor;

(o) non-exclusive licenses of patents, trademarks, copyrights or other
intellectual property rights granted in the ordinary course of business and not
interfering in any material respect with the business of an Obligor;

(p) Liens consisting of an agreement to sell, transfer or dispose of any asset
(to the extent such sale, transfer or disposition is permitted by the Loan
Documents); and

(q) with respect to Telesonic only, Liens securing debt of Telesonic as
permitted by clause (l) of the definition of “Permitted Indebtedness”.

“Permitted Indebtedness” means:

(a) Existing Debt;

(b) Indebtedness of the Obligors under this Agreement and the other Loan
Documents;

(c) purchase money Indebtedness (including Capitalized Lease Obligations) of the
Borrower or any Relevant Subsidiary incurred no later than six months after the
time of the acquisition of any assets for the purpose of financing all or any
part of the acquisition cost thereof; provided that (i) the aggregate principal
amount of all such Indebtedness does not exceed Cdn.$5,000,000 at any time
outstanding, (ii) the Indebtedness when incurred shall not be more than 100% of
the lesser of the cost or fair market value as of the time of acquisition of the
asset financed and (iii) such Indebtedness is issued and any Liens securing such
Indebtedness are created within sixty (60) days of the acquisition of the asset
financed; provided further that, upon the occurrence of a Covenant Trigger
Default, Borrower shall no longer be permitted to incur any additional Permitted
Indebtedness under this clause (c);

(d) contingent liabilities in respect of any indemnification, adjustment of
purchase price, non-compete, consulting, deferred compensation and similar
obligations of the Obligors incurred in connection with any Investment or
Disposition permitted hereunder;

(e) subject to Section 9.20, Indebtedness arising as a result of inter-company
loans or advances made by an Obligor, the Ultimate Parent or one or more
Restricted Subsidiaries to an Obligor or one or more Relevant Subsidiaries that
are expressly subordinate to the Obligations subject to exceptions required
pursuant to the terms of the Term Debenture or inter-company payables provided,
in each case, that no additional Indebtedness shall be permitted to be incurred
at any time that a Payment Restriction Default is continuing;

 

-24-



--------------------------------------------------------------------------------

(f) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument of an Obligor or any of the
Relevant Subsidiaries drawn against insufficient funds in the ordinary course of
business, provided that the aggregate amount of all such Indebtedness does not
exceed Cdn.$100,000 at any time outstanding;

(g) Indebtedness of any Obligor or any Relevant Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, or completion or performance guarantees, in each case provided in
the ordinary course of business; provided that the aggregate principal amount of
all such Indebtedness does not exceed Cdn.$1,500,000 at any time outstanding;

(h) client advances or deposits received in the ordinary course of business;

(i) Indebtedness under Hedging Agreements or Unsecured Hedging Agreements;

(j) other unsecured Indebtedness in an aggregate principal amount for the
Obligors and the Relevant Subsidiaries taken as a whole not to exceed an amount
equal to Cdn.$5,000,000 at any time outstanding; provided that such Indebtedness
shall have the following additional characteristics (A) the Indebtedness shall
not mature, or provide for any amortization or cash interest payments, prior to
the Maturity Date, (B) the definitive documentation governing the terms of such
Indebtedness shall be affirmatively state that such Indebtedness is subordinated
to the Obligations and (C) the Indebtedness shall be non-amortizing and (D) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or any other amounts due with respect to such Indebtedness
shall be payable “in kind” only; provided further that, upon the occurrence of a
Covenant Trigger Default, Borrower shall no longer be permitted to incur any
additional Permitted Indebtedness under this clause (j);

(k) Indebtedness of any Relevant Subsidiary created or assumed in connection
with any acquisition of assets, shares or business or any Investment; provided
that (i) the aggregate principal amount of all such Indebtedness does not exceed
Cdn.$15,000,000 at any time outstanding (which permitted amount may revolve and
be re-utilized) and (ii) no more than 50% of any one such acquisition or
Investment shall be comprised of Indebtedness; provided further that, upon the
occurrence of a Covenant Trigger Default so long as it is continuing, Borrower
shall no longer be permitted to incur any additional Permitted Indebtedness
under this clause (k); provided moreover that such Indebtedness is not
guaranteed by Borrower, except to the extent of any Indebtedness permitted under
clause (j) above;

(l) Indebtedness of Telesonic not to exceed an amount equal to Cdn.$3,000,000 at
any time outstanding; provided that, upon the occurrence of a Covenant Trigger
Default, Telesonic shall no longer be permitted to incur any additional
Permitted Indebtedness under this clause (l); and

(m) any Permitted Refinancing of the Indebtedness described in clauses (a)
through (l) above.

 

-25-



--------------------------------------------------------------------------------

In the event that any item of Indebtedness meets the criteria for more than one
of the categories of Permitted Indebtedness described in clauses (a) through
(m) of this definition, the Borrower may, in its sole discretion, classify and
reclassify from time to time such item of Indebtedness among the categories
whose criteria such Indebtedness satisfies in a manner that results in
compliance with the covenants set forth herein and the Borrower shall only be
required to include the amount of Indebtedness in one of such categories.

“Permitted Investments” means acquisitions or Investments by Borrower or a
Relevant Subsidiary in an aggregate amount of up to Cdn.$10,000,000 annually,
provided that: (i) any single acquisition or Investment in excess of
Cdn.$5,000,000 shall require prior consent of the Administrative Agent; (ii) all
such acquisitions or Investments that are asset purchases shall be made by and
initially held in a Relevant Subsidiary, and all such acquisitions or
Investments that are purchases of Capital Stock shall be made by Borrower (and
Borrower shall provide a valid and perfected first priority pledge of such
Capital Stock to the Collateral Agent as Collateral (except for Capital Stock of
Permitted Joint Ventures)) and held by Borrower for so long as such Capital
Stock remains as Collateral and, in any event, no assets that are Collateral may
be transferred without the prior consent of the Administrative Agent, except for
Dispositions permitted by Section 9.04 with respect to such requirements to hold
and not transfer such assets; (iii) in the case of such acquisitions or
Investments that are purchases of Capital Stock, Borrower must acquire 100% of
the Capital Stock of the acquired entity, other than in the case of a Permitted
Joint Venture; (iv) other than in the case of a Permitted Joint Venture,
Borrower shall provide a valid and perfected first priority pledge to the
Collateral Agent as Collateral of 100% of (A) the outstanding Capital Stock of
the entity acquired by Borrower or (B) the Relevant Subsidiary that acquires the
assets and that is directly owned by Borrower; and (v) upon the occurrence of a
Covenant Trigger Default, Borrower shall no longer be permitted to make any
further Permitted Investments not already entered into as of such time.

“Permitted Joint Venture” means any joint venture in which the Borrower owns at
least 25%, but not more than 75% of the Capital Stock of the applicable entity.
Borrower shall provide notice to the Agents of its entry into any Permitted
Joint Venture as provided under Section 9.03.

“Permitted Protest” means the right of either of the Obligors to protest any
Lien (other than any such Lien that secures all or any portion of the
Obligations) or taxes, provided that (i) a reserve with respect to such
obligation is established by such Obligor in such amount as is required under
GAAP, and (ii) any such protest is instituted promptly and prosecuted diligently
and in good faith by such Obligor, and (iii) the Collateral Agent is reasonably
satisfied that, while any such protest is pending, there will be no impairment
of the enforceability, validity, and/or priority of any of the Collateral
Agent’s Liens on any material portion of the Collateral; provided further that,
notwithstanding the requirements of this definition, the Ontario Sales Tax
Dispute shall be a Permitted Protest hereunder.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (i) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to any premium or other similar amount paid,

 

-26-



--------------------------------------------------------------------------------

and fees and expenses incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, (ii) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of the Indebtedness being modified, refinanced,
refunded, renewed or extended and (iii) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal or extension
is subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders, taken as a whole, as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed or extended.

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or Governmental Authority.

“Pledge Agreements” means the Pledge Agreement, dated as of the date hereof,
among the Borrower and the Collateral Agent and the Pledge Agreement dated as of
the date hereof among Parent and the Collateral Agent, as each such agreement
may be amended, supplemented, restated, extended, renewed or replaced from time
to time in accordance therewith and herewith.

“Pledged Securities” shall have the meaning ascribed to such term in the Pledge
Agreement.

“Postponement and Subordination Agreements” means the Postponement and
Subordination Agreement dated the date hereof among Primus Telecommunications
International, Inc., Primus Telecommunications Group, Incorporated, Primus
Telecommunications Holding, Inc., the Borrower and the Collateral Agent, the
Postponement and Subordination Agreement dated the date hereof among Parent, the
Borrower and the Collateral Agent and the Postponement and Subordination
Agreement dated the date hereof among Primus Telecommunications Inc., the
Borrower and the Collateral Agent as each such agreement may be amended,
supplemented, restated, extended, renewed or replaced from time to time in
accordance therewith and herewith.

“PPSA” means, unless otherwise provided in this Agreement, the Personal Property
Security Act (Ontario), or, where the context requires, the legislation of other
provinces or territories in Canada relating to security in personal property
generally, including accounts receivable, as adopted by and in effect from time
to time in such provinces or territories in Canada, as applicable.

“Prepayment Premium” has the meaning ascribed to such term in Section 3.03.

“Primary Obligations” has the meaning ascribed to such term in the definition of
“Contingent Obligation” in Section 1.01.

“Primary Obligor” has the meaning ascribed to such term in the definition of
“Contingent Obligation” in Section 1.01.

 

-27-



--------------------------------------------------------------------------------

“Prime Rate” means with respect to any Interest Accrual Period, the prime rate
of interest specified under the Bloomberg reference identified as “PRIMBB Index”
on the date that is two Business Days prior to the first day of such period;
provided, however, that if such rate is not available, Prime Rate shall mean
such rate of interest per annum published from time to time by the Wall Street
Journal or any successor or similar financial publication as selected by the
Agent, as the consensus “prime rate” charged by leading commercial banks. Each
change in the Prime Rate shall be effective from and including the date such
change is specified under the such Bloomberg reference or, as the case may be,
is published in the Wall Street Journal or any successor or similar financial
publication as selected by the Agent.

“Pro Rata Share” means (a) with respect to any Term A Lender, the percentage
obtained by dividing the outstanding principal amount of the Term A Loan of such
Term A Lender by the aggregate outstanding principal amount of the Term A Loan;
and (b) with respect to any Term B Lender, the percentage obtained by dividing
the outstanding principal amount of the Term B Loan of such Term B Lender by the
aggregate outstanding principal amount of the Term B Loan.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

“Public Utility Holding Company Act” means the Public Utility Holding Company
Act of 2005, as amended.

“Rating Agencies” means Moody’s and S&P, or if either of such Persons cease to
perform credit ratings or other applicable services, such nationally recognized
statistical rating organization the Administrative Agent may select.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by the Borrower in any real property.

“Register” has the meaning ascribed to such term in Section 13.10(d).

“Registered” means issued by, registered with, renewed by or the subject of a
pending application before any Governmental Authority or Internet domain name
registrar.

“Registered Intellectual Property” means all Intellectual Property of the
Borrower or any of its Relevant Subsidiaries that has been registered with,
filed in or issued by, as the case may be, the United States Patent and
Trademark Office or such other filing offices, domestic or foreign, as
applicable.

“Regulation T”, “Regulation U”, and “Regulation X” mean, respectively,
Regulations T, U, and X of the Federal Reserve Board or any successor, as the
same may be amended or supplemented from time to time.

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, seeping, migrating,
dumping, deposition or disposing of any Hazardous Material (including the
abandonment or discarding of barrels, containers and other closed receptacles
containing any Hazardous Material) into the indoor or

 

-28-



--------------------------------------------------------------------------------

outdoor environment, including ambient air, soil, surface or ground water or
into any sewer or water system.

“Relevant Subsidiary” means Telesonic and any other U.S. or Canadian Subsidiary
of the Borrower, whether presently existing or hereafter formed or acquired,
excluding Permitted Joint Ventures.

“Remedial Action” means all actions taken to (i) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (ii) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (iii) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (iv) any other actions
authorized by 42 U.S.C. § 9601.

“Required Lenders” means, at any time, Lenders holding more than 50% of the
aggregate outstanding principal amount of all Loans outstanding at such time.

“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or Governing Documents of such Person, and any law, ordinance,
rule, regulation, requirement, or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject, including, without limitation, the Communications Act of 1934, the
Patriot Act, the Securities Act, the Securities Exchange Act, Regulations T, U
and X, ERISA, the Code, the Fair Labor Standards Act and any certificate of
occupancy, zoning ordinance, building, environmental or land use requirement or
Permit or environmental, labor, employment, occupational safety or health law,
rule or regulation.

“Restricted Payments” means, subject to Section 9.20 hereof, with respect to any
Person, (i) any dividend or other distribution, direct or indirect, on account
of any Capital Stock of such Person, now or hereafter outstanding, except a
dividend or distribution payable solely in shares of that class of stock or in
any junior class of stock to the holders of that class, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of Capital Stock of such Person now or
hereafter outstanding; provided that this clause (ii) shall not restrict any
Investment permitted under Section 9.07, (iii) any payment or prepayment of
principal of, premium, if any, or interest, fees or other charges on or with
respect to, and any redemption, purchase, retirement, defeasance, sinking fund
or similar payment and any claim for rescission with respect to any Indebtedness
which is subordinated to the Obligations pursuant to a subordination agreement
in writing, except, in the case of such Indebtedness outstanding as of the
Closing Date, only to the extent that such payment or mandatory prepayment is
made in violation of subordination terms governing such Indebtedness and, in the
case of all such Indebtedness, excluding any interest paid “in kind” (which
shall be permitted without restriction so long as no Event of Default has
occurred or is continuing), and (iv) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of capital stock of,
partnership interest of or other equity interest of, such Person now or

 

-29-



--------------------------------------------------------------------------------

hereafter outstanding; provided that this clause (iv) shall not restrict any
Investment permitted under Section 9.07.

“Restricted Subsidiary” shall mean any Restricted Subsidiary or Restricted
Person as defined under any of the Indentures or any documents governing any of
the Other Parent Debt.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sale and Leaseback” has the meaning ascribed to such term in Section 9.08.

“Scotia Excepted Account” means account number 47696 010 9215 so long as it is
used solely as for funds advanced by a third party in connection with the
Technology Cooperation Agreement dated July 26, 2005, which are held in trust by
the Borrower.

“SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the federal government administering the Securities Act.

“Secretary” means, with respect to the Borrower, (i) an officer designated as a
Secretary or Assistant Secretary or (ii) an officer or authorized agent with
responsibility to keep and preserve the minutes of all meetings of the Borrower
in permanent books, to see that all notices required to be given by the Borrower
are duly given and served, and to keep in his or her custody all leases,
contracts and other important Borrower documents and similar duties customarily
assigned to a Secretary.

“Secured Creditors” means the Administrative Agent, the Collateral Agent, the
Lenders and any Hedging Agreement Providers, and each of their respective
successors and permitted assigns.

“Securities” means any Capital Stock, shares, voting trust certificates, bonds,
debentures, notes, loans or other evidences of indebtedness, secured or
unsecured, convertible, subordinated or otherwise, or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire
any of the foregoing, but shall not include the Obligations.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect at the time.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
or any successor Federal statute, and the rules and regulations of the SEC
thereunder, all as the same shall be in effect at the time.

“Securitization” means a public or private offering by a Lender or any of its
Affiliates or their respective successors and assigns of Securities which
represent an interest in, or which are collateralized in whole or in part by,
the Loans.

 

-30-



--------------------------------------------------------------------------------

“Security Agreements” means the Security Agreement, dated as of the date hereof,
among the Borrower and the Collateral Agent and the Security Agreement dated as
of the date hereof among Parent and the Collateral Agent, as each such agreement
may be amended, supplemented, restated, extended, renewed or replaced from time
to time in accordance therewith and herewith.

“Security Documents” means, to the extent applicable, the Security Agreements,
the Pledge Agreements, the Intellectual Property Security Agreements, the
Assignment of Contracts, the financing statements, the Mortgages, the Blocked
Account Agreements and any other documents granting a Lien upon the Collateral
as security for all or any part of the Obligations.

“Service Agreements” means the Telesonic Services Agreement; the General
Services Agreement, signed as of the Closing Date and effective as of April 1,
2007, between Globility and the Borrower; and the MIPPS Service Agreement,
signed as of the Closing Date and effective as of April 1, 2007, between MIPPS
Inc. and the Borrower.

“Solvent” or “Solvency” means, with respect to any Person, (i) the amount by
which the fair market value of the property of such Person exceeds its total
liabilities (including, without limitation, contingent liabilities but excluding
inter-company indebtedness), (ii) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay its
probable liability on its existing debts as they become absolute and matured,
(iii) such Person has not incurred and does not intend to incur debts or
liabilities beyond its ability to pay, as such debts and liabilities mature, and
(iv) such Person is not engaged, and is not about to engage, in business or a
transaction for which its property would constitute an unreasonably small
capital.

“Subscription Agreement” means the subscription agreement made as of March 1,
2004 among the Borrower and Primus Telecommunications International, Inc.
providing for the subscription for shares of the Borrower.

“Subsidiary” means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, association or
other entity (i) the accounts of which would be consolidated with those of such
Person in such Person’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP or (ii) of which 50% or more of
(A) the outstanding Capital Stock having (in the absence of contingencies)
ordinary voting power to elect a majority of the board of directors of such
corporation, (B) the interest in the capital or profits of such partnership or
limited liability company or (C) the beneficial interest in such trust or estate
is, at the time of determination, owned or controlled directly or indirectly
through one or more intermediaries, by such Person.

“Taxes” has the meaning ascribed to such term in Section 3.05(a).

“Telesonic” means Telesonic Communications Inc.

“Telesonic Services Agreement” means the General Services Agreement, signed as
of the Closing Date and effective as of April 1, 2007, between Telesonic and the
Borrower.

 

-31-



--------------------------------------------------------------------------------

“Term A Lender” means a Lender that has a Loan Commitment with respect to a Term
A Loan or an outstanding Term A Loan.

“Term A Loan” has the meaning ascribed to such term in Section 2.01(a).

“Term A Loan Obligations” shall mean all liability to pay the principal of and
premium, if any, and interest on, and all other amounts owing in respect of the
Term A Loans now or hereafter outstanding (including interest accruing at the
rate provided for herein applicable to Term A Loans after the commencement of
any proceedings of the type referred to in Section 14.02(a) hereof, whether or
not an allowed claim in such proceeding) and all expenses, fees, reimbursements,
indemnities and other amounts owing pursuant to the Term A Loans, to the extent
permitted to be incurred pursuant hereto, and all other Obligations of the
Obligors with respect to the Term A Loans.

“Term A Notes” has the meaning ascribed to such term in Section 2.04(a).

“Term B Lender” means a Lender that has a Loan Commitment with respect to a Term
B Loan or an outstanding Term B Loan.

“Term B Loan” has the meaning ascribed to such term in Section 2.01(b).

“Term B Loan Obligations” shall mean all liability to pay the principal of and
premium, if any, and interest on, and all other amounts owing in respect of the
Term B Loans now or hereafter outstanding and all expenses, fees,
reimbursements, indemnities and other amounts owing pursuant to the Term B
Loans, to the extent permitted to be incurred pursuant hereto, and all other
Obligations of the Obligors with respect to the Term B Loans.

“Term B Notes” has the meaning ascribed to such term in Section 2.04(a).

“Term Debenture” means the term debenture issued March 1, 2004 by the Borrower
in favour of Parent in the principal amount of Cdn.$237,227,000.

“Total Leverage Ratio” means on any date the ratio of (i) Consolidated Total
Debt on such date to (ii) Consolidated EBITDA for the Obligors for the four
(4) Fiscal Quarters most recently ended on such date.

“Trademarks” has the meaning ascribed to that term in the definition of
Intellectual Property.

“Trade Secrets” has the meaning ascribed to that term in the definition of
Intellectual Property.

“Ultimate Parent” means Primus Telecommunications Group, Incorporated, a
Delaware corporation, its successors and assigns.

“Ultimate Parent Payment” means (i) dividends or distributions on the capital
stock of an Obligor or Relevant Subsidiary owned by the Ultimate Parent or a
Restricted Subsidiary, (ii) any payments on indebtedness owed to the Ultimate
Parent or any Restricted

 

-32-



--------------------------------------------------------------------------------

Subsidiary, (iii) any loans or advances made by any Obligor or Relevant
Subsidiary to the Ultimate Parent or a Restricted Subsidiary or (iv) a transfer
of any property of any Obligor or Relevant Subsidiary to the Ultimate Parent or
a Restricted Subsidiary.

“Ultimate Parent Payment Notice” means a notice delivered by an Obligor to the
Collateral Agent at a time when a Payment Restriction Default does not exist
describing the assets that such Obligor is requesting that the Collateral Agent
release to enable an Ultimate Parent Payment to be made.

“Unsecured Hedging Agreement” means (a) any and all interest rate transactions,
agreements or documents now existing or hereafter entered into by the Borrower
with an Unsecured Hedging Agreement Provider for the purpose of hedging the
Borrower’s exposure to fluctuations in interest rates and (b) any and all
currency rate transactions, agreements or documents now existing or hereafter
entered into by the Borrower with an Unsecured Hedging Agreement Provider for
the purpose of hedging the Borrower’s exposure to fluctuations in currency
exchange rates.

“Unsecured Hedging Agreement Provider” means any Person that enters into an
Unsecured Hedging Agreement with the Borrower on an unsecured basis.

“U.S. Excluded Taxes” has the meaning set forth in Section 3.05(a).

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein or in any other Loan Document or
in any exhibit or schedule hereto or thereto shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns subject to the applicable limitations herein, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, and (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement.

SECTION 1.03. Accounting and Other Terms. Unless otherwise expressly provided
herein, each accounting term used herein shall have the meaning given to it
under GAAP. All terms used in this Agreement which are defined in the PPSA and
which are not otherwise defined herein shall have the same meanings herein as
set forth therein.

SECTION 1.04. Time References. Unless otherwise indicated herein, all references
to time of day refer to Eastern Standard Time or Eastern Daylight Saving Time,
as in effect in New York, New York on such day. For purposes of the computation
of a period of time

 

-33-



--------------------------------------------------------------------------------

from a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding”;
provided, however, that with respect to a computation of fees or interest
payable to the Administrative Agent or the Lenders, such period shall in any
event consist of at least one full day.

ARTICLE II

FACILITY

SECTION 2.01. Loans. (a) Term A Loan Commitment. Subject to the terms and
conditions set forth herein, each Term A Lender hereby severally agrees to make
a term A loan (each a “Term A Loan”) on the Closing Date in the principal amount
set forth opposite each such Term A Lender’s name on Schedule 1.01(D) hereto to
the Borrower, in accordance with this Section 2.01. The aggregate principal
amount of the Term A Loans to be advanced shall not exceed $25,000,000.

(b) Term B Loan Commitment. Subject to the terms and conditions set forth
herein, each Term B Lender hereby severally agrees to make a term B loan (each a
“Term B Loan”, and together with the Term A Loans, the “Loans”) on the Closing
Date in the principal amount set forth opposite each such Term B Lender’s name
on Schedule 1.01(D) hereto to the Borrower, in accordance with this
Section 2.01. The aggregate principal amount of the Term B Loans to be advanced
shall not exceed $10,000,000.

(c) Notice of Borrowing. If the Borrower desires to borrow under this
Section 2.01, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing not later than 2:00 p.m. at least two (2) Business Days in advance of
the Closing Date. Such Notice of Borrowing shall specify (i) the proposed
Closing Date, which must be a Business Day, and (ii) the Interest Accrual Period
applicable to such Loan. The Notice of Borrowing given pursuant to this
Section 2.01(c) shall be irrevocable and binding on the Borrower.

(d) Making the Loans. The Administrative Agent shall promptly notify each Lender
of the terms of the applicable Notice of Borrowing. Each Lender shall deposit in
the Administrative Agent Account an amount equal to its Loan Commitment, in
immediately available funds, not later than 12:00 p.m. on the Closing Date.
Subject to the satisfaction of the conditions precedent set forth in Article V,
the Administrative Agent shall make the proceeds of the Loans received by it
available to the Borrower on the Closing Date.

(e) No Lender shall be responsible for any failure by any other Lender to
perform its obligation to make a Loan hereunder nor shall the Loan Commitment of
any Lender be increased or decreased as a result of any such failure.

(f) Repayment of Loans. Subject to Section 3.02, the Borrower shall repay the
aggregate outstanding principal amount of the Loans on the Maturity Date.

SECTION 2.02. Use of Proceeds. Proceeds of the Loans shall be utilized (i) to
repay in full the Borrower’s outstanding debt under the Manulife Credit
Agreement, (ii) to fund Capital Expenditures and (iii) to pay fees and expenses
incurred in connection with the transactions contemplated by this Agreement.

 

-34-



--------------------------------------------------------------------------------

SECTION 2.03. Promise to Pay. The Borrower agrees to pay the principal amount of
the Loans on the dates and in the amounts set forth in Section 2.01(f) and
further agrees to pay all unpaid interest and fees accrued thereon, in
accordance with the terms of this Agreement and any applicable Term A Note or
Term B Note.

SECTION 2.04. Notes. (a) The Borrower’s obligation to pay the principal of, and
interest on, the Loans shall be set forth on the Register maintained by the
Administrative Agent pursuant to Section 13.10(d) and, subject to the provisions
of Section 2.04(d), shall be evidenced (i) if Term A Loans, by a promissory note
substantially in the form of Exhibit C-1 with blanks appropriately completed in
conformity herewith (each, as the same may be amended, supplemented or otherwise
modified from time to time, a “Term A Note” and, collectively, the “Term A
Notes”) and (ii) if Term B Loans, by a promissory note substantially in the form
of Exhibit C-2 with blanks appropriately completed in conformity herewith (each,
as the same may be amended, supplemented or otherwise modified from time to
time, a “Term B Note” and, collectively, the “Term B Notes”).

(b) The Term A Note issued to each Term A Lender shall (i) be executed by the
Borrower, (ii) be payable to such Term A Lender or its registered assigns and be
dated as of the Closing Date, (iii) be in a stated principal amount equal to the
principal amount of the Term A Loans of such Term A Lender on the date of the
issuance thereof and be payable in the principal amount of Term A Loans
evidenced thereby from time to time, (iv) mature on the Maturity Date, (v) bear
interest as provided for herein and (vi) be entitled to the benefits of this
Agreement and the other Loan Documents.

(c) The Term B Note issued to each Term B Lender shall (i) be executed by the
Borrower, (ii) be payable to such Term B Lender or its registered assigns and be
dated as of the Closing Date, (iii) be in a stated principal amount equal to the
outstanding principal amount of the Term B Loans of such Term B Lender on the
date of the issuance thereof and be payable in the principal amount of Term B
Loans evidenced thereby from time to time, (iv) mature on the Maturity Date,
(v) bear interest as provided for herein and (vi) be entitled to the benefits of
this Agreement and the other Loan Documents.

(d) Notwithstanding anything to the contrary contained above or elsewhere in
this Agreement, Notes shall only be delivered to Lenders which at any time
specifically request the delivery of such Notes. No failure of any Lender to
request or obtain a Note evidencing its Loans shall affect or in any manner
impair the obligations of the Borrower to pay the Loans (and all related
Obligations) which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
Guarantees therefor provided pursuant to the Loan Documents. At any time when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall promptly execute and deliver to that Lender the requested Note in
the appropriate amount or amounts to evidence such Loans.

SECTION 2.05. Authorized Officers. Each Agent shall be entitled to rely
conclusively on any written notice sent to it and shall have no duty to verify
the authenticity of the signature appearing on, or any telecopy or facsimile of,
any written document. None of any Agent or any Lender shall incur any liability
to the Borrower or any other Person in acting upon any telecopy, facsimile,
email or telephonic notice referred to above which such Agent or

 

-35-



--------------------------------------------------------------------------------

Lender in good faith reasonably believes to have been given by an Authorized
Officer except in the case of bad faith, gross negligence or willful misconduct
by such Agent or such Lender, as the case may be, as determined in a final
judgment by a court of competent jurisdiction.

SECTION 2.06. Allocation of Proceeds of Collateral. Notwithstanding any other
provisions of this Agreement to the contrary, after the exercise of remedies by
an Agent or the Lenders pursuant to Article XII (or after the Loans (with
accrued interest thereon) shall automatically become due and payable in
accordance with the terms hereof, other than pursuant to Section 3.01 or 3.02),
all payments received from the Borrower and all proceeds of Collateral shall be
paid over or delivered to the Administrative Agent for distribution as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Administrative Agent and the
Collateral Agent and to the payment of any fees owed to the Administrative Agent
or the Collateral Agent;

SECOND, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Term A Lenders under the
Loan Documents;

THIRD, to the payment of all of the Obligations to the Term A Lenders consisting
of accrued fees and interest;

FOURTH, to the payment of the outstanding principal amount of the Term A Loans;

FIFTH, to all other Obligations to the Term A Lenders which shall have become
due and payable under the Loan Documents and not repaid pursuant to clauses
“SECOND” through “FOURTH” above;

SIXTH, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Term B Lenders under the
Loan Documents;

SEVENTH, to the payment of all of the Obligations to the Term B Lenders
consisting of accrued fees and interest;

EIGHTH, to the payment of the outstanding principal amount of the Term B Loans;

NINTH, to all other Obligations to the Term B Lenders which shall have become
due and payable under the Loan Documents and not repaid pursuant to clauses
“SIXTH” through “EIGHTH” above;

TENTH, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Hedging Agreement
Providers under the Hedging Agreements; and

ELEVENTH, to the payment of all of the Obligations to the Hedging Agreement
Providers under the Hedging Agreements; and

 

-36-



--------------------------------------------------------------------------------

TWELFTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied equally and
ratably in the numerical order provided until exhausted prior to the application
to the next succeeding category; (ii) each of the Term A Lenders shall receive
an amount equal to its Pro Rata Share of amounts available to be applied
pursuant to clauses “FOURTH” through “SEVENTH” above (based on the proportion
the amount owed to it under such clause bears to the aggregate amount due to all
Lenders under such clause); and (iii) each of the Term B Lenders shall receive
an amount equal to its Pro Rata Share of amounts available to be applied
pursuant to clauses “EIGHTH” through “ELEVENTH” above (based on the proportion
the amount owed to it under such clause bears to the aggregate amount due to all
Lenders under such clause).

ARTICLE III

PAYMENTS AND OTHER COMPENSATION

SECTION 3.01. Voluntary Prepayments/Reductions of Commitments. (a) Voluntary
Prepayment of Loans. The Borrower shall have the right, upon at least three (3)
Business Days’ prior written notice to the Administrative Agent, to voluntarily
prepay all or any portion (in integral multiples of not less than Cdn.$1,000,000
or such lesser amount as may then be outstanding) of the Loans on any Interest
Payment Date. Any prepayment of any Loan shall be accompanied by the payment of
all accrued and unpaid interest with respect to the principal being prepaid
through the date of prepayment and any applicable Prepayment Premium due
pursuant to Section 3.03. Any voluntary prepayment of any Loans pursuant to this
Section 3.01 shall be applied, on a pro rata basis to the Term A Loans and the
Term B Loans; provided, that, if an Event of Default has occurred and is
continuing, any such prepayments will be applied according to Section 2.06.

(b) Voluntary Prepayment Upon Change in Canadian Tax Law. The Borrower shall
have the right, upon at least three (3) Business Days’ prior written notice to
the Administrative Agent, to voluntarily prepay all of the Loans, together with
all accrued and unpaid interest with respect to the then outstanding principal
through the date of prepayment, in the event that Borrower is obligated to pay
amounts under Section 3.05(a) or Section 3.05(c) as a result of a change in
Canadian tax law or in any official position regarding the application or
interpretation of such law by any legislative body, court, governmental agency
or regulatory authority which is announced or becomes effective on or after the
Closing Date. It shall be a condition of such right to voluntarily prepay that
the Borrower delivers to the Administrative Agent an officer’s certificate
confirming that the obligation to pay additional amounts cannot be avoided by
reasonable measures and an opinion of legal counsel confirming the obligation of
the Borrower to pay such additional amounts. Voluntary prepayments under this
Section 3.01(b) shall not be subject to a Prepayment Premium pursuant to
Section 3.03 or any other premium or penalty.

(c) Revocation. When notice of prepayment is delivered in accordance with
Section 3.01(a) or (b), the principal amount of the Loans specified in the
notice shall become due and payable on the next Interest Payment Date and such
notice shall be irrevocable.

 

-37-



--------------------------------------------------------------------------------

(d) No Reborrowing. Any amounts once prepaid may not be reborrowed.

SECTION 3.02. Mandatory Prepayments. (a) Mandatory Prepayment Offers from Asset
Dispositions. Within ten (10) Business Days after the receipt of any Net Cash
Proceeds from a Disposition (i) not permitted under Section 9.04, (ii) permitted
under Section 9.04(i) or (iii) by Telesonic of all or substantially all of its
assets to any Person that is not the Ultimate Parent or any of its Restricted
Subsidiaries (but excluding Net Cash Proceeds from a Disposition permitted by
and made pursuant to Section 9.08 hereof), or Net Casualty/Condemnation
Proceeds, the Borrower shall make a mandatory offer of prepayment on the Loans
in an amount equal to 100% of such Net Cash Proceeds or Net
Casualty/Condemnation Proceeds; provided, however, that if the Borrower notifies
the Administrative Agent in writing within such ten (10) Business Day period
that it intends to apply any or all of such Net Cash Proceeds or Net
Casualty/Condemnation Proceeds to (i) replace or restore the property that was
disposed of or that suffered the Casualty or Condemnation or (ii) reinvest in
equipment or other productive assets of the general type used in the business of
the Borrower or its Subsidiaries in an amount not to exceed (x) with respect to
Net Casualty/Condemnation Proceeds, Cdn.$8,000,000 in the aggregate during the
term of the Loans (provided that replacement, restoration or reinvestment with
respect to any single Casualty or Condemnation in excess of Cdn.$4,000,000 shall
require consent of the Administrative Agent) and (y) with respect to Net Cash
Proceeds related to Dispositions, Cdn.$10,000,000 in the aggregate during the
term of the Loans (provided that reinvestment with respect to any single
Disposition in excess of Cdn.$4,000,000 shall require consent of the
Administrative Agent), the Borrower shall, so long as no Default or Event of
Default shall have occurred and be continuing, be permitted to use such proceeds
in such manner as notified to the Administrative Agent. To the extent such
proceeds have not been used for such a replacement or restoration within two
hundred seventy (270) days of the receipt thereof, such Net Cash Proceeds or Net
Casualty/Condemnation Proceeds shall be applied to prepay the Loans
notwithstanding the foregoing provision. All prepayments under this
Section 3.02(a) shall be accompanied by all accrued and unpaid interest on the
Loans being prepaid and any applicable Prepayment Premium due pursuant to
Section 3.03.

(b) Payments for Failure to Meet LHA EBITDA Target. Commencing with Fiscal
Quarter ended September 30, 2007, for each Fiscal Quarter that the Borrower’s
LHA EBITDA is less than or equal to the LHA EBITDA Target for such Fiscal
Quarter, the Borrower shall prepay the Loans in an amount equal to $1,500,000.
Such amount shall be due and payable on the date on which the applicable
quarterly financial statements are required to be delivered pursuant to
Section 7.01(b) with respect to such Fiscal Quarter. All prepayments under this
Section 3.02(b) shall be accompanied by all accrued and unpaid interest on the
Loans being prepaid, but shall not be subject to a Prepayment Premium pursuant
to Section 3.03 or any other premium or penalty.

(c) Application of Proceeds. Prior to an Event of Default, all prepayments under
this Section 3.02 shall be applied on a pro rata basis to the Term A Loans and
the Term B Loans.

(d) Limit on Mandatory Prepayments. The aggregate amount of all principal
payments required to be made by the Borrower prior to the Maturity Date pursuant
to this

 

-38-



--------------------------------------------------------------------------------

Agreement (other than as a result of an Event of Default), including pursuant to
Sections 3.02(a) and 3.02(b) in respect of a Loan shall not, notwithstanding any
other provision of this Agreement, exceed 25% of the principal amount of such
Loan to the Borrower on the Closing Date. The parties hereto intend for the
Loans to be eligible for the withholding tax exemption in subparagraph
212(1)(b)(vii) of the Income Tax Act (Canada).

SECTION 3.03. Prepayment Premiums. In connection with any prepayments of Loans
made pursuant to Section 3.01(a) or 3.02(a) (other than prepayments resulting
from receipt of Net Casualty/Condemnation Proceeds), the Borrower shall pay to
the Administrative Agent a prepayment premium (the “Prepayment Premium”) in an
amount equal to the aggregate principal amount to be prepaid multiplied by the
percentage set forth below:

 

Prepayment Date

  

Percentage Premium on
Term A Loans

  

Percentage Premium on
Term B Loans

On or Prior to the First Anniversary of the Closing Date    3.0%    3.0% After
the First Anniversary of the Closing Date to on or prior to the Second
Anniversary of the Closing Date    2.0%    2.0% After the Second Anniversary of
the Closing Date to on or prior to the Third Anniversary of the Closing Date   
1.0%    1.0% After the Third Anniversary of the Closing Date    0    0

SECTION 3.04. Payments. (a) General Provisions. All payments to be made by the
Borrower shall be made without set-off, counterclaim or other defense. Except as
otherwise expressly provided herein, all payments by the Borrower shall be made
to the Administrative Agent for the ratable account of the relevant Lender or
Agent, as the case may be, at the Administrative Agent’s payment office, and
shall be made in immediately available funds, no later than 2:00 p.m. (New York
City time), on the dates specified herein. The Administrative Agent will
promptly distribute to the relevant Lender or Agent its Pro Rata Share or other
applicable share as expressly provided herein of each such payment in like funds
as received. Any payment received by the Administrative Agent later than 2:00
p.m. (New York City time) on any Business Day shall be deemed for purposes of
calculating interest to have been received on the following Business Day and any
applicable interest or fee shall continue to accrue until such following
Business Day.

(b) Sharing of Payments. Except as otherwise provided herein, if any Lender
shall obtain any payment (whether voluntary, involuntary, through the exercise
of any right of set-off, or otherwise) on account of any Obligation in excess of
its ratable share of payments on

 

-39-



--------------------------------------------------------------------------------

account of similar obligations obtained by all the Lenders, such Lender shall
forthwith purchase from the other Lenders such participations in such similar
obligations held by them as shall be necessary to cause such purchasing Lender
to share the excess payment ratably with each of them; provided, however, that
if all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each other Lender shall be rescinded and
such other Lender shall repay to the purchasing Lender the purchase price to the
extent of such recovery together with an amount equal to such other Lender’s
ratable share (according to the proportion of (i) the amount of such Lender’s
required repayment to (ii) the total amount so recovered from the purchasing
Lender of any interest or other amount paid by the purchasing Lender in respect
of the total amount so recovered). The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 3.04(b)
may, to the fullest extent permitted by law, exercise all of its rights
(including the Lender’s right of set-off) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.

(c) Payments on Non-Business Days. Whenever any payment to be made by the
Borrower hereunder or under the Notes is stated to be due on a day which is not
a Business Day, the payment shall instead be due on the next succeeding Business
Day (unless such succeeding Business Day would be in the subsequent calendar
month, in which case such payment shall be made on the immediately preceding
Business Day).

SECTION 3.05. Taxes. (a) Payment of Taxes. Except as set forth below, any and
all payments by the Borrower under any Loan Document shall be made free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings imposed by any Governmental
Authority, excluding, in the case of each Agent and each Lender, respectively,
taxes (including any net income, franchise, branch profits or similar taxes)
imposed by (i) the United States except United States federal withholding taxes
or (ii) a Governmental Authority as a result of a connection or former
connection (other than merely being, or if such connection is caused as a result
of being, a party to any Loan Documents, participating in the transactions
contemplated therein or enforcing rights thereunder) between such Agent or
Lender and the jurisdiction imposing such tax, including any connection arising
from such Agent or Lender being a citizen, domiciliary or resident of such
jurisdiction, being organized in such jurisdiction or having a permanent
establishment or fixed place of business therein (all such non-excluded taxes,
levies, imposts, deductions, charges and withholdings being hereinafter referred
to as “Taxes”). Whenever the Borrower is required by law to withhold or deduct
any Taxes from or in respect of any sum payable hereunder, under the Notes or
under any other Loan Document to any Lender or Agent, (x) such sum payable shall
be increased by an additional amount so that after making all required
withholdings or deductions (including withholdings or deductions applicable to
additional amounts payable under this Section 3.05(a)) such Lender or Agent
receives an amount equal to the sum it would have received from such Obligor had
no such withholdings or deductions been made, (y) the Borrower shall make such
withholdings or deductions, and (z) the Borrower shall pay the full amount
withheld or deducted to the relevant taxation authority or other authority in
accordance with applicable law. Notwithstanding anything else contained in this
Agreement, the Borrower shall not be required to pay any such additional amounts
to any Agent or any Lender with respect to any Taxes or Other Taxes to the
extent such Taxes or Other Taxes (i) are attributable to such Agent’s or
Lender’s failure to comply with the requirements of Section 3.05(f) or (ii) in
the case

 

-40-



--------------------------------------------------------------------------------

of U.S. withholding Taxes, (a) except to the extent imposed solely as a result
of a change in applicable law occurring after (1) the date that such Person
became a party to this Agreement, or (2) with respect to an assignment,
acquisition, participation, designation of a new Applicable Lending Office or
the appointment of a successor Administrative Agent or other transfer, the
effective date thereof, except to the extent that such Person’s predecessor was
entitled to such amounts (or in the case of a designation of a new lending
office, to the extent such Person was entitled to such amounts with respect to
its prior lending office) and (b) backup withholding taxes imposed under
Section 3406 of the Code (Taxes described in this clause (ii), “U.S. Excluded
Taxes”). The obligations under this Section 3.05 to pay additional amounts shall
apply where the particular Lender is liable for Tax under Part XIII of the
Income Tax Act (Canada) in respect of such payment, even if the relevant payor
is not required under the Income Tax Act (Canada) to deduct or withhold an
amount in respect of Taxes on such payment and this Section 3.05 shall apply,
mutatis mutandis, as if the relevant payor was required to withhold an amount in
respect of such Taxes.

(b) Other Taxes. In addition, the Borrower, when making a payment under any Loan
Document agrees to pay any present or future stamp, document, transfer,
recording or filing taxes or fees and any other excise or property taxes,
charges or similar levies or impositions now or hereafter determined by the
Lenders to be payable in connection with the execution, delivery or registration
of, or otherwise with respect to, such Loan Document, together with all interest
and penalties related thereto excluding, however, such taxes imposed as a result
of an assignment or other transfer by the Administrative Agent or any Lender
(hereinafter referred to as “Other Taxes”). The Borrower agrees to hold the
Lenders harmless from and against any and all present or future claims,
liabilities or losses with respect to or resulting from any omission to pay or
delay in paying any Other Taxes. For the avoidance of doubt, Other Taxes shall
not include any taxes excluded from Taxes pursuant to Section 3.05(a)(i) and
(ii).

(c) Indemnification. The Borrower shall indemnify each Lender and each Agent
that has complied with the requirements of Section 3.05(f), as the case may be,
against, and reimburse each, within twenty (20) days of a receipt of written
demand therefor, for the full amount of all Taxes and Other Taxes (including any
Taxes or Other Taxes imposed by any Governmental Authority on amounts payable to
such Agent or Lender under this Section 3.05(c)) incurred or paid by such Lender
or such Agent (as the case may be), or any Affiliate of such Lender or Agent on
or with respect to any payment by or on account of any obligation of the
Borrower hereunder, and any penalties, interest, and reasonable out-of-pocket
expenses paid to third parties arising therefrom or with respect thereto. A
certificate as to any amount payable to any Person under this Section 3.05
submitted by such Person to the Borrower shall, absent manifest error, be final,
conclusive and binding upon all parties hereto. Notwithstanding the foregoing,
the Borrower shall not be required to indemnify any Lender or Agent for amounts
paid by such Lender or Agent for Taxes or Other Taxes to the extent such amounts
payable (i) are attributable to such Agent’s or Lender’s failure to comply with
the requirements of Section 3.05(f); (ii) have been paid by the Borrower
pursuant to Section 3.05(a); or (iii) are U.S. Excluded Taxes.

(d) Receipts. Within thirty (30) days after a request from the Administrative
Agent, the Borrower shall furnish to the Administrative Agent the original or a
certified copy of

 

-41-



--------------------------------------------------------------------------------

a receipt, if available, or other reasonably available documentation reasonably
satisfactory to the Administrative Agent evidencing payment of such Taxes or
Other Taxes (including in respect of payments of additional amounts) required to
be paid by the Borrower pursuant to this Section 3.05.

(e) Refunds and Tax Benefits. If a Lender or Agent becomes aware that it is
entitled to claim a refund from a Governmental Authority in respect of Taxes or
Other Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts pursuant to Section 3.05(a),
it shall make reasonable efforts to timely claim to such Governmental Authority
for such refund at the Borrower’s expense; provided that, in the determination
of such Lender or Agent, it does not prejudice the interests of such Lender or
Agent. If a Lender or Agent actually receives a payment of a refund (including
pursuant to a claim for refund made pursuant to the preceding sentence) in
respect of any Tax or Other Tax as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to Section 3.05(a), it shall within sixty (60) days from the date of
such receipt pay over the amount of such refund to the Borrower, net of all
reasonable out-of-pocket expenses of such Lender or Agent and without interest;
provided that the Borrower, upon the request of such Lender or Agent, agrees to
repay the amount paid over to the Borrower (plus penalties, interest or other
reasonable charges paid by such Lender or Agent) to such Lender or Agent in the
event such Lender or Agent is required to repay such refund to such Governmental
Authority.

(f) Evidence of Exemption From or Reduction in Withholding Tax. Each Agent and
each Lender agrees, upon the reasonable request of the Borrower, to comply with
any certification, identification, information, documentation or other reporting
requirement if such compliance is required by law, regulation, administrative
practice or an applicable treaty as a precondition to, exemption from, or
reduction in the rate of deduction or withholding of any Taxes or Other Taxes
for which the Borrower is required to pay additional amounts pursuant to this
Section 3.05, provided that (i) such Agent or Lender is legally entitled to
complete, execute and deliver such certification, identification, information,
documentation or other reporting requirement, and (ii) such certification,
identification, information, documentation or other reporting requirement does
not materially prejudice the legal, commercial or tax position of such Agent or
Lender (such determination to be made in the sole reasonable discretion of such
Agent or Lender, as applicable).

ARTICLE IV

INTEREST; FEES; INCREASED COSTS

SECTION 4.01. Interest on the Loans and Other Obligations. (a) Interest on
Loans. On each Interest Payment Date the Borrower shall pay interest on each
Loan, in arrears, at a rate equal to the applicable LIBOR Rate or Alternative
Base Rate, as applicable, plus the Applicable Margin for such Loan.

(b) Default Interest. So long as any Event of Default shall be continuing, the
rate of interest applicable to the principal amount of the Loans then
outstanding or due and owing shall each be increased by 2% per annum above the
interest rate otherwise applicable to the applicable Loans. If any fee or other
amount (other than the principal amount of any Loan

 

-42-



--------------------------------------------------------------------------------

which bears an increased interest rate pursuant to the preceding sentence)
payable by the Borrower hereunder is not paid when due, such overdue amount
shall bear interest at a rate equal to 2% per annum above the interest rate that
would then apply to an Alternate Base Rate Loan.

(c) Maximum Interest. Notwithstanding anything to the contrary set forth in this
Section 4.01, if at any time before payment in full of the Loans the interest
payable on any Loans (as defined in Section 347 of the Criminal Code (Canada))
exceeds the Highest Lawful Rate, then in such event and so long as the Highest
Lawful Rate would be so exceeded, the rate of interest payable on such Loans
shall be reduced until the aggregate interest payable is equal to the Highest
Lawful Rate. Thereafter, the interest rate payable on such Loans shall be the
applicable interest rate pursuant to subsections (a) and (b) above unless and
until such aggregate interest again exceeds the Highest Lawful Rate, in which
event this paragraph shall again apply. In no event shall the total interest
received by any Lender for any Loans pursuant to the terms hereof exceed the
amount which it could lawfully have received for such Loans had the interest due
hereunder for such Loans been calculated for the full term thereof at the
Highest Lawful Rate. Interest at the Highest Lawful Rate shall be calculated at
a daily rate equal to the Highest Lawful Rate divided by the number of days in
the year in which such calculation is made. In the event that a court of
competent jurisdiction, notwithstanding the provisions of this Section 4.01(c),
shall make a determination that a Lender has received interest hereunder or
under any of the Loan Documents in excess of the Highest Lawful Rate, such
Lender shall, to the extent permitted by Applicable Law, promptly apply such
excess first to any interest due or accrued and not yet paid under the Loans,
then to the outstanding principal of the Loans, then to other unpaid Obligations
and thereafter shall refund any excess to the Borrower or as a court of
competent jurisdiction may otherwise order.

(d) Conversion.

(i) The Borrower shall have the option to convert all or any part of the
outstanding LIBOR Rate Loans to Alternate Base Rate Loans or to convert all or
any part of its Alternate Base Rate Loans to LIBOR Rate Loans. To convert a Loan
under this Section 4.01(d), the Borrower shall deliver a Notice of Conversion to
the Administrative Agent no later than 12:00 p.m. (New York City time) at least
three (3) Business Days in advance of the proposed conversion date. Promptly
after receipt of a Notice of Conversion under this Section 4.01(d), the
Administrative Agent shall notify each applicable Lender by telex or telecopy,
or other similar form of transmission, of the proposed conversion. Any Notice of
Conversion shall be irrevocable, and the Borrower shall be bound to convert in
accordance therewith. Any conversion pursuant to this Section 4.01(d) shall be
effective upon the Interest Payment Date next succeeding the date of the
applicable Notice of Conversion. In the absence of any Notice of Conversion in
accordance herewith, all Loans shall continue to accrue interest as LIBOR Rate
Loans or Alternate Base Rate Loans, as applicable for the preceding Interest
Period. For greater certainty, any conversion of a Loan hereunder will result in
a change in the interest rate applicable to such Loan but will not constitute
the repayment and reborrowing of a Loan.

(ii) All LIBOR Rate Loans shall have the same LIBOR Period. So long as there is
no Default or Event of Default, the Borrower shall have the option on each
Adjustment Date to adjust the then-applicable LIBOR Period for all of the
outstanding LIBOR Rate Loans to a different LIBOR Period. To adjust a LIBOR
Period under this Section 4.01(d),

 

-43-



--------------------------------------------------------------------------------

the Borrower shall deliver a Notice of Adjustment to the Administrative Agent no
later than 12:00 p.m. (New York City time) at least five (5) Business Days in
advance of the proposed adjustment date. Promptly after receipt of a Notice of
Adjustment under this Section 4.01(d), the Administrative Agent shall notify
each applicable Lender by telex or telecopy, or other similar form of
transmission, of the proposed adjustment. Any Notice of Adjustment shall be
irrevocable, and the Borrower shall be bound to adjust the LIBOR Period in
accordance therewith. Any adjustment pursuant to this Section 4.01(d) shall be
effective upon the Adjustment Date next succeeding the date of the applicable
Notice of Adjustment. In the absence of any Notice of Adjustment with respect to
an Adjustment Date in accordance herewith, all LIBOR Rate Loans shall continue
to have the same LIBOR Period as was in effect prior to such Adjustment Date.

(iii) Anything herein to the contrary notwithstanding, if (x) on or prior to the
determination of any LIBOR Rate for any LIBOR Period, the Administrative Agent
determines in good faith, which determination shall be conclusive, that
quotations of interest rates for the relevant deposits referred to in the
definition of “LIBOR Rate” are not being provided in the relevant amounts or for
the relevant maturities for purposes of determining rates of interest for LIBOR
Rate Loans as provided herein; or (y) the Required Lenders determine in good
faith, which determination shall be conclusive, and notify the Administrative
Agent that the relevant rates of interest referred to in the definition of
“LIBOR Rate” upon the basis of which the rate of interest for LIBOR Rate Loans
for such LIBOR Period is to be determined are not likely to cover adequately the
cost to such Lenders of making or maintaining LIBOR Rate Loans for such LIBOR
Period; then the Administrative Agent shall give the Borrower and each Lender
prompt notice thereof, and so long as such condition remains in effect, the
Lenders shall be under no obligation to make additional LIBOR Rate Loans, to
continue LIBOR Rate Loans or to convert Alternate Base Rate Loans into LIBOR
Rate Loans, and on the last day(s) of the then current LIBOR Period(s) for the
outstanding LIBOR Rate Loans such Loans shall be converted into Alternate Base
Rate Loans in accordance with this Section 4.01(d).

(e) Continuation. All LIBOR Rate Loans shall be subject to the terms of the
definition of “Interest Accrual Period” set forth in Section 1.01. Each Loan
made on the Closing Date shall have the LIBOR Period specified in the Notice of
Borrowing. No later than 11:00 a.m., New York City time, on the third Business
Day prior to the end of any Interest Accrual Period for a Loan, the Borrower
shall deliver to the Administrative Agent a Notice of Continuation (or telephone
notice promptly confirmed in writing) of the Interest Accrual Period to be
effective for such Loan immediately after the then current Interest Accrual
Period; provided, however, that if the Borrower fails to specify the subsequent
LIBOR Period by the deadline specified above, the Borrower shall be deemed to
have requested that such LIBOR Period be one month. Each Notice of Continuation
shall be irrevocable. Promptly after receipt of a Notice of Continuation under
this Section 4.01(e), the Administrative Agent shall notify each Lender by
telecopy or other similar form of transmission of the proposed continuation.

SECTION 4.02. Increased Costs; Illegality. (a) If the adoption or implementation
of, or any change in (or the interpretation, administration or application of)
any Applicable Law shall, in each case after the date hereof, (i) impose, modify
or deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender or any Person controlling such Lender or

 

-44-



--------------------------------------------------------------------------------

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or the Loans made by such Lender or participation
therein other than with respect to U.S. taxes, which shall be governed by
Section 3.05; and the result of any of the foregoing shall be to increase the
cost to such Lender of maintaining any Loan or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise), then the Borrower will pay to such Lender such additional amount
or amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) Without duplication of the amounts paid in Section 3.05(a) or
Section 4.02(a), if any Lender determines that the introduction of or any change
in any Applicable Law after the date hereof regarding capital requirements has
or would have the effect of reducing the rate of return on such Lender’s capital
or on the capital of any entity controlling such Lender, as a consequence of
this Agreement or the Loans made by such Lender, to a level below that which
such Lender or such Lender’s controlling entity could have achieved but for such
change in Applicable Law (taking into consideration such Lender’s policies and
the policies of any entity controlling such Lender with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or any entity
controlling such Lender for any such reduction suffered.

(c) A certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section 4.02 shall be
delivered to the Borrower and shall be final, binding and conclusive for all
purposes, so long as it reflects the basis for the calculation of the amounts
set forth therein and does not contain any manifest error. The Borrower shall
pay such Lender the amount shown as due on any such certificate that does not
contain a manifest error within ten (10) Business Days after receipt thereof.

(d) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any Applicable Law, in each case after the date
hereof, shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender to agree to make or
to continue to fund or maintain any LIBOR Rate Loan, then, unless that Lender is
able to make or to continue to fund or to maintain such LIBOR Rate Loan at
another branch or office of that Lender or is able to make or to continue to
fund or maintain such Loan as an Alternate Base Rate Loan, in each case without,
in that Lender’s reasonable opinion, adversely affecting it or its Loans or the
income obtained therefrom, on notice thereof and demand therefor by such Lender
to the Borrower through the Administrative Agent, (i) the obligation of such
Lender to make, to continue to fund or maintain LIBOR Rate Loans shall terminate
and (ii) the Borrower shall forthwith prepay in full, without any premium or
penalty, all outstanding LIBOR Rate Loans owing by the Borrower to such Lender,
together with interest accrued thereon and any amounts due pursuant to
Section 4.03.

(e) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or any controlling entity of a Lender pursuant to this
Section 4.02 for any increased cost or reduction in respect of a period
occurring more than ninety (90) days prior to the date that such Lender notifies
the Borrower of such Lender’s or controlling entity’s intention to claim
compensation

 

-45-



--------------------------------------------------------------------------------

therefor unless the circumstances giving rise to such increased cost or
reduction affect the Lender or controlling entity retroactively, in which case
no such time limitation shall apply so long as such Lender or controlling entity
of a Lender requests compensation within ninety (90) days from the date such
circumstances become applicable.

SECTION 4.03. Break Funding Payments. In the event of the payment of any
principal of any LIBOR Rate Loan other than on the last day of the Interest
Accrual Period applicable thereto (including as a result of an Event of
Default), or the failure to borrow or prepay any Loan on the date specified in
any notice delivered pursuant hereto (including upon any revocation of a
prepayment notice under Section 3.01(c)), then, in any such event, the Borrower
shall compensate each applicable Lender for the loss, cost and expense
attributable to such event (including any loss, cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender or the termination of any other financial arrangement it may have
entered into to fund or support such Lender’s portion of the Loans). A
certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

SECTION 4.04. Fees. The Borrower agrees to pay such fees as are set forth in the
Fee Letter in accordance with the terms thereof. All fees payable hereunder
shall be fully earned and nonrefundable when paid.

SECTION 4.05. Computation. All interest and fee calculations shall be based on a
360-day year (or, in the case of interest on Alternate Base Rate Loans, a
365/366 day year) and the actual days elapsed.

SECTION 4.06. Interest Act (Canada). For the purposes of this Agreement,
whenever interest is calculated on the basis of a period which is less than the
actual number of days in a calendar year, each rate of interest determined
pursuant to such calculation is, for the purposes of the Interest Act (Canada),
equivalent to such rate multiplied by the actual number of days in the calendar
year in which such rate is to be ascertained and divided by the number of days
used as the basis of such calculation.

SECTION 4.07. Nominal Rate of Interest. The parties acknowledge and agree that
all calculations of interest under this Agreement are to be made on the basis of
the nominal interest rate described herein and not on the basis of effective
yearly rates or on any other basis which gives effect to the principle of deemed
reinvestment of interest. The parties acknowledge that there is a material
difference between the stated nominal interest rates and the effective yearly
rates of interest and that they are capable of making the calculations required
to determine such effective yearly rates of interest.

 

-46-



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS TO LOANS

SECTION 5.01. Conditions Precedent to the Loans. The obligation of each Lender
to make the Loans requested to be made by it on the Closing Date shall be
subject to the satisfaction, or waiver by the Required Lenders, of all of the
following conditions precedent:

(a) Authority. The Administrative Agent shall have received certified copies of
all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to the authorization for the execution, delivery
and performance of each Loan Document by the Borrower, and for the consummation
of the transactions contemplated thereby. All certificates shall state that the
resolutions or other information referred to in such certificates have not been
amended, modified, revoked or rescinded as of the Closing Date.

(b) Loan Documents. The Administrative Agent shall have received, on the Closing
Date, counterparts of each of the documents set forth on the List of Closing
Documents (other than the Hedging Agreements and any other Loan Document not
required to be delivered on or prior to the Closing Date) that have not been
waived duly executed and delivered by each party thereto, and in full force and
effect and satisfactory to the Lenders.

(c) Capital Stock. All of the Capital Stock of the Borrower shall be owned
directly or indirectly by the Guarantors, and all of the Capital Stock of the
Borrower’s direct or indirect Relevant Subsidiaries, shall be owned, directly or
indirectly, by the Borrower, in each case free and clear of any Lien (other than
Permitted Encumbrances). The Collateral Agent, on behalf of the Secured
Creditors, shall have a perfected first priority Lien and security interest in
such Capital Stock; all filings, recordations and searches necessary or
desirable in connection with such liens and security interests shall have been
duly made; and all filing and recording fees and taxes shall have been duly
paid.

(d) No Material Adverse Effect. There shall not have occurred any event,
circumstance, change or condition since December 31, 2005, which could
reasonably be expected to have a Material Adverse Effect.

(e) Litigation. There shall exist no action, suit, claim, investigation,
arbitration, litigation or proceeding or any judgments, decrees, injunctions,
rules or orders of any Governmental Authority pending or, to the knowledge of
the Borrower, threatened against or affecting the Borrower or its property or
assets other than those set out on Schedule 6.01(f) hereto or those claiming an
amount less than Cdn.$500,000.

(f) Representations and Warranties. Both before and after giving effect to the
Loans, all of the representations and warranties of the Borrower contained in
Article VI and in the other Loan Documents shall be true and correct in all
material respects (except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date), and the Borrower
shall have delivered to the Administrative Agent an Officer’s Certificate to
that effect.

(g) Consents, Etc. The Borrower shall have received all material consents,
approvals and authorizations required pursuant to Applicable Law or any material
Contractual

 

-47-



--------------------------------------------------------------------------------

Obligation, and shall have obtained all material Permits of, and effected all
notices to and filings with, any Governmental Authority as may be necessary or
appropriate in connection with the Borrower’s (A) execution, delivery and
performance of its obligations under the Loan Documents to which it is, or shall
be, a party and each other agreement or instrument to be executed and delivered
by it pursuant thereto or in connection therewith, (B) consummation of the
transactions contemplated hereunder and under the other Loan Documents and
(C) creation and perfection of the Liens on the Collateral to be owned by it to
the extent, in the manner and for the purpose contemplated by the Loan
Documents. All such consents, authorizations, Permits, approvals, notes and
filings shall be in full force and all conditions therein shall have been
satisfied.

(h) No Defaults. No Event of Default or Default shall have occurred and be
continuing or would result from the execution and delivery of, or the
performance under, the Loan Documents, or making the requested Loan or the
application of the proceeds therefrom, as applicable.

(i) Margin Regulations. None of the Borrower, nor any of its Relevant
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulations T, U or
X), and no proceeds of any Loan will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock. The Loans, the use of proceeds thereof and the pledge of the
Collateral to be pledged pursuant to the Security Documents do not violate
Regulation T, U or X.

(j) Solvency. The Administrative Agent shall have received a solvency
certificate from the Chief Financial Officer of the Borrower substantially in
the form of Exhibit K, on behalf of the Borrower and the Obligor (and not in
such officer’s individual capacity), dated the Closing Date.

(k) Insurance. The Administrative Agent shall have received evidence of
insurance in accordance with the requirements of Section 8.03 and endorsements
in form and substance reasonably acceptable to the Administrative Agent naming
the Collateral Agent as an additional insured and loss payee, as applicable.

(l) Opinion of Borrower’s Counsel. The Lenders shall have received the opinion
of Skadden, Arps, Slate, Meagher & Flom LLP, special U.S. counsel to the
Borrower, in substantially the form of Exhibit D-1, and Goodmans LLP, counsel to
the Borrower, in substantially the form of Exhibit D-2 and the other opinions
referenced in the List of Closing Documents.

(m) Fees and Expenses Paid. There shall have been paid to the Administrative
Agent, (for its own account, the account of the Collateral Agent and the
respective accounts of the Lenders) all fees and, to the extent documented,
expenses (including the reasonable legal fees of any counsel to the
Administrative Agent, any local counsel to the Administrative Agent and the
Collateral Agent, and any special counsel to the Administrative Agent) due and
payable on or before the Closing Date.

 

-48-



--------------------------------------------------------------------------------

(n) Collateral Information; Perfection of Liens. The Administrative Agent shall
have received complete and accurate information from the Borrower with respect
to the name and the location of the principal place of business and chief
executive office for the Borrower and each of its Relevant Subsidiaries. The
Collateral Agent, on behalf of the Secured Creditors, shall have a perfected
first priority Lien and security interest in the Collateral (subject to
Permitted Encumbrances). All necessary or appropriate financing statements shall
have been filed and all other filings, searches and recordings necessary or
desirable in connection with such Liens and security interests shall have been
made; and all filing, registration and recording fees and taxes shall have been
paid or duly provided for.

(o) Payoff Letter; Termination Statements. The Administrative Agent shall have
received copies of (i) a duly executed payoff letter, in form and substance
reasonably satisfactory to the Lenders, together with discharge documentation,
in form and substance satisfactory to the Administrative Agent for filings in
the Province of Quebec, manually signed by the lenders under the Manulife Credit
Agreement releasing all liens thereunder upon any of the personal property of
the Borrower and (ii) evidence, in form and substance reasonably satisfactory to
the Lenders, of the payoff of the Globility Credit Agreement and the release by
the lender thereunder of all liens created pursuant thereto or pursuant to any
related documentation.

(p) Pledged Securities. The Collateral Agent shall have received, on the Closing
Date, all of the certificated Pledged Securities then owned by the Borrower,
together with (i) executed and undated transfer powers in the case of
certificated Pledged Securities and (ii) all other items required to be
delivered pursuant to the Pledge Agreement.

(q) Intellectual Property. The Administrative Agent shall have received
reasonably satisfactory evidence that all Intellectual Property material to the
operations of the Borrower and its Relevant Subsidiaries is licensed or owned by
the Borrower or a Guarantor or a Relevant Subsidiary.

(r) Good Standing Certificates. The Administrative Agent shall have received, on
the Closing Date, governmental certificates, dated the most recent practicable
date prior to the Closing Date, showing that each of the Obligors is organized
and in good standing in the jurisdiction of its organization, and is qualified
as a foreign corporation and in good standing in all other jurisdictions in
which it is qualified to transact business.

(s) Governing Documents. The Administrative Agent shall have received, on the
Closing Date, a copy of the certificate of incorporation or certificate of
formation, as applicable, and all amendments thereto as of the Closing Date of
each Obligor, certified as of a recent date by the jurisdiction of its
organization and copies of each Obligor’s by-laws or limited liability company
agreement, as applicable, certified by an Authorized Officer of such Obligor as
being true and correct copies as of the Closing Date.

(t) Financial Statements. The Administrative Agent shall have received all
financial statements and projections described in Section 6.01(g)(ii), in form
and substance reasonably satisfactory to the Lenders.

 

-49-



--------------------------------------------------------------------------------

(u) Certificates. (i) The Administrative Agent shall have received, on the
Closing Date, a certificate of an Authorized Officer of each Obligor, dated the
Closing Date, (A) as to the incumbency and signatures of its officers executing
each Loan Document to which such Obligor is a party and any other certificate or
other document to be delivered pursuant hereto or thereto, together with
evidence of the incumbency of such Secretary and (B) attaching and certifying
the completeness and accuracy of copies of all Governing Documents of such
Obligor.

(ii) The Administrative Agent shall have received, on the Closing Date, the
certificate of an Authorized Officer of each Obligor, dated the Closing Date,
stating that to the knowledge of such officer and on behalf of such Obligor (not
in such officer’s individual capacity) all of the representations and warranties
of such Obligor contained herein or in any of the other Loan Documents are true
and correct in all material respects on and as of the Closing Date (except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct as of such earlier date), that no breach of any covenant contained in
Articles VII, VIII, IX or X has occurred or would result from the closing
hereunder and that all of the conditions set forth in this Section 5.01 have
been satisfied on such date (or shall, to the extent permitted therein, be
satisfied substantially simultaneously with the incurrence of Loans on the
Closing Date).

(v) No Legal Impediments. The Lenders’ reasonable satisfaction that execution
and delivery of, and the performance under, each of the Loan Documents shall not
(i) violate any Applicable Law or (ii) conflict with, or result in a default or
event of default or an acceleration of any rights or benefits under, any
Material Contract of the Borrower.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

SECTION 6.01. Representations and Warranties. In order to induce the Lenders to
enter into this Agreement and to make the Loans, each Obligor hereby represents
and warrants as follows:

(a) Organization, Good Standing, Etc. Each Obligor and each Relevant Subsidiary
(i) is a corporation, limited liability company, partnership or similar entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) has all requisite corporate, limited
liability company, partnership or similar power and authority to conduct its
business as now conducted and as presently contemplated, to make the borrowings
hereunder (in the case of the Borrower), to execute and deliver each Loan
Document to which it is a party, and to consummate the transactions contemplated
thereby, and (iii) is duly qualified to do business and is in good standing in
each jurisdiction in which the character of the properties owned or leased by it
or in which the transaction of its business makes such qualification necessary
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(b) Authorization, Etc.

(i) The execution, delivery and performance by each Obligor of each Loan
Document to which it is or will be a party and the transactions contemplated
thereunder,

 

-50-



--------------------------------------------------------------------------------

(i) have been duly authorized by all necessary corporate, limited liability
company, partnership or similar action, as applicable, (ii) does not and will
not contravene its Governing Documents, (iii) does not and will not violate any
material Requirements of Law binding on any Obligor or any of its properties or
any material Contractual Obligation of any Obligor, in each case the violation
of which would reasonably be expected to have a Material Adverse Effect, and
(iv) does not and will not result in or require the creation of any Lien (other
than Permitted Encumbrances) upon or with respect to any of its properties.

(ii) Each of the Obligors and each of the Relevant Subsidiaries owns, possesses
or has adequate and enforceable rights to all material licenses, Permits,
waivers, franchises, certificates, registrations, consents, orders, approvals,
entitlements, accreditations, and other authorizations from, and has made all
declarations and filings with, all Governmental Authorities in each case
necessary to own or possess, as the case may be, and to operate its properties
and its equipment and in order to carry on its business as conducted as of the
date hereof, except where any failure to so own, possess or have such rights
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Except as described on Schedule 6.01(b)(ii), neither
the Borrower nor any such Relevant Subsidiary has received any actual notice of
any proceeding relating to relating to its failure to own, possess or have
rights to any such licenses, Permits, waivers, franchises, certificates,
registrations, consents, orders, approvals, entitlements, accreditations, or
other authorizations, except, in each case, where any failure to so own, possess
or have such rights would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect.

(c) Governmental Approvals. Except for filings in connection with the perfection
of the Liens created by the Loan Documents, no authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority
that has not been obtained or made (or waived) is required in connection with
the due execution, delivery and performance by each Obligor of each Loan
Document to which it is a party.

(d) Enforceability of Loan Documents. Each of the Loan Documents to which an
Obligor is a party has been duly executed and delivered by the Obligor party
thereto and constitutes the legal, valid and binding obligation of the Borrower,
enforceable against such the Borrower in accordance with its terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws, or by general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

(e) Borrower and Relevant Subsidiaries. As of the date hereof, Schedule 6.01(e)
is a complete and correct description of the name, jurisdiction of organization
and ownership of the outstanding Capital Stock of the Borrower and of each
direct or indirect Relevant Subsidiary of the Borrower in existence on the date
hereof. All of the issued and outstanding shares or units of Capital Stock of
the Borrower and of each of its Relevant Subsidiaries is duly authorized and
validly issued, fully paid, non-assessable, free and clear of all Liens (other
than Permitted Encumbrances) and the holders thereof are not entitled to any
preemptive, first refusal or other similar rights. All such Capital Stock is, in
the case of the Relevant Subsidiaries, owned directly or indirectly by the
Borrower, and in the case of the Borrower, owned directly or indirectly by the
Parent.

 

-51-



--------------------------------------------------------------------------------

(f) Litigation. Except as set forth in Schedule 6.01(f), there is no pending or,
to the knowledge of such Obligor, threatened action, suit or proceeding against
such Obligor or any of its properties or assets before any court or other
Governmental Authority or any arbitrator (including, without limitation,
proceedings, investigations or inquiries of the Canadian federal Department of
Industry (“Industry Canada”), the Canadian Radio-television and
Telecommunications Commission (“CRTC”) or the Bureau of Competition (the
“Bureau”), or arising under the Telecommunications Act (Canada), the
Radiocommunication Act (Canada), or the Competition Act (Canada), or any
regulations promulgated or decisions, orders, notices, or policies issued under
any of these statutes).

(g) Financial Condition; Material Adverse Effect.

(i) The financial statements delivered pursuant to Section 7.01 fairly present,
in all material respects, the consolidated financial position of the Borrower
and its consolidated Relevant Subsidiaries as at the respective dates thereof
and the consolidated results of operations of the Borrower and its consolidated
Relevant Subsidiaries for the fiscal periods ended on such respective dates, all
in accordance with GAAP (subject to normal year-end adjustments and absence of
footnotes in the case of any quarterly statement).

(ii) The Borrower has heretofore furnished to the Lenders (i) financial
statements reported upon by Deloitte & Touche LLP for the Fiscal Years ending in
2003 through 2005, (ii) unaudited monthly balance sheets, income statements and
statements of cash flows of the Borrower and its consolidated Relevant
Subsidiaries, on a consolidated basis, for the period from January 1, 2006
through December 31, 2006, (iii) projected monthly balance sheets, income
statements and statements of cash flows of the Borrower and its consolidated
Relevant Subsidiaries, on a consolidated basis, for the period from January 1,
2007 through December 31, 2007, in each case as updated from time to time
pursuant to Section 7.01(e), and (iv) projected annual balance sheets, income
statements and statements of cash flows of the Borrower and the Relevant
Subsidiaries, on a consolidated basis, for the Fiscal Years ending in 2008
through 2011, in each case as updated from time to time pursuant to
Section 7.01(e). Such projections, as so updated, have been prepared in good
faith by the Borrower, and the Borrower is not aware of any facts or information
that are inconsistent in any material respect with the assumptions used in
preparing the projections or would lead it to believe that such projections, as
so updated, are incorrect or misleading in any material respect.

(iii) Since December 31, 2005, no event or development has occurred and is
continuing that has had or could reasonably be expected to have a Material
Adverse Effect.

(h) Compliance with Law, Etc.

(i) None of the Obligors or the Relevant Subsidiaries is in violation of its
Governing Documents, any Requirements of Law, any judgment or order of any
Governmental Authority applicable to it or any of its property or assets, or any
material term of any Contractual Obligation binding on it or any of its
properties.

 

-52-



--------------------------------------------------------------------------------

(ii) Except as disclosed Schedule 6.01(h), to the best of the Borrower’s
knowledge, there is no pending or threatened change in the Communications
Statutes (defined below) which would reasonably be expected to have a Material
Adverse Effect.

(iii) None of the Obligors or the Relevant Subsidiaries is in violation of any
judgment, decree, order, writ, law, statute, rule or regulation rendered or
enacted in Canada respecting telecommunications and the regulation within Canada
of telecommunications service providers or telecommunications common carriers,
as defined in the Telecommunications Act, or respecting radiocommunication and
the operation within Canada of radio apparatus, as defined in the
Radiocommunication Act, applicable to the Obligors or the Relevant Subsidiaries,
or any interpretation or policy relating thereto that is applicable to the
Obligors or the Relevant Subsidiaries except where the consequence of such
violation would not reasonably be expected to have a Material Adverse Effect.
The material business and operations conducted and proposed to be conducted by
the Obligors or the Relevant Subsidiaries, as described by the Borrower, are not
regulated by any federal, state or provincial utility or rate-regulating
commission, other than the CRTC and Industry Canada, in the areas in which the
Obligors or any of the Relevant Subsidiaries conducts or proposes to conduct its
material business and operations as described by the Borrower, and the Obligors
and the Relevant Subsidiaries are not, and based on existing regulations will
not be, required to obtain any license from any such utility or rate-regulating
commission, other than the CRTC and Industry Canada in any such province, state
or country, except where any failure to possess or obtain any such license would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(i) ERISA. The Obligors have not incurred and do not expect to incur any
material liability under Title IV of ERISA with respect to any ongoing, frozen
or terminated single employer sponsored by it or any of its ERISA Affiliates.

(j) Canadian Plans. Each Canadian Plan is, and has been, established,
registered, administered and invested, in compliance with (i) the terms thereof,
(ii) applicable pension benefits standards legislation and the Income Tax Act
(Canada); and no Obligor has received, in the last seven (7) years, any notice
from any Person questioning or challenging such compliance (other than in
respect of any claim related solely to that Person), and no Obligor has
knowledge of any such notice from any Person questioning or challenging such
compliance beyond the last seven (7) years. All obligations under a Canadian
Plan (whether pursuant to the terms thereof or Applicable Law) have been
satisfied, and there are no outstanding defaults or violations thereunder by any
Obligor nor does any Obligor have any knowledge of any default or violation by
any other party to any Canadian Plan. All contributions or premiums required to
be paid to or in respect of each Canadian Plan have been paid in a timely
fashion in accordance with the terms thereof and all Applicable Law, and no
taxes, penalties or fees are owing or exigible under any Canadian Plan. There is
no proceeding, action, suit or claim (other than routine claims for benefits)
pending or threatened involving any Canadian Plan or its assets, and no facts
exist which could reasonably be expected to give rise to any such proceeding,
action, suit or claim (other than routine claims for benefits). No event has
occurred respecting any Canadian Plan which would entitle any Person (without
the consent of the relevant Obligor) to wind-up or terminate any Canadian Plan,
in whole or in part, or which could reasonably be expected to adversely affect
the tax status thereof. No Canadian Plan is a multi-employer pension plan within
the meaning of applicable pension benefits standards legislation.

 

-53-



--------------------------------------------------------------------------------

(k) Taxes, Etc. All Federal, state, provincial and material local tax returns
and other material reports related to taxes required by Applicable Law to be
filed by each Obligor have been filed, or extensions have been obtained and all
taxes shown on such tax returns to be due and payable and all assessments, fees
and other governmental charges, including any related interest and penalties,
upon any Obligor and upon its properties, assets, income, businesses and
franchises that are due and payable have been paid when due and payable, except
(i) such tax returns, reports, taxes, assessments, fees or other charges which
are not delinquent and with respect to which the amount or validity are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of such Obligor, (ii) where failure to file or pay such taxes could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or (iii) with respect to the Ontario Sales Tax Dispute. All such
returns and reports are true, correct and complete in all material respects.
Proper and accurate amounts have been withheld by each Obligor from its
employees for all periods in compliance in all material respects with the
federal, state, provincial, local, foreign, or other tax, social security and
unemployment withholding provisions of Applicable Law and such withholdings have
been paid to the respective Governmental Authorities, except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(l) Margin Regulations. None of the Obligors, nor any of the Relevant
Subsidiaries, are engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulations T, U or
X), and no proceeds of any Loan will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock. The Loans, the use of proceeds thereof and the pledge of the
Collateral to be pledged pursuant to the Security Documents do not violate
Regulation T, U or X.

(m) Permits, Etc. Each of the Obligors and each of the Relevant Subsidiaries is
in compliance with each material license, permit, approval, authorization,
certificate, waiver, entitlements, accreditations, or franchise (collectively,
the “Permits”) necessary to lawfully own, lease, operate or manage each business
currently owned, leased, operated or managed by such Obligor or such Relevant
Subsidiary, and to conduct the operations of such Obligor’s or such Relevant
Subsidiary’s business as now conducted and as presently contemplated, and to
make the borrowings hereunder. No Obligor or Relevant Subsidiary is in violation
of, or in default in any respect under, the applicable statutes, ordinances,
rules, regulations, orders, policies or decrees of any Governmental Authority
having jurisdiction over it or over any part of its operations or assets, except
for such violations or defaults which would not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect. No condition exists or
event has occurred which, in itself or with the giving of notice or lapse of
time or both, would result in the suspension, revocation, impairment, forfeiture
or non-renewal of any such permit, license, authorization, approval, entitlement
or accreditation, and there is no claim that any thereof is not in full force
and effect.

(n) Properties. Each Obligor has good and marketable title to, or valid
leasehold interests (in the case of leasehold interests in real or personal
property) in, or a valid license interest in, all property and assets material
to its business, free and clear of all Liens

 

-54-



--------------------------------------------------------------------------------

except Permitted Encumbrances. Such properties are in good working order and
condition, ordinary wear and tear excepted.

(o) Real Estate. As of the Closing Date, Schedule 6.01(n) contains a true,
accurate and complete list of the street address of each parcel of Leasehold
Property and the identity of the lessor, lessee and current occupant (if
different from the lessee) of each such parcel of Leasehold Property. Each
Obligor has made available to the Administrative Agent true, accurate and
complete copies of the leases, subleases, licenses or assignment agreements and
any and all amendments, modifications, supplements, exhibits and restatements
thereto and thereof in effect as of the Closing Date relating to the Leasehold
Property. With respect to each Leasehold Property, (i) each such lease,
sublease, license or assignment agreement is valid, binding, enforceable in
accordance with its terms and in full force and effect; (ii) all payments
required to have been made under each lease, sublease, license or assignment
agreement by the Borrower have been made; (iii) there are no breaches of or
other defaults or events of default under, or events which with due notice or
lapse of time, or both, would constitute a breach of or other default or event
of default under, any material lease, sublease, license or assignment agreement
by any Obligor or, to the knowledge of such Obligor, the landlord or
sublandlord, as applicable under such lease, sublease, license or assignment
agreement; (iv) none of the Obligors nor any of the Relevant Subsidiaries has
exercised any option or right to terminate, renew or extend or otherwise affect
the rights or obligations of the tenant under any lease, sublease, license or
assignment agreement; (v) none of the Obligors nor any of the Relevant
Subsidiaries or, to any Obligor’s knowledge, the landlord or sublandlord, has
received or given any notice of default or breach under any lease, sublease,
license or assignment agreement or notice that any lease, sublease, license or
assignment agreement will be terminated or will not be renewed; and no consent
of any party is necessary for the lessee to legally occupy each Leasehold
Property from and after the Closing Date.

(p) Full Disclosure. None of the reports, financial statements, certificates or
other written information furnished by or on behalf of the Borrower to an Agent
or the Lenders in connection with the negotiation of this Agreement or any other
Loan Document or delivered hereunder or thereunder (as modified or supplemented
by other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, taken
as a whole, in the light of the circumstances under which it was made or
provided, not materially misleading. As of the Closing Date, there is no
contingent liability or obligation that could reasonably be expected to have a
Material Adverse Effect.

(q) Environmental Matters. Except as set forth on Schedule 6.01(p) and except as
could not reasonably be expected to have a Material Adverse Effect: (i) the
operations of each Obligor have at all times been in compliance with applicable
Environmental Laws, (ii) there has been no Release on, in, at, to, from or under
any of the properties currently or formerly owned or operated by any Obligor or,
to any Obligor’s knowledge, a predecessor in interest that could reasonably be
expected to result in any Environmental Liabilities and Costs to such Obligor,
(iii) no Environmental Action has been asserted against any Obligor or any
predecessor in interest which is unresolved, nor are there any pending or, to
any Obligor’s knowledge, threatened Environmental Action against such Obligor or
any predecessor in interest, (iv) to the Obligors’ knowledge, no Environmental
Action has been asserted against any facilities that may have received Hazardous
Materials generated by an Obligor or any predecessor in

 

-55-



--------------------------------------------------------------------------------

interest, (v) none of the Obligors is subject to any order, decree, injunction
or other arrangement with any Governmental Authority or, except to the extent
included in leases entered into in the ordinary course of business, any
indemnity or other agreement with any third party relating to any Environmental
Law, (vi) to the Obligors’ knowledge, there are no other circumstances or
conditions involving any Obligor that could reasonably be expected to result in
any Environmental Actions or Environmental Liabilities and Costs including any
restriction on the ownership, use, or transfer of any property in connection
with any Environmental Law, (vii) the Obligors have made available to the
Administrative Agent copies of all environmental reports, studies, assessments,
sampling data and other environmental information in its possession relating to
the Credit Parties and their current and former properties and operations,
(viii) no Real Estate Asset has been used as a storage or disposal site for
Hazardous Materials, and (ix) no Obligor has failed to report to the proper
Governmental Authority the occurrence of any event which is required to be so
reported by any Environmental Laws and the Lender and the Lenders have been
provided with correct and complete copies of all such reports and all
correspondence relating thereto.

(r) Insurance. Each Obligor keeps its property adequately insured and maintains
(i) insurance to such extent and against such risks, including fire and business
interruption, as is customary with companies in the same or similar businesses,
(ii) workmen’s compensation insurance in the amount required by Applicable Law,
(iii) general liability insurance, but only to the extent and in the amount
customary with companies in the same or similar business against claims for
personal injury or death on properties owned, occupied or controlled by it and
(iv) such other insurance as may be required by law (including against larceny,
embezzlement or other criminal misappropriation). Schedule 6.01(q) sets forth a
list of all insurance maintained by the Obligors on the Closing Date.

(s) Solvency. Each Obligor is and, after giving effect to entry into the Loan
Documents and incurrence of the Loans, will be Solvent.

(t) Location of Accounts. Schedule 6.01(s) sets forth a complete and accurate
list as of the Closing Date of all Deposit Accounts of each Obligor and the
Relevant Subsidiaries, together with a description thereof (i.e., the bank or
broker dealer at which such Deposit Account is maintained and the account number
and the purpose thereof).

(u) Intellectual Property. Schedule 6.01(t) sets forth a true and complete list
of all (i) Registered Intellectual Property and other material Intellectual
Property owned by the Obligors, indicating for each Registered item the
registration or application number and the applicable filing jurisdiction, and
(ii) Intellectual Property Contracts (other than licenses for commercial
“off-the-shelf” or “shrink-wrap” software that are not material to the business,
operations, condition (financial or otherwise) or performance of any Obligor,
taken as a whole). No Obligor is infringing or violating, or has in the past
five years infringed or violated, the Intellectual Property rights of any third
party, except for any infringements that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect. Each Obligor
has sufficient rights to use all Intellectual Property used in its business as
presently conducted or contemplated to be conducted, except for any
infringements that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, all of which rights shall survive
unchanged until the consummation of the transactions contemplated by this

 

-56-



--------------------------------------------------------------------------------

Agreement. Except as set forth on Schedule 6.01(t): (A) there is no litigation,
opposition, cancellation, proceeding, objection or claim pending, or, to any
Obligor’s knowledge, asserted or threatened against an Obligor concerning the
ownership, validity, registerability, enforceability, infringement or use of, or
licensed right to use, any Intellectual Property; (B) to the Obligors’
knowledge, there exists no basis for any such litigation, opposition,
cancellation, proceeding, objection or claim that would not be decided against
the complainant if heard on a motion for summary judgment by the complainant;
and (C) to the Obligors’ knowledge, no person is violating any Intellectual
Property right that the Obligors hold exclusively. Each Obligor has taken
reasonable measures to protect the confidentiality and value of all material
Trade Secrets that are owned, used or held by the Obligors, and to each
Obligor’s knowledge, such material Trade Secrets have not been used, disclosed
to or discovered by any person except pursuant to valid and appropriate
non-disclosure and/or license agreements which have not been breached. All of
the Obligors’ current and prior employees have executed valid intellectual
property and confidentiality agreements and/or are bound by employment policies
for the benefit of the applicable Obligor and, to the Obligors’ knowledge, no
current or prior employee is in default or breach of any term of any such
agreement. The IT Assets of the Obligors operate and perform in all material
respects as required by each Obligor in connection with its business. To the
Obligors’ knowledge, no Person has gained unauthorized access to the IT Assets
in any manner that would adversely affect the functioning of the IT Assets or
allow a third party to view or alter personal or confidential information or
code. Each Obligor has implemented reasonable backup and disaster recovery
technology for its cellular network consistent with industry practices.

Each Intellectual Property Contract is legal, valid, binding, and enforceable
against the other party, and is in full force and effect, subject to applicable
bankruptcy and insolvency laws and general principles of equity, and will
continue to be so immediately following the consummation of the transactions
contemplated by this Agreement. No claim has been threatened or asserted that
any Obligor, or to the Obligors’ knowledge another person, has breached any
Intellectual Property Contract. There exists no event, condition, or occurrence
that, with the giving of notice or lapse of time, or both, would constitute a
breach or default by any Obligor, or to the Obligors’ knowledge another person,
under any Intellectual Property Contract. No party to any Intellectual Property
Contract has given any Obligor notice of its intention to cancel, terminate,
change the scope of rights under, or fail to renew any Intellectual Property
Contract. Neither the Obligors, nor to the Obligors’ knowledge any other party
to any Intellectual Property Contract, has repudiated in writing any material
provision thereof. Consummation of the transactions contemplated by this
Agreement will not place any Obligor in breach or default of any Intellectual
Property Contract, or trigger any modification, termination, or acceleration
thereunder. To the Obligors’ knowledge, any material Intellectual Property that
the Obligors are licensed or otherwise permitted by other persons to use is
valid, subsisting, and enforceable and is not subject to any outstanding order,
judgment, decree, or agreement adversely affecting the Obligors’ use thereof or
their rights thereto.

(v) Material Contracts. Set forth on Schedule 6.01(u) is a complete and accurate
list as of the Closing Date of all Material Contracts to which any Obligor or
any of the Relevant Subsidiaries is a party, showing the parties and subject
matter thereof and amendments and modifications thereto.

 

-57-



--------------------------------------------------------------------------------

(w) Holding Company and Investment Company Acts. None of the Obligors nor any of
the Relevant Subsidiaries is subject to the registration requirements of the
Investment Company Act, and, to the best knowledge of the Obligors, none of the
Obligors is controlled by an “investment company” not entitled to an exemption
within the meaning of such Act, or an “affiliated person” or “promoter” of, or
“principal underwriter” of or for, an “investment company”, as such terms are
defined in the Investment Company Act. None of the Obligors nor any of the
Relevant Subsidiaries is subject to regulation under the Public Utility Holding
Company Act, the Federal Power Act, or any other federal or state statute that
restricts or limits its ability to incur Indebtedness or to perform its
obligations hereunder or which may otherwise render all or any portion of the
Obligations unenforceable.

(x) Employee and Labor Matters. As of the Closing Date there is (i) no unfair
labor practice complaint pending or, to the best of any Obligor’s knowledge,
threatened against any Obligor before any Governmental Authority and no
grievance or arbitration proceeding pending or, to the best of any Obligor’s
knowledge, threatened against any Obligors which arises out of or under any
collective bargaining agreement, and (ii) no strike, labor dispute, slowdown,
stoppage or similar action or grievance pending or, to the best of any Obligor’s
knowledge, threatened against any Obligor that, in the case of (i) or
(ii) could, if determined adversely, reasonably be expected to have a Material
Adverse Effect.

(y) Location of Collateral; Chief Place of Business; Chief Executive Office;
Name. As of the Closing Date, there is no location at which any Obligor or any
of Relevant Subsidiary has any Inventory other than those locations listed on
Schedule 6.01(y). Schedule 6.01(y) contains a true, correct and complete list,
as of the Closing Date, of the legal names and addresses of each location at
which Inventory of any Obligor or any Relevant Subsidiary is stored. None of the
receipts received by any Obligor or any Relevant Subsidiary from any warehouse
states that the goods covered thereby are to be delivered to bearer or to the
order of a named Person or to a named Person and such named Person’s assigns.
Schedule 6.01(y) sets forth a complete and accurate list as of the date hereof
of (i) each place of business (other than a location that is only a sales
office) of each Obligor and each Relevant Subsidiary, (ii) the chief executive
office of each Obligor and each Relevant Subsidiary, (iii) the exact legal name
of each Obligor and each Relevant Subsidiary, (iv) the jurisdiction of
organization of each Obligor and each Relevant Subsidiary and (v) the
organizational identification number of each Obligor and each Relevant
Subsidiary (or indicates that such Obligor and Relevant Subsidiary has no
organizational identification number).

(z) Security Interests. Each Security Document creates in favor of the
Collateral Agent on behalf of the Lenders a legal, valid and enforceable
security interest in the collateral as and to the extent purported to be covered
thereby. Each such security interest is or, upon the filing of financing
statements in the appropriate jurisdictions will be, a perfected first priority
security interest (subject to Permitted Encumbrances), in each case to the
extent a security interest therein can be perfected by filing pursuant to the
PPSA, and no further recordings or filings are or will be required in connection
with the creation, perfection, priority or enforcement of such security
interests, other than (i) the filing of continuation or renewal statements or
financing change statements in accordance with Applicable Law, (ii) the
recording of the collateral assignments for security pursuant to the Security
Agreements in the United States Patent and Trademark Office and the United
States Copyright Office, as applicable, with

 

-58-



--------------------------------------------------------------------------------

respect to after-acquired United States patent and trademark applications and
registrations and United States copyrights and (iii) additional filings if any
Obligor changes its name, identity or organizational structure or the
jurisdiction in which any Obligor is organized.

(aa) Foreign Assets Control Regulations, etc. In the case of the Obligors that
are domiciled in Canada, subject to compliance with Applicable Law, neither the
execution and delivery of, nor the borrowing under any Loan Document, nor the
use of proceeds from any Loan will violate (i) the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto, (ii) the Patriot Act
or (iii) Executive Order No. 13,224, 66 Fed. Reg. 49,079 (2001), issued by the
President of the United States (Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit or Support
Terrorism). Without limiting the foregoing, none of the Obligors nor any of the
Relevant Subsidiaries is or will become a blocked person or will engage in any
dealings or transactions with, or is otherwise associated with, any blocked
person.

(bb) Relevant Subsidiaries. There are, as of the Closing Date, no direct or
indirect Relevant Subsidiaries of the Borrower other than Telesonic.

(cc) Location of Borrower’s Assets. As of the Closing Date, the Borrower does
not have assets in an amount greater than Cdn.$100,000 in Prince Edward Island,
Newfoundland or in any of the Canadian Territories.

(dd) Location of Parent’s Assets. As of the Closing Date, the Parent does not
have any assets in any Canadian Province or Territory other than Nova Scotia,
Ontario or British Columbia or assets in an amount greater than Cdn.$150,000 in
Quebec.

ARTICLE VII

REPORTING COVENANTS

Each Obligor covenants and agrees that, so long as any Loans are outstanding and
until payment in full of all of the Obligations (other than contingent indemnity
Obligations):

SECTION 7.01. Financial Statements. Each Obligor shall maintain a system of
accounting established and administered in accordance with sound business
practices to permit preparation of consolidated financial statements in
conformity with GAAP, and each of the financial statements described below shall
be prepared from such system and records. The Borrower shall deliver or cause to
be delivered to the Administrative Agent:

(a) Monthly Reports. As soon as available, but in any event within thirty (30)
days after the end of each Fiscal Month (including for the last Fiscal Month of
the Borrower’s Fiscal Year), the unaudited consolidated and consolidating
balance sheets of the Borrower and its Relevant Subsidiaries as at the end of
such month and the related unaudited consolidated and consolidating statements
of income and of cash flows for such month and the portion of the Fiscal Year
through the end of such month, setting forth in each case in comparative form
each of (x) the figures for the such period set forth in the projections,
(y) the figures as of the end of and for the corresponding period in the
previous year, and (z) the figures as of the end of and for

 

-59-



--------------------------------------------------------------------------------

the corresponding period in the previous month, certified by an Authorized
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments).

(b) Quarterly Reports. As soon as available, but in any event within
forty-five (45) days after the end of each Fiscal Quarter in each Fiscal Year
(including the last Fiscal Quarter of each Fiscal Year), the unaudited
consolidated and consolidating balance sheets of the Borrower and its
consolidated Relevant Subsidiaries as at the end of such period and the related
unaudited consolidated and consolidating statements of income and cash flow of
the Borrower and its consolidated Relevant Subsidiaries for such Fiscal Quarter,
certified by an Authorized Officer of the Borrower as fairly presenting, in all
material respects, the consolidated financial position of the Borrower and its
consolidated Relevant Subsidiaries as at the dates indicated and the results of
their operations and cash flows for the Fiscal Quarters indicated, such
consolidated balance sheets and consolidated statements of income and cash flows
in accordance with GAAP (except for the departure from GAAP in respect to the
non-consolidation of either the Borrower’s European Subsidiaries or any other
entity other than a Relevant Subsidiary), subject to normal year-end adjustments
and the absence of footnotes.

(c) Annual Reports. As soon as available, but in any event within one hundred
twenty (120) days after the end of each Fiscal Year, (i) the audited
consolidated balance sheets of the Borrower and its consolidated Relevant
Subsidiaries as of the end of such Fiscal Year and the related audited
consolidated statements of income, stockholders’ equity and cash flow of the
Borrower and its consolidated Relevant Subsidiaries for such Fiscal Year,
prepared in accordance with GAAP (except for the departure from GAAP in respect
to the non-consolidation of either the Borrower’s European Subsidiaries)
applied, except as GAAP may otherwise require, on a basis consistent with prior
years, (ii) a report thereon of RSM Richter LLP or one of the “big four”
accounting firms (or other independent public accountants reasonably acceptable
to the Required Lenders), which report shall not express any qualification as to
Borrower’s ability to continue as a going concern, and shall state that such
audit has been conducted in accordance with Canadian generally accepted auditing
standards, without any qualifications or exception as to the scope of such audit
and (iii) to the extent such independent public accountants are willing to
provide such a certificate, a certificate of such accountants stating that, in
making the examination necessary for the report in clause (ii), they obtained no
knowledge, except as specifically stated, of any failure by the Borrower to
perform or observe any of its covenants relating to financial matters in this
Credit Agreement. The Borrower shall use reasonable efforts to obtain the
certificate described in clause (iii) of the preceding sentence.

(d) Officer’s Certificate; Compliance Certificate. Together with each delivery
of any financial statement pursuant to subsections (b) and (c) of this
Section 7.01, (i) a short form management discussion and analysis; (ii) an
Officer’s Certificate substantially in the form of Exhibit F attached hereto and
made a part hereof, stating that an Authorized Officer signatory thereto has
reviewed the terms of the Loan Documents, and has made, or caused to be made
under his or her supervision, a review in reasonable detail of the transactions
and consolidated financial condition of the Borrower and its consolidated
Relevant Subsidiaries during the accounting period covered by such financial
statements, that such review has not disclosed the existence during or at the
end of such accounting period, and that such officer does not have knowledge of
the existence as at the date of such Officer’s Certificate, of any condition or
event which constitutes an Event of Default or Default, or, if any such
condition or event existed or

 

-60-



--------------------------------------------------------------------------------

exists, specifying the nature and period of existence thereof and what action
the Borrower and its Relevant Subsidiaries have taken, are taking and propose to
take with respect thereto and (iii) a certificate substantially in the form of
Exhibit G attached hereto and made a part hereof (the “Compliance Certificate”),
signed by an Authorized Officer of the Borrower setting forth calculations (with
such specificity as the Administrative Agent may reasonably request) for the
period then ended which demonstrate compliance, when applicable, with the
provisions of Article IX and Article X.

(e) Budgets; Business Plans; Financial Projections. As soon as practicable and
in any event not later than fifteen (15) days after the beginning of the Fiscal
Year (i) a monthly budget for such Fiscal Year; provided, that such monthly
budget may be revised in consultation with the Ultimate Parent at any time prior
to sixty (60) days after the beginning of the relevant Fiscal Year,
(ii) projected monthly balance sheets, income statements and statements of cash
flows of the Borrower and its consolidated Relevant Subsidiaries, on a
consolidated basis, for such Fiscal Year and (ii) a consolidated financial
forecast, prepared in accordance with the Borrower’s normal accounting
procedures applied on a consistent basis, for the each succeeding Fiscal Year
through the Fiscal Year ending in 2011, including (A) a forecasted consolidated
annual balance sheet, and the related income statements, and cash flows of the
Borrower and its consolidated Relevant Subsidiaries for and as of the end of
such Fiscal Year and (B) the amount of forecasted Capital Expenditures for such
Fiscal Year.

SECTION 7.02. Other Financial Information. (a) Each Obligor shall deliver to
each Agent such other information with respect to (i) the Collateral or (ii) any
Obligor’s business, financial condition, results of operations, properties,
projections, business or business prospects as an Agent may, from time to time,
reasonably request. Each of the Obligors hereby authorizes each Agent and its
representatives to communicate directly with the independent public accountants
so long as such Agent has provided three (3) days prior notice and an Authorized
Officer of such Obligor participates in such communication and authorizes the
independent public accountants to disclose to each Agent and their respective
representatives any and all financial statements and other financial
information, including copies of any final management letter that such
accountants may have with respect to the Collateral or such Obligor’s financial
condition, results of operations, properties, projections, business and business
prospects. The Agents and such representatives shall treat any non-public
information so obtained as confidential, except that the Agents and such
representatives may disclose such information to any Lenders who shall agree to
treat such non-public information as confidential.

(b) The Borrower shall deliver to the Administrative Agent copies of all
documents and financial statements, reports and notices, if any, sent or made
available generally by the Borrower or its Relevant Subsidiaries to the holders
of their Securities or to a trustee under any indenture or filed with any
regulatory authority or applicable securities commission, and copies of all
materials and documents provided to the board of directors of the Borrower, and
promptly upon their becoming available, copies of all press releases and other
statements made available by the Borrower to the public concerning material
developments in the business of the Borrower; provided that material that is
filed with the CRTC in the Borrower’s normal course of business and is not
material to the Borrower, shall be deemed to be delivered hereunder without any
further actions by Borrower.

 

-61-



--------------------------------------------------------------------------------

(c) The Borrower shall deliver to the Administrative Agent copies of any final
management reports delivered to the Borrower by the independent public
accountants in connection with the financial statements delivered pursuant to
Section 7.01.

(d) Each Obligor shall deliver to the Administrative Agent any report or letter
from such Obligor’s independent public accountants regarding any deficiencies or
material weaknesses in internal control over financial reporting within five
(5) Business Days of such Obligor’s receipt of such report or letter. Each
Obligor shall cure any deficiency or material weakness identified in such a
report or letter within thirty (30) Business Days of its receipt thereof, unless
such deficiency or material weakness cannot reasonably be cured within such
thirty (30) Business Day period, in which case, such Obligor shall commence the
cure within such thirty (30) Business Day period and diligently pursue such cure
until completed.

(e) The Borrower shall deliver to the Administrative Agent within five
(5) Business Days of the end of each calendar month after the Closing Date a
status report with regard to the Landlord Waiver and Consents obtained pursuant
to Section 8.07.

SECTION 7.03. Defaults, Events of Default; Changes in Collateral. Promptly upon
a senior officer of any Obligor obtaining knowledge (i) of the occurrence of an
Event of Default or Default that is continuing, or (ii) of any condition or
event which would reasonably be expected to result in a Material Adverse Effect,
such Obligor shall deliver to the Administrative Agent an Officer’s Certificate
specifying (A) the nature and period of existence of such Event of Default,
continuing Default, condition or event, (B) the notice given or action taken by
such Person in connection therewith and (C) what action such Obligor proposes to
take with respect thereto. Each Obligor shall advise the Collateral Agent
promptly, in sufficient detail, of any change which could reasonably be expected
to have a Material Adverse Effect relating to the value of the Collateral taken
as a whole or the Liens granted thereon.

SECTION 7.04. Lawsuits. Promptly upon any Obligor obtaining knowledge of the
institution of, or written threat of, (i) any action, suit, proceeding or
arbitration against or affecting such Obligor or any asset of such Obligor not
previously disclosed pursuant to Schedule 6.01(f), which action, suit,
proceeding or arbitration claiming an amount greater than Cdn.$500,000 or which
could reasonably be expected to have a Material Adverse Effect, (ii) any
investigation or proceeding before or by any Governmental Authority, the effect
of which is reasonably likely to have a Material Adverse Effect on the manner in
which such Obligor currently conducts its business, (iii) any Forfeiture
Proceeding, or (iv) any material Condemnation or Condemnation proceeding, such
Obligor shall give written notice thereof to the Administrative Agent and
provide such other information as may be reasonably available to enable the
Administrative Agent to evaluate such matters (excluding any privileged
communications or information) except, in each case of clauses (i)-(iv), where
the same is fully covered by an indemnity or insurance (other than applicable
deductible). In addition to the requirements set forth in the immediately
preceding sentence, such Obligor shall (i) provide within thirty (30) days of
the end of each Fiscal Month a written summary of the status of any action,
suit, proceeding, governmental investigation or arbitration covered by a report
delivered pursuant to this Section and (ii) upon request of the Administrative
Agent, promptly give written notice of the status of any action, suit,
proceeding, governmental investigation or arbitration covered by a report
delivered pursuant to this Section and provide such other information as may

 

-62-



--------------------------------------------------------------------------------

be reasonably requested by the Administrative Agent and reasonably available to
such Obligor to enable the Administrative Agent to evaluate such matters.

SECTION 7.05. Insurance. As soon as practicable and in any event within ten (10)
Business Days of any material change in the insurance coverage set forth on
Schedule 6.01(q), the Borrower shall deliver to the Administrative Agent notice
of such change together with a copy of such amended insurance policy and/or
program.

SECTION 7.06. Environmental Notices. In addition to any notice required under
Section 8.14, each Obligor shall notify the Administrative Agent, in writing,
promptly, and in any event within ten (10) Business Days after such Obligor’s
learning thereof, of any: (i) notice or claim to the effect that any Obligor or
any Relevant Subsidiary is or may be liable to any Person as a result of the
Release or threatened Release of any Hazardous Material; (ii) investigation by
any Governmental Authority of any Obligor or any Relevant Subsidiary evaluating
whether any Remedial Action is needed to respond to the Release or threatened
Release of any Hazardous Material; (iii) notice that any Property of any Obligor
or any Relevant Subsidiary is subject to an Environmental Lien; (iv) any
material violation of Environmental Laws by any Obligor or any Relevant
Subsidiary or awareness by any Obligor of a condition which might reasonably
result in a material violation of any Environmental Law by any Obligor or any
Relevant Subsidiary; (v) commencement or written threat of any judicial or
administrative proceeding alleging a material violation of any Environmental Law
by any Obligor or any Relevant Subsidiary; (vi) any proposed acquisition of
stock, assets, real estate or leasing of property, or any other action by any
Obligor or any Relevant Subsidiary that could reasonably be expected to subject
such Obligor or Relevant Subsidiary to Environmental Liabilities and Costs; or
(vii) document provided to a Governmental Authority concerning any Release of a
Hazardous Material in excess of any reportable quantity from or onto property
owned or operated by any Obligor or any Relevant Subsidiary or the incurrence of
such obligation pursuant to any Environmental Law or any obligation to take any
Remedial Action to abate any Release. For purposes of clauses (i), (ii),
(iii) and (iv), notice shall include any other written communications given to
an agent or employee of any Obligor or any Relevant Subsidiary with direct or
indirect supervisory responsibility with respect to the activity, if any, which
is the subject of such communication. With respect to clauses (i) through
(vii) above, such notice shall be required only if (A) the liability or
potential liability, or with respect to clause (vii), the cost or potential cost
of compliance, which is the subject matter of the notice is reasonably likely to
exceed Cdn.$500,000, or if (B) such liability or potential liability or cost of
compliance when added to other liabilities of any Obligor and the Relevant
Subsidiaries of the kind referred to in clauses (i) through (vii) above is
reasonably likely to exceed Cdn.$500,000.

SECTION 7.07. Labor Matters. Each Obligor shall notify the Administrative Agent
in writing, promptly, but in any event within ten (10) Business Days after
learning thereof, of (i) any material labor dispute to which such Obligor could
reasonably be likely to become a party, any actual or threatened strikes,
lockouts or other disputes relating to such Obligor’s facilities and (ii) any
material liability incurred with respect to the closing of any facility of any
Obligor.

SECTION 7.08. Canadian Plans. As soon as possible and in any event within 30
days after any Obligor knows that, or has reason to know that, or receives:

 

-63-



--------------------------------------------------------------------------------

(a) a notice from any Person questioning or challenging the compliance of the
Canadian Plans with (i) the terms thereof or (ii) all Applicable Law (other than
in respect of any claim related solely to that Person) has been delivered to
such Obligor or to a government agency;

(b) contribution or premium required to be paid to or in respect of each
Canadian Plan has not been paid in a timely fashion in accordance with the terms
thereof and all Applicable Law, or that taxes, penalties or fees are owing or
exigible under any Canadian Plan;

(c) a proceeding, action, suit or claim (other than routine claims for benefits)
is pending or threatened involving any Canadian Plan or its assets;

(d) an event has occurred respecting any Canadian Plan which would entitle any
Person (without the consent of the applicable Obligor) to wind-up or terminate
any Canadian Plan, in whole or in part, or which could, reasonably be expected
to adversely affect the tax status thereof;

(e) a going concern unfunded actuarial liability, past service unfunded
liability or solvency deficiency respecting any Canadian Plan is determined or

(f) the occurrence of an improper withdrawal or transfer of assets from any
Canadian Plan, such Obligor shall provide to the Lender a certificate of the
President or Chief Financial Officer of the Borrower setting forth the details
of such event and the action which is proposed to be taken with respect thereto,
together with any notice or filing which may be required with respect to such
event.

SECTION 7.09. Other Information. Promptly upon receiving a request therefor from
the Administrative Agent or the Required Lenders, each Obligor shall prepare and
deliver to the Administrative Agent such other information with respect to the
Borrower or the Collateral (including schedules identifying and describing the
Collateral and any Dispositions thereof) as from time to time may be reasonably
requested by the Administrative Agent or the Required Lenders.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Each Obligor covenants and agrees that, from and after the date hereof (unless
the Required Lenders have given their prior written consent) until all amounts
owing hereunder or under any other Loan Document or in connection herewith or
therewith have been paid in full, that:

SECTION 8.01. Compliance with Laws and Contractual Obligations. Each Obligor
shall comply with all Requirements of Law (including with respect to the
licenses, approvals, certificates, permits, franchises, notices, registrations
and other governmental authorizations necessary to the ownership of its
respective properties or to the conduct of its respective business, antitrust
laws or Environmental Laws and laws with respect to social security and pension
funds obligations) and all Contractual Obligations except where the failure

 

-64-



--------------------------------------------------------------------------------

to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 8.02. Payment of Taxes and Claims. Each Obligor shall pay (a) all taxes,
assessments and other governmental charges imposed upon it or on any of its
properties or assets or in respect of any of its franchises, business, income or
property before any penalty or interest accrues thereon, except where all such
unpaid taxes, penalties and interest in the aggregate are not material, and
(b) all claims (including claims for labor, services, materials and supplies)
for sums material in the aggregate to any Obligor which have become due and
payable and which by law have or may become a Lien upon any of such Obligor’s
properties or assets, in each case prior to the time when any penalty or fine
will be incurred by the Obligor with respect thereto; provided, however, that
such taxes, assessments or governmental charges referred to in clause (a) above
or claims referred to in clause (b) above need not be paid to the extent such
taxes, assessments, governmental charges or claims are being contested pursuant
to a Permitted Protest.

SECTION 8.03. Risk and Maintenance of Insurance. Each Obligor bears the sole
risk of any loss, damage, destruction or confiscation of all property during
such Obligor’s possession of such property. Each Obligor shall maintain, and
cause each of the Relevant Subsidiaries to maintain (either in the name of the
Borrower or in such Relevant Subsidiary’s own name), insurance with financially
sound and reputable insurance companies or associations (including commercial
general liability, property and business interruption insurance and, if and to
the extent the Obligor or a Relevant Subsidiary thereof has storage tanks, then
storage tank insurance) with respect to their properties (including all real
properties leased or owned by them) and business, in such amounts and covering
such risks as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated. All property policies
covering the Collateral shall name the Collateral Agent as an additional insured
or loss payee, in case of loss. All certificates of insurance are to be
delivered to the Collateral Agent and the policies shall contain a loss payable
and additional insured endorsements in favor of the Collateral Agent
(substantially in the form in existence on the Closing Date), and shall provide
for not less than thirty (30) days’ (and ten (10) days’ in the case of
cancellation for non-payment) prior written notice to the Collateral Agent and
other named insureds of the exercise of any right of cancellation.

SECTION 8.04. Conduct of Business and Preservation of Corporate Existence. Each
Obligor will continue to engage in business of the same general type as now
conducted by such Obligor and any related or ancillary business such as wireless
broadband. Except as permitted under Sections 9.03 and 9.04, each Obligor will
preserve and maintain, and cause each of the Relevant Subsidiaries to preserve
and maintain, its corporate existence, rights (charter and statutory), licenses,
consents, permits, notices or approvals and franchises deemed material to its
business.

SECTION 8.05. Inspection of Property; Books and Records; Discussions. At any
reasonable time during normal business hours and from time to time with
reasonable notice, or at any time if a Default or Event of Default shall have
occurred and be continuing, each Obligor shall permit any authorized
representative(s) designated by the Administrative Agent or the Required Lenders
to visit and inspect (including the collection of samples) any of

 

-65-



--------------------------------------------------------------------------------

its assets, to examine, audit, check and make copies of their respective
financial and accounting records, books, journals, orders, receipts and any
correspondence and other data relating to their respective businesses or the
transactions contemplated by the Loan Documents (including in connection with
environmental compliance, hazard or liability or insurance programs), and to
discuss their affairs, finances and accounts with their officers and independent
public accountants, all upon reasonable notice and at such reasonable times
during normal business hours, as often as may be reasonably requested. The
visitations and/or inspections by or on behalf of the Administrative Agent and
the Required Lenders shall be at the Obligors’ expense; provided, that, so long
as no Default or Event of Default exists and is continuing, such Obligor shall
not be obligated to reimburse the Administrative Agent (i) for more than one
(1) such visit or inspection per calendar year and (ii) for costs in excess of
Cdn.$5,000. Each Obligor shall, and shall cause each of the Relevant
Subsidiaries to, keep and maintain in all material respects proper, complete and
accurate books of record and account, in which entries in conformity with GAAP
shall be made of all dealings and financial transactions (including all customer
additions and deactivations, sales, inventory and service credits with respect
to sales, returns and allowances with respect to sales) and the assets and
business of such Obligor or Relevant Subsidiary in relation to their respective
businesses and activities, including transactions and other dealings with
respect to the Collateral and such information pertaining to the Collateral as
the Collateral Agent may from time to time reasonably request. If an Event of
Default has occurred and is continuing and the Loans have been accelerated, each
Obligor, upon the Administrative Agent’s request, shall turn over any such
records to the Administrative Agent or its representatives.

SECTION 8.06. Maintenance of Properties. Each Obligor shall, and cause each of
the Relevant Subsidiaries to, maintain, preserve and protect all of its tangible
properties and Intellectual Property and other intangible assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear and tear excepted, and comply, and cause each of
the Relevant Subsidiaries to comply, in all material respects with the
provisions of all material leases to which each of them is a party as lessee or
under which each of them occupies property, so as to prevent any material loss
or forfeiture thereof or thereunder. With respect to Intellectual Property, each
Obligor shall maintain all Registered Intellectual Property, except a Registered
Trademark that the Borrower no longer uses in its business, and material Trade
Secrets, including the payment of required fees and taxes, the filing of
applications for renewal or extension, and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings and shall take all reasonable steps to preserve and protect each
item of Intellectual Property, including maintaining the quality of any and all
products or services used or provided in connection with any Trademark,
consistent with the quality of the products and services as of the date hereof,
and ensuring that all licensed users of any such Trademark use such consistent
standards of quality.

SECTION 8.07. Actions with Respect to Leased Property. Each Obligor shall use
commercially reasonable efforts to provide to the Collateral Agent on or before
the thirtieth (30th) day after the Closing Date a fully executed Landlord Waiver
and Consent from the landlord in respect of each location set forth on Schedule
8.07. Each such Landlord Waiver and Consent shall be in form and substance
reasonably satisfactory to the Collateral Agent.

 

-66-



--------------------------------------------------------------------------------

SECTION 8.08. Transactions with Affiliates. Each Obligor will conduct all
transactions with any of its Affiliates on terms that are commercially
reasonable and no less favorable to such Obligor than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate; provided
that, in no event shall this Section 8.08 be deemed to prohibit any Ultimate
Parent Payments or to prohibit Borrower from entering into any transactions with
its Affiliates that are consistent with past practice in connection with
transactions related to Globility and its Subsidiaries, service contracts,
management fees, royalty arrangements and the purchase or sale of traffic from
or to an Affiliate at cost. If any Obligor or any of the Relevant Subsidiaries
enters into any transaction with any Affiliate, the Obligors will provide the
Administrative Agent with a copy of the applicable agreement promptly following
the execution thereof. For greater certainty, the parties hereto agree that all
transactions between an Obligor and any of its Affiliates listed on Schedule
8.08 and for which definitive documentation has been provided to the Agents
prior to the Closing Date and all purchases or sales of traffic from or to an
Affiliate at cost shall be shall be deemed to be in compliance with this
Section 8.08.

SECTION 8.09. Further Assurances. Subject to Section 9.20, each Obligor shall
take such action and execute, acknowledge and deliver, at its sole cost and
expense, such agreements, instruments or other documents as the Collateral Agent
may reasonably require from time to time in order (i) to carry out more
effectively the purposes of this Agreement and the other Loan Documents, (ii) to
subject to valid and perfected first priority Liens (except for Permitted
Encumbrances) any of the Collateral or any other property of the Obligors
required to be so perfected pursuant to any Loan Document, (iii) to establish
and maintain the validity and effectiveness of any of the Loan Documents and the
validity, perfection and (except for Permitted Encumbrances) priority of the
Liens intended to be created thereby, and (iv) to better assure, convey, grant,
assign, transfer and confirm unto the Collateral Agent for the ratable benefit
of the Secured Creditors the rights now or hereafter intended to be granted to
the Collateral Agent for the ratable benefit of the Secured Creditors under this
Agreement or any other Loan Document.

SECTION 8.10. Additional Security; Further Assurances. (a) In the event that any
Obligor acquires ownership in fee of a Real Estate Asset with a value in excess
of Cdn.$500,000 after the Closing Date, and such interest has not otherwise been
made subject to a Lien in favor of the Collateral Agent, for the benefit of the
Secured Creditors, then such Obligor shall notify the Collateral Agent no less
than ten (10) days prior to the acquisition, and, upon request by the Collateral
Agent, contemporaneously with acquiring such Real Estate Asset in fee, shall
take all such actions and execute and deliver, or cause to be executed and
delivered, all such Mortgages, documents, instruments, agreements, opinions and
certificates that the Collateral Agent shall reasonably request to create in
favor of Collateral Agent, for the benefit of the Secured Creditors, a valid
and, subject to any filing and/or recording referred to herein, perfected first
priority security interest in such Real Estate Assets, subject to Permitted
Encumbrances. In addition to the foregoing, each Obligor shall, at the request
of the Required Lenders, deliver, from time to time, to the Administrative Agent
such appraisals as are required by law or regulation of Real Estate Assets with
respect to which Collateral Agent has been granted a Lien pursuant to this
Section 8.10. Prior to the acquisition of any Real Estate Asset in fee, the
Obligors shall deliver to the Administrative Agent a notice identifying, and
upon the Administrative Agent’s request and subject to any contractual
restrictions contained therein, the consultant’s reports, environmental site
assessments or other documents, if any, relied upon by

 

-67-



--------------------------------------------------------------------------------

such Obligor to determine that any such Real Estate Asset does not contain
Hazardous Materials of a form or type or in a quantity or location that could
reasonably be expected to result in Environmental Liabilities and Costs;

(b) Each Obligor will, at its own expense, make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such vouchers,
invoices, schedules, confirmatory assignments, confirmatory conveyances,
financing statements, transfer endorsements, confirmatory powers of attorney,
certificates, reports and other assurances or confirmatory instruments and take
such further steps relating to the Collateral covered by any of the Security
Documents as the Collateral Agent may reasonably require pursuant to this
Section 8.10;

(c) After the date hereof, subject to Section 9.20, the Borrower shall, upon the
formation, creation or acquisition of any additional directly-owned Relevant
Subsidiary, pledge all of the Capital Stock of such Relevant Subsidiary owned
directly by the Borrower to the Collateral Agent, for the benefit of the Secured
Creditors, to secure the Obligations of the Borrower. The documentation for such
pledge shall be in form and substance reasonably satisfactory to the
Administrative Agent or the Collateral Agent and shall be substantially similar
to the Loan Documents executed concurrently herewith with such modifications as
are reasonably requested by the Collateral Agent. Any document, agreement, or
instrument executed or issued pursuant to this Section 8.10(c) shall be a Loan
Document;

(d) After the date hereof, the Obligors shall notify the Collateral Agent no
less than five (5) days prior to (i) an acquisition by the Borrower of assets
that cause the value of assets held by the Borrower in Prince Edward Island or
any of the Canadian Territories to exceed Cdn.$100,000 in any of such
jurisdictions and (ii) an acquisition by the Parent of assets held in any
Canadian Province or Territory other than Nova Scotia, Ontario or British
Columbia. Upon request by the Collateral Agent, contemporaneously with acquiring
any such assets, the Borrower or Parent, as the case may be, shall take all such
actions and execute and deliver, or cause to be executed and delivered, any
confirmatory assignments, confirmatory conveyances, financing statements,
hypothecs, pledges, debentures, transfer endorsements, confirmatory powers of
attorney, certificates, reports and other assurances or confirmatory instruments
that the Collateral Agent shall reasonably request to create in favor of
Collateral Agent, for the benefit of the Secured Creditors, a valid and, subject
to any filing and/or recording referred to herein, perfected first priority
security interest in such assets, subject to Permitted Encumbrances. Any
document, agreement, or instrument executed or issued pursuant to this
Section 8.10(d) shall be a Loan Document.

(e) The Liens required to be granted pursuant to this Section 8.10 shall be
granted pursuant to the applicable Security Documents to be executed and
delivered by the Obligors on the date hereof (or other security documentation
substantially similar to such Security Documents or otherwise satisfactory in
form and substance to the Collateral Agent) for the benefit of the Secured
Creditors, shall constitute valid and enforceable perfected security interests
on all of the Collateral subject thereto and, except for Permitted Encumbrances,
shall be first priority security interests, prior to the rights of all third
Persons and subject to no other Liens, with such exceptions, conditions and
qualifications, as shall be permitted by the respective Security Documents. Any
Security Documents or Additional Security Documents and other

 

-68-



--------------------------------------------------------------------------------

instruments related thereto or related to existing Security Documents shall be
duly recorded or filed in such manner and in such places and at such times as
are required by law to create, maintain, effect, perfect, preserve, maintain and
protect the Liens, in favor of the Collateral Agent for the benefit of the
Secured Creditors, required to be granted pursuant to such Security Documents or
Additional Security Documents and all taxes, fees and other charges payable in
connection therewith shall be paid in full by the Obligors. At the time of the
execution and delivery of any Security Documents or Additional Security
Documents, the Obligors will cause to be delivered to the Collateral Agent such
customary opinions of counsel and other related documents as may be reasonably
requested by the Collateral Agent to assure that this Section 8.10 has been
complied with, including the execution and delivery of the applicable
documentation referred to in Section 8.10(c) (and the creation and perfection of
any Lien contemplated thereby);

(f) Each Obligor agrees that each action required above by this Section 8.10
shall be completed promptly after such action is requested to be taken by the
Administrative Agent or the Collateral Agent, provided that each action required
above by Sections 8.10(b), (c) and (d) with respect to a Relevant Subsidiary
newly formed, created or acquired by the Borrower shall be completed upon the
formation, creation or acquisition of such Relevant Subsidiary;

(g) Each Obligor shall use its commercially reasonable efforts to deliver (to
the extent not delivered on or prior to the Closing Date) evidence of insurance
complying with the requirements of Section 8.03 as soon as practicable following
the Closing Date, but in any case no later than ten (10) Business Days
thereafter.

SECTION 8.11. Powers; Conduct of Business. Each Obligor shall qualify and remain
qualified to do business in each jurisdiction in which the nature of its
business requires it to be so qualified, except where the failure to so qualify
could not reasonably be expected to have a Material Adverse Effect.

SECTION 8.12. Use of Proceeds. Proceeds of the Loans shall be used only in
accordance with Section 2.02 hereof.

SECTION 8.13. Obtaining of Permits, Etc. Each Obligor shall obtain, maintain and
preserve, and cause each of the Relevant Subsidiaries to obtain, maintain and
preserve, all Permits which are necessary or useful in the proper conduct of its
business.

SECTION 8.14. Environmental. Each Obligor shall, and shall cause each of the
Relevant Subsidiaries to, (i) comply, and cause the Relevant Subsidiaries to
comply, in all material respects with Environmental Laws, except where the
failure to so comply could not reasonably be expected to have a cost to any
Borrower or Relevant Subsidiary in excess of Cdn.$500,000, and provide to the
Collateral Agent documentation of such compliance which Collateral Agent
reasonably requests, which documentation shall include a notice by the Obligors
six months after the Closing Date of the steps taken by the Obligors or the
Relevant Subsidiaries to address any outstanding matters described on
Schedule 6.01(p), (ii) promptly notify the Collateral Agent of any material
violation of any material Environmental Law and undertake prompt measures to
correct such violation, (iii) immediately provide the Collateral Agent a copy of
any document provided to a Governmental Authority concerning any Release of

 

-69-



--------------------------------------------------------------------------------

a Hazardous Material from or onto property owned or operated by the Borrower or
any of its Relevant Subsidiaries and take any Remedial Actions required of such
Obligor or Relevant Subsidiary by Environmental Laws or otherwise appropriate to
abate said Release or avoid Environmental Liabilities and Costs; and
(iv) perform any Remedial Action at property owned or operated by any Obligor or
Relevant Subsidiary (x) that is required of such Obligor or Relevant Subsidiary
pursuant to any Environmental Law or agreement with a Governmental Authority, or
(y) that was initiated prior to the Closing Date and is identified on
Schedule 8.14.

SECTION 8.15. Change in Collateral; Collateral Records. Each Obligor shall
advise the Collateral Agent promptly, in sufficient detail, of any change which
could reasonably be expected to have a Material Adverse Effect relating to the
value of the Collateral or the Lien granted thereon and shall execute and
deliver to the Collateral Agent from time to time, solely for the Collateral
Agent’s convenience in maintaining a record of Collateral, such written
statements and schedules, maintained by the Obligors in the ordinary course of
business, as the Collateral Agent may reasonably require, designating,
identifying or describing the Collateral.

SECTION 8.16. Fiscal Year. Each Obligor shall cause its Fiscal Year and the
Fiscal Year of each Relevant Subsidiary to end on December 31 of each year
unless the Required Lenders consent to a change in such Fiscal Year (and
appropriate related changes to this Agreement), which consent shall not be
unreasonably withheld.

SECTION 8.17. Payment of Contractual Obligations. Each Obligor shall, and shall
cause each Relevant Subsidiary to, pay on a timely basis (i) any and all amounts
due and payable pursuant to any Material Contracts (other than material
insurance policies) and (ii) any and all premium, cash reserve, claims or other
payment obligations in respect of any material insurance policy.

SECTION 8.18. Hedging. As soon as practical, and in no event more than sixty
(60) days after the Closing Date, the Borrower shall enter into Hedging
Agreements or Unsecured Hedging Agreements reasonably satisfactory to the
Administrative Agent to hedge the full amount of its currency rate exposures
with respect to the aggregate principal amount outstanding under this Agreement,
and shall, at all times that the Loans are outstanding, maintain such Hedging
Agreements or Unsecured Hedging Agreements to hedge the full amount of its
currency rate exposures with respect to the aggregate principal amount
outstanding under this Agreement at any time.

SECTION 8.19. Intellectual Property Filings. Whenever any Obligor, either by
itself or through any agent, employee, licensee or designee, shall file an
application for the registration of any Intellectual Property with the United
States Patent and Trademark Office (except an intent-to-use trademark
application), the United States Copyright Office, CIPO or any similar office or
agency in any other country or any political subdivision thereof, or shall
receive a registration from the United States Patent and Trademark Office for
any intent-to-use trademark application, such Obligor shall report such filing
or receipt of registration to the Collateral Agent at the end of the Fiscal
Quarter following the date of such filing or receipt of registration, and shall
execute and deliver, and have recorded, any and all agreements, instruments,
documents, and papers as the Collateral Agent may request to evidence the
security

 

-70-



--------------------------------------------------------------------------------

interest of the Collateral Agent, for the benefit of the Secured Creditors, in
any such application or registration.

SECTION 8.20. Cash Management Systems. Each Obligor shall ensure that each of
its Deposit Accounts other than the BMO Excepted Account and the Scotia Excepted
Account are at all times subject to Blocked Account Agreements.

SECTION 8.21. Refinancing of Lehman Loan. Each Obligor agrees that, if, prior to
August 1, 2010, the Lehman Loan is not replaced by a new financing with a
maturity date that is after the Maturity Date, then the Borrower shall
immediately pay a fee to the Lenders equal to five (5) percent of the then
outstanding aggregate principal amount of the Loans.

SECTION 8.22. Term Debenture. The Borrower shall comply with all of the
covenants and obligations contained in the Term Debenture and shall provide the
Administrative Agent with copies of any notices delivered by or to the Borrower
pursuant to the terms of the Term Debenture concurrent with the delivery of such
notice by or to the Parent.

SECTION 8.23. Proceeds from Issuance of Shares. In the event that the Borrower
issues any shares pursuant to the Subscription Agreement, the Borrower shall
forthwith pay the proceeds received in respect of such shares to Parent and, in
the event that there is any unavoidable delay in submitting such proceeds in
such manner, the Borrower shall hold such proceeds in a separate account and
shall not commingle such proceeds with any of the Borrower’s assets or use such
proceeds for any other purpose; provided in no event shall this Section 8.23 be
deemed to prohibit the Borrower from using such proceeds to make Ultimate Parent
Payments.

SECTION 8.24. Books and Records. The Borrower agrees to maintain separate books,
accounts, invoices, letters, deeds, writings, paper and documents that in any
way evidence or relate to any of the Subscription Agreement, the Subscription
Amount (as defined in the Term Debenture) or any of the other personal property
listed in Section 3.1(a) – (c) of the Term Debenture.

SECTION 8.25. Amendment Upon Extinguishment of Certain Indebtedness. In the
event that, at any time prior to the Maturity Date, no Indebtedness remains
outstanding under the Indentures and no Other Parent Debt remains outstanding,
and Borrower has knowledge that no such Indebtedness remains outstanding (which
knowledge may be obtained by notice from any Lender), then Borrower shall at
that time immediately request each of its applicable Affiliates, if any, to take
any action necessary to terminate the effectiveness of the Indentures and Other
Parent Debt (other than surviving rights of registration of transfer or exchange
of notes expressly provided in or pursuant to the Indentures and other than
contingent indemnification obligations), including obtaining and delivering any
required notices, certificates and legal opinions. In the event that, after such
time as all such Indebtedness and Other Parent Debt shall no longer remain
outstanding and neither the Indentures nor any agreement or document governing
Other Parent Debt remains in effect, Borrower and the Agent, on behalf of the
Lenders, each agree to cause the Loan Documents to be amended, effective no
later than thirty (30) days after all of the Indentures and agreements or
documents governing the Other Parent Debt no longer remain in effect, in order
to remove all of the restrictions contained in the

 

-71-



--------------------------------------------------------------------------------

Loan Documents related to the requirement contained in the Indentures and the
Other Parent Debt that the Loan Documents not impose any encumbrance or
restriction of any kind on the ability of the Borrower, the Ultimate Parent or
any Restricted Subsidiary to (i) pay dividends or make any other distributions
permitted by applicable law on its Capital Stock, (ii) pay any indebtedness owed
to the Ultimate Parent or any Restricted Subsidiary, (iii) make loans or
advances to the Ultimate Parent or any Restricted Subsidiary, or (iv) transfer
to the Ultimate Parent or to any Restricted Subsidiary any of its property or
assets that do not secure the Loan, and, prior to effectiveness of the
amendments, Borrower shall deliver to the Agent an opinion of legal counsel in
Canada, reasonably acceptable to the Agent, to the effect that the Lenders will
not recognize income gain or loss for Canadian tax purposes as a result of such
amendments and will be subject to Canadian tax on the same amounts, in the same
manner, and at the same times as would have been the case if such amendments had
not been made, and if the Borrower, acting in a commercially reasonable manner,
cannot obtain such an opinion, then such amendments will not be made.

ARTICLE IX

NEGATIVE COVENANTS

Each Obligor covenants and agrees that, from and after the date hereof (unless
the Required Lenders have given their prior written consent) until all amounts
owing hereunder or under any other Loan Document or in connection herewith or
therewith have been paid in full, that:

SECTION 9.01. Liens. It shall not, and shall not permit any Relevant Subsidiary
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any of its property or assets, whether now owned or hereafter acquired, or
assign or otherwise transfer any account receivable or other right to receive
income, other than Permitted Encumbrances.

SECTION 9.02. Indebtedness. It shall not, and shall not permit any Relevant
Subsidiary to, create, incur, assume, guarantee or suffer to exist, or otherwise
become or remain liable with respect to any Indebtedness, other than Permitted
Indebtedness.

SECTION 9.03. Consolidation, Merger, Subsidiaries, Etc. (a) Borrower shall not,
and shall not permit any Relevant Subsidiary to, (i) liquidate or dissolve,
consolidate with, or merge into or with, any other Person (including the
Borrower) or (ii) purchase or otherwise acquire all or substantially all of the
Capital Stock or assets of any Person (or of any division or business unit
thereof), except for Permitted Investments; provided, that any Relevant
Subsidiary may consolidate with, or merge into or with, any other Relevant
Subsidiary; and provided, further, that the Borrower and any Relevant Subsidiary
may transfer to the Ultimate Parent or any Restricted Subsidiary any property or
assets that are not Collateral.

(b) The Borrower shall not have, create or maintain any Subsidiaries (other than
Permitted Joint Ventures) organized in the United States or Canada other than
any such Subsidiary that it owns directly and which becomes a Relevant
Subsidiary hereunder. Borrower hereby agrees to pledge, or cause to be pledged
all of the Capital Stock of each of its directly-owned Relevant Subsidiaries, so
that at all times, 100% of the Capital Stock of each such Relevant Subsidiary
shall be subject to a valid and perfected first priority pledge to the
Collateral

 

-72-



--------------------------------------------------------------------------------

Agent for the benefit of the Secured Creditors as Collateral. The Borrower will
notify the Lenders forthwith upon the formation, creation or acquisition of
(i) any Subsidiary organized in the United States or Canada or (ii) any
Permitted Joint Venture.

SECTION 9.04. Asset Dispositions, Etc. It shall not, and it shall not permit any
Relevant Subsidiary to, sell, transfer, lease or otherwise dispose of, or grant
options, warrants or other rights with respect to, any of its assets to any
Person, unless (a) such Disposition constitutes the sale of Inventory in the
ordinary course of business, (b) such Disposition is made to the Borrower,
(c) such Disposition involves assets that are not Collateral and the Disposition
is to the Ultimate Parent or any Restricted Subsidiary, (d) such Disposition
involves a surrender or waiver of arm’s length contractual rights or a
settlement, release or surrender of any such contract or other litigation claims
by any Obligor or Relevant Subsidiary in the ordinary course of business
consistent with past practice, in no event with respect to a right or claim in
excess of Cdn.$500,000, (e) such Disposition involves the non-exclusive license,
either as licensee or licensor, of intellectual property assets to or from other
Persons in the ordinary course of business or a Sale and Leaseback transaction
permitted under Section 9.08, (f) such Disposition involves the entry into a
Capitalized Lease permitted under clause (c) of Permitted Indebtedness, (g) such
Disposition involves the sale or issuance of Capital Stock of the Borrower or
Telesonic permitted by Section 9.06 hereof, (h) such Disposition is permitted by
Section 9.03 or Section 9.16 or (i) such Disposition (including any Disposition
of obsolete, surplus or retired assets made in the ordinary course of business,
any Disposition of an interest in a Permitted Joint Venture or any Disposition
of the Capital Stock of any Relevant Subsidiary (other than Telesonic) permitted
by Section 9.06 hereof), is not otherwise permitted by sub-paragraphs
(a) through (h) of this Section 9.04, but taken together with all other
Dispositions permitted pursuant to this sub-paragraph (i) shall not be of assets
valued in excess of Cdn.$10,000,000 in the aggregate during the term of the
Loans and shall not be of assets valued in excess of Cdn.$4,000,000 with respect
to any single Disposition permitted pursuant to this sub-paragraph (i) (unless
the Administrative Agent shall consent); provided that, upon the occurrence and
continuance of a Covenant Trigger Default, no further Dispositions under this
sub-paragraph (i) shall be permitted; and provided, further, that upon the
occurrence and continuance of a Payment Restriction Default, no further
Dispositions under this Section 9.04 shall be permitted (other than Dispositions
permitted under sub-paragraphs (a), (d) and (e)).

SECTION 9.05. Limitations on Dividends and Distributions and Other Payment
Restrictions Affecting Subsidiaries. It shall not, and it shall not permit any
Relevant Subsidiary to, create or otherwise cause, incur, assume, suffer or
permit to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Relevant Subsidiary to (i) pay dividends or to
make any other distribution on any shares of Capital Stock of any Relevant
Subsidiary, (ii) subordinate or to pay, prepay, redeem or repurchase any
Indebtedness owed to the Borrower, (iii) make loans or advances to the Borrower
or (iv) transfer any of its property or assets to any Obligor or permit any
Relevant Subsidiary to do any of the foregoing; provided, however, that nothing
in this Section 9.05 shall prohibit or restrict: (A) any restriction or
encumbrances imposed by Applicable Law; (B) any restriction set forth in any
document or agreement governing or securing (1) any Existing Debt and any
Permitted Refinancings thereof, (2) any Indebtedness issued pursuant to the
Indentures or (3) any Other Parent Debt; (C) in the case of clause (iv) any
agreement setting forth customary restrictions on the subletting, assignment or
transfer of any property or asset that is a lease, license, conveyance

 

-73-



--------------------------------------------------------------------------------

or contract of similar property or assets; or (D) in the case of clause (iv) any
holder of a Permitted Encumbrance from restricting on customary terms the
transfer of any property or assets subject thereto; provided further that this
Section 9.05 shall not apply to the encumbrances or restrictions in this
Agreement or any of the Loan Documents.

SECTION 9.06. Limitation on Issuance and Sales of Capital Stock. (a) At all
times that the Loans are outstanding, Parent shall not sell or otherwise
transfer any of the Capital Stock of the Borrower that it owns and that
constitutes Collateral; provided, that Parent may sell or otherwise transfer
such Capital Stock only (i) to the extent that Parent, after giving effect to
such sale or transfer, remains the beneficial, direct owner of at least 2/3 of
the outstanding Capital Stock of the Borrower and retains the right to elect at
least 2/3 of the directors of the Borrower and (ii) if the purchaser or
transferee of such Capital Stock provides, immediately upon receipt, a valid and
perfected first priority pledge of all of such Capital Stock so sold or
transferred to it to the Collateral Agent for the benefit of the Secured
Creditors as Collateral and an opinion of counsel in form and substance
reasonably satisfactory to the Collateral Agent that such pledge is valid and
enforceable.

(b) At all times that the Loans are outstanding, Borrower shall not sell or
otherwise transfer any of the Capital Stock of any Relevant Subsidiary that it
directly owns and that constitutes Collateral; provided, that Borrower may sell
or otherwise transfer the Capital Stock of any such Relevant Subsidiary only
(i) to the extent that Borrower, after giving effect to such sale or transfer,
remains the beneficial, direct owner of at least 2/3 of the outstanding Capital
Stock of that Relevant Subsidiary and retains the right to elect at least 2/3 of
the directors of that Relevant Subsidiary, (ii) if the purchaser or transferee
of such Capital Stock provides, immediately upon receipt, a valid and perfected
first priority pledge of all of such Capital Stock so sold or transferred to it
to the Collateral Agent for the benefit of the Secured Creditors as Collateral
and an opinion of counsel in form and substance reasonably satisfactory to the
Collateral Agent that such pledge is valid and enforceable, and (iii) if the
Capital Stock so sold or transferred is of a Relevant Subsidiary other than
Telesonic, Borrower must sell or transfer such Capital Stock at fair market
value, must receive cash proceeds in consideration for such Capital Stock, and
must apply the Net Cash Proceeds of such sale or transfer in accordance with
Section 3.02(a).

(c) Borrower shall not issue or sell or enter into any agreement or arrangement
for the issuance and sale of any shares of its Capital Stock, any Securities
convertible into or exchangeable for its Capital Stock or any warrants, options
or other rights for the purchase or acquisition of any of its Capital Stock
other than: (i) issuances of its Capital Stock or securities convertible into or
exchangeable for its Capital Stock or any warrants, options or other rights for
the purchase or acquisition of its Capital Stock, in each case, to the Ultimate
Parent or any Restricted Subsidiary pursuant to the Subscription Agreement;
(ii) issuances of its Capital Stock or securities convertible into or
exchangeable for its Capital Stock or any warrants, options or other rights for
the purchase or acquisition of its Capital Stock, in each case, to holders of
its Capital Stock on a pro rata basis as a dividend or other distribution; or
(iii) issuances or sales of its Capital Stock in an amount that, after giving
effect to such issuance, would not result in Parent ceasing to be the
beneficial, direct owner of at least 2/3 of the outstanding Capital Stock of the
Borrower and ceasing to have the right to elect at least 2/3 of the directors of
the Borrower; provided that, in each case, such issuances shall be permitted
only if

 

-74-



--------------------------------------------------------------------------------

the Collateral Agent receives a valid and perfected first priority pledge of
100% of any Capital Stock or securities convertible into or exchangeable for
such Capital Stock or any warrants, options or other rights for the purchase or
acquisition of the Capital Stock so issued or sold, and an opinion of counsel in
form and substance reasonably satisfactory to the Collateral Agent that such
pledge is valid and enforceable.

(d) The Borrower shall not permit any of its directly-owned Relevant
Subsidiaries to issue or sell or enter into any agreement or arrangement for the
issuance and sale of any shares of its Capital Stock, any Securities convertible
into or exchangeable for its Capital Stock or any warrants, options or other
rights for the purchase or acquisition of any of its Capital Stock other than:
(i) issuances of its Capital Stock or securities convertible into or
exchangeable for its Capital Stock or any warrants, options or other rights for
the purchase or acquisition of its Capital Stock, in each case, to holders of
its Capital Stock on a pro rata basis as a dividend or other distribution; or
(ii) issuances or sales of its Capital Stock in an amount that, after giving
effect to such issuance, would not result in Borrower ceasing to be the
beneficial, direct owner of at least 2/3 of the outstanding Capital Stock of
such Relevant Subsidiary and ceasing to have the right to elect at least 2/3 of
the directors of that Relevant Subsidiary; provided that, in each case, such
issuances shall be permitted only if the Collateral Agent receives a valid and
perfected first priority pledge of 100% of any Capital Stock or securities
convertible into or exchangeable for such Capital Stock or any warrants, options
or other rights for the purchase or acquisition of the Capital Stock so issued
or sold and an opinion of counsel in form and substance reasonably satisfactory
to the Collateral Agent that such pledge is valid and enforceable; provided,
further, that if the Capital Stock so sold or transferred under clause (ii) of
this sub-clause (d) is of a Relevant Subsidiary other than Telesonic, the
Borrower must issue or sell such Capital Stock at fair market value, must
receive cash proceeds in consideration for such Capital Stock, and must apply
the Net Cash Proceeds of such sale or transfer in accordance with
Section 3.02(a).

(e) For the avoidance of doubt, nothing in this Section 9.06 or elsewhere in
this Agreement shall prevent or restrict the sale of any shares of Capital Stock
of any Person, any Securities convertible into or exchangeable for Capital Stock
of any Person or any warrants, options or other rights for the purchase or
acquisition of any of Capital Stock of any Person that is not Collateral to the
Ultimate Parent or any Restricted Subsidiary at any time that a Payment
Restriction Default has not occurred and is continuing.

SECTION 9.07. Investments. It shall not, and it shall not permit any Relevant
Subsidiary to, directly or indirectly, hold, own or invest in or commit or agree
to hold or invest in, or purchase or otherwise acquire or commit or agree to
purchase or otherwise acquire any Investment, except the following:

(a) Investments existing on the Closing Date and set forth on Schedule 9.07;

(b) cash or Cash Equivalents in a Deposit Account with respect to which a
Blocked Account Agreement has been executed and delivered in accordance with
Section 8.20;

(c) receivables owing to the Borrower, arising or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms;

 

-75-



--------------------------------------------------------------------------------

(d) Investments (including obligations owing under Indebtedness) received by the
Borrower in connection with the bankruptcy or reorganization of suppliers or
customers or in settlement of delinquent obligations of, or other disputes with,
customers or suppliers arising in the ordinary course of business;

(e) deposits by the Borrower made in the ordinary course of business consistent
with customary practice or its past practices to secure the performance of
leases, licenses or contracts;

(f) Investments that constitute Indebtedness described in the definition of
“Permitted Indebtedness” and loans and advances to the Ultimate Parent and
Restricted Subsidiaries if, at the time of such Investment, no Payment
Restriction Default shall have occurred and be continuing;

(g) extensions of trade credit in the ordinary course of business;

(h) Investments under Hedging Agreements or Unsecured Hedging Agreements;

(i) Investments created by the Loan Documents;

(j) Permitted Investments; and

(k) the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business.

SECTION 9.08. Sale and Leaseback. It shall not, and it shall not permit any
Relevant Subsidiary to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease, whether an
Operating Lease or a Capitalized Lease, of any property (whether real, personal
or mixed), whether now owned or hereafter acquired, that the Borrower has sold
or transferred or is to sell or transfer to any other Person (a “Sale and
Leaseback”), except to the extent the net proceeds from such Sale and Leaseback,
when taken together with all other Sale and Leasebacks, do not exceed
Cdn.$500,000 during any calendar year; provided that, upon the occurrence of a
Covenant Trigger Default, Borrower shall no longer be permitted to engage in any
additional Sale and Leasebacks.

SECTION 9.09. Negative Pledges. It shall not, and it shall not permit any
Relevant Subsidiary to, enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, except (i) pursuant to this Agreement and the other Loan
Documents, (ii) pursuant to any document or instrument governing Existing Debt
and Permitted Refinancings thereof, (iii) pursuant to any document or instrument
governing Capitalized Lease Obligations or purchase money Indebtedness incurred
pursuant to Section 9.02 if any such restriction referred to in this
clause (iii) relates only to the asset or assets acquired in connection
therewith, so long as such covenants expressly permit the Liens created under
the Loan Documents and are no more favorable to lenders than those provided for
in this Agreement, (iv) pursuant to any agreement, document or instrument
governing or relating to any Permitted Encumbrance; provided, that any such
restriction relates only to the assets or property subject to such Permitted
Encumbrance;

 

-76-



--------------------------------------------------------------------------------

(v) pursuant to an agreement relating to any Relevant Subsidiary which was
outstanding or committed prior to the date on which such Relevant Subsidiary
became a Relevant Subsidiary, other than prohibitions adopted in anticipation of
becoming a Relevant Subsidiary; provided, that such prohibition shall not apply
to any property or assets of any Obligor or any Relevant Subsidiary other than
the property of such Relevant Subsidiary; or (vi) pursuant to any agreement for
the sale or other disposition of all or substantially all of the Capital Stock
or assets of a Relevant Subsidiary otherwise permitted under this Agreement that
contains customary restrictions with respect to such Relevant Subsidiary and/or
the Capital Stock or assets subject to such sale or disposition pending such
sale or disposition.

SECTION 9.10. Change in Nature of Business. It shall not, and it shall not
permit any Relevant Subsidiary to, make any material change in the nature of its
business after the Closing Date except for activities directly related thereto
or similar or related businesses.

SECTION 9.11. Modifications of Governing Documents, Certain Other Agreements,
Names and Organization. It shall not, and it shall not permit any Relevant
Subsidiary to, directly or indirectly amend, modify or otherwise (i) change its
Governing Documents (including by the filing or modification of any certificate
of designation, or any agreement or arrangement entered into by it, with respect
to any of its Capital Stock, including any shareholders’ agreement), except any
such amendments, modifications or changes that either individually or in the
aggregate could not reasonably be expected to be materially adverse to the
interests of the Lenders; (ii) change in any way the Term Debenture, the
Subscription Agreement or any termination provision of a Service Agreement;
(iii) change its name as it appears in official filings in the jurisdiction of
its organization; (iv) change the type or nature of entity that it is;
(v) change its jurisdiction of incorporation or organization; or (vi) change its
accounting policies or reporting practices.

SECTION 9.12. Federal Reserve Regulations. It shall not, and it shall not permit
any Relevant Subsidiary to, use any Loan or the proceeds of any Loan for any
purpose that would cause such Loan to be in violation of the provisions of
Regulation T, U or X.

SECTION 9.13. Investment Company Act of 1940. It shall not, and it shall not
permit any Relevant Subsidiary to, engage in any business, enter into any
transaction, use any securities or take any other action that would cause it or
any Relevant Subsidiary to become subject to the registration requirements of
the Investment Company Act by virtue of being an “investment company” or a
company “controlled” by an “investment company” not entitled to an exemption
under the Investment Company Act or the rules thereunder.

SECTION 9.14. Accounts. It shall not establish or maintain any Deposit Account
or similar account (other than the BMO Excepted Account and the Scotia Excepted
Account) unless the Collateral Agent shall have received a Blocked Account
Agreement in respect of such Deposit Account or similar account in form and
substance reasonably satisfactory to the Collateral Agent. The Obligors shall
comply in all material respects with the provisions of each such Blocked Account
Agreement to which it is a party.

SECTION 9.15. Impairment of Security Interests. Except as otherwise permitted
pursuant to any of the Loan Documents, it shall not, and it shall not permit any

 

-77-



--------------------------------------------------------------------------------

Relevant Subsidiary to, directly or indirectly, take any action or do anything
that would have the effect of terminating, limiting or impairing the perfection
or priority of any Lien securing the Obligations, except for Permitted
Encumbrances.

SECTION 9.16. Restricted Payments. It shall not, and it shall not permit any
Relevant Subsidiary to, make any Restricted Payment, except Restricted Payments
made by a Relevant Subsidiary to the Borrower; provided, that each Obligor and
each Relevant Subsidiary may make Ultimate Parent Payments if at the time of
such payment, no Payment Restriction Default shall have occurred and be
continuing.

SECTION 9.17. Changes Relating to Certain Indebtedness and Contracts. It shall
not, and it shall not permit any Relevant Subsidiary to, directly or indirectly
change, amend, supplement or modify any of the terms and conditions of any of
documents governing inter-company Indebtedness, the Globility Documents, the
Service Agreements or any other Indebtedness that is subordinated to the Loans
other than (i) any changes, amendments, supplements or modifications that would
not in any manner be adverse to, or that would not in any manner negatively
affect, the Agents or the Lenders (in their capacities as Agent or Lender) or
(ii) to cure any ambiguity or correct or supplement any provision contained
therein that may be defective or inconsistent with any other provisions therein;
provided, that, for the avoidance of doubt, the termination of the Telesonic
Service Agreement pursuant to its Section 7.03(d) shall not constitute a change,
amendment, supplementation or modification of the Telesonic Service Agreement in
violation of this Section 9.17.

SECTION 9.18. Capital Expenditures. The Borrower shall make or agree to make a
minimum of Cdn.$5,000,000 of Capital Expenditures for each twelve month period
ending on the dates set out below. Neither the Borrower nor its Relevant
Subsidiaries shall make or agree to make any Capital Expenditure that would
cause the aggregate amount of all such Capital Expenditures made by the Borrower
and its Relevant Subsidiaries for the twelve month period then ended, to exceed:

 

Period

   Amount

January 1, 2007 - December 31, 2007

   Cdn.$ 25,000,000

January 1, 2008 - December 31, 2008

   Cdn.$ 26,000,000

January 1, 2009 - December 31, 2009

   Cdn.$ 27,000,000

January 1, 2010 - December 31, 2010

   Cdn.$ 28,000,000

January 1, 2011 - December 31, 2011

   Cdn.$ 29,000,000

January 1, 2012 - Maturity Date

   Cdn.$ 10,000,000

provided that Capital Expenditures from acquisitions permitted hereunder and
from reinvestment in accordance with Section 3.02 shall be excluded for the
purposes of this Section 9.18.

 

-78-



--------------------------------------------------------------------------------

SECTION 9.19. Minimum Liquidity. The Borrower shall not permit its Minimum
Liquidity:

(a) at any time, to be less than Three Million Canadian Dollars
(Cdn.$3,000,000); and

(b) as of the end of any Fiscal Quarter, to be less than Five Million Canadian
Dollars (Cdn.$5,000,000).

SECTION 9.20. Certain Permitted Transactions. Notwithstanding anything to the
contrary set forth in this Agreement, any other Loan Document or any agreement
executed in connection herewith or therewith, for so long as any Indenture or
any agreement or document governing Other Parent Debt remains in effect,
(a) unless and until a Payment Restriction Default shall have occurred and be
continuing, nothing contained in this Agreement, any other Loan Document, or any
agreement executed in connection herewith or therewith shall impose any
encumbrance or restriction of any kind on the ability of the Borrower, the
Ultimate Parent or any Restricted Subsidiary to (i) pay dividends or make any
other distributions permitted by applicable law on its Capital Stock, (ii) pay
any indebtedness owed to the Ultimate Parent or any Restricted Subsidiary,
(iii) make loans or advances to the Ultimate Parent or any Restricted
Subsidiary, or (iv) transfer to the Ultimate Parent or to any Restricted
Subsidiary any of its property or assets that do not secure the Loan and so long
as no Payment Restriction Default is continuing, all such payments, actions and
transfers described in clauses (i) through (iv) above shall be permitted to be
made by the Obligors and the Relevant Subsidiaries, and (b) so long as no
Payment Restriction Default is continuing, the availability of rights or
remedies under, or turnover, trust or power of attorney provisions contained in,
any Loan Document will not impair in any respect the ability of the Obligors and
the Relevant Subsidiaries to make the payments, actions and transfers described
in clauses (a)(i) through (iv) of this Section, and all such provisions shall be
construed to expressly permit such payments, actions and transfers (and permit
the Obligors and the Relevant Subsidiaries to effectuate such payments, actions
and transfers) for so long as no Payment Restriction Default is continuing.
Further, if any provision contained herein would have the effect of restricting
the ability of any Obligor or any Relevant Subsidiary from making an Ultimate
Parent Payment at a time when no Payment Restriction Default exists, the Agent
and the Collateral Agent agree to turn over or cause to be turned over the
necessary cash that is Collateral or is otherwise an asset or Property of any of
the Obligors or any Relevant Subsidiary that is in the possession or control of
the Collateral Agent, the Agent or any Secured Party (as defined in any Loan
Document) to enable any of the Obligors or any Relevant Subsidiary to make such
Ultimate Parent Payment promptly upon receipt by the Collateral Agent from the
Borrower of an Ultimate Parent Payment Notice.

ARTICLE X

FINANCIAL COVENANTS

The Borrower covenants and agrees that, from and after the date hereof (unless
the Required Lenders have given their prior written consent) until all amounts
owing hereunder or under any other Loan Document or in connection herewith or
therewith have been paid in full, that:

 

-79-



--------------------------------------------------------------------------------

SECTION 10.01. Minimum LHA EBITDA. The Borrower shall not permit its LHA EBITDA,
as of the end of any Fiscal Quarter, to be less than Cdn.$37,500,000.

ARTICLE XI

EVENTS OF DEFAULT, RIGHTS AND REMEDIES

SECTION 11.01. Events of Default. Each of the following occurrences shall
constitute an event of default (an “Event of Default”) under this Agreement.

(a) Failure to Make Payments When Due. Any Credit Party shall fail to pay in
respect of the Loans or any Loan Document any principal when due or any
interest, fees or any other monetary Obligation (in each case, whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise);
provided, however, that notwithstanding the foregoing, an Event of Default shall
not occur if such failure to pay is with respect to interest and caused not
(even in part) by the unavailability of funds but is caused solely by a wire
transfer problem or an operational, technical or administrative error or
omission, so long as the failure to pay is remedied within one (1) Business Day.

(b) Breach of Certain Covenants. The Obligors shall fail to perform or comply
with any covenant or agreement contained in Sections 8.12, 8.22 and 8.23,
Article IX (except as specified in sub-paragraph (d) of this Section 11.01 with
respect to the covenant set forth in Section 9.14) or Article X under this
Agreement or contained in any other Loan Document.

(c) Breach of Representation or Warranty. Any representation, warranty or
statement made by or on behalf of the Obligors or by any officer of the
foregoing under or in connection with any Loan Document or under or in
connection with any report, certificate, or other document delivered to the
Administrative Agent or any Lender pursuant to any Loan Document shall prove to
be incorrect or misleading in any material respect when made or deemed made.

(d) Breach of Certain Covenants (Two (2) Business Day Cure). Any Obligor or
Relevant Subsidiary shall fail to perform or comply with any covenant or
agreement contained in Section 8.20 or in Section 9.14 (but solely to the extent
that the Deposit Account with respect to which an Obligor has failed to obtain a
Blocked Account Agreement as required by Section 9.14 holds an account balance
not in excess of Cdn.$100,000) and such failure continues for a period of two
(2) Business Days after learning of such failure or receiving written notice
thereof from the Administrative Agent.

(e) Breach of Certain Covenants (Five (5) Business Day Cure). Any Obligor or
Relevant Subsidiary shall fail to perform or comply with any covenant or
agreement contained in Article VII or in Sections 8.01, 8.03, 8.04, 8.05, 8.07,
8.08, 8.13, 8.15, 8.17, 8.19, 8.21 or 8.24, and such failure continues for a
period of five (5) Business Days after learning of such failure or receiving
written notice thereof from the Administrative Agent.

(f) Breach of Certain Covenants (Ten (10) Business Day Cure). Any Obligor or
Relevant Subsidiary shall fail to perform or comply with any covenant or
agreement contained in Sections 8.09, 8.10 and 8.18, and such failure continues
for a period of ten (10) Business Days after learning of such failure or
receiving written notice thereof from the Administrative Agent.

 

-80-



--------------------------------------------------------------------------------

(g) Other Defaults (Thirty (30) Day Cure). Any Credit Party shall fail to
perform or comply with any other covenant or agreement in any Loan Document and
such failure continues for a period of thirty (30) days after learning of such
failure or receiving written notice thereof from the Administrative Agent.

(h) Default as to Other Indebtedness.

(i) (A) Any Guarantor (other than the Parent) shall fail to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) with respect to any Indebtedness of such Person if the
aggregate amount of such Indebtedness is not less than $25,000,000 and such
failure shall continue after giving effect to any applicable grace period
specified in the agreement or instrument relating to such Indebtedness; or if
any other breach, default or event of default shall occur, or any other similar
condition (however described) shall exist under any instrument, agreement or
indenture pertaining to any such Indebtedness which has resulted in such
Indebtedness (a) becoming due and payable under such agreements or instruments
before it would otherwise have been due and payable, or (b) becoming subject to
mandatory prepayment or redemption or other required repurchase of such
Indebtedness before it would otherwise have been required to be prepaid,
redeemed or repurchased; or (B) the holder or holders of any Lien securing
obligations of $25,000,000 or more, shall commence foreclosure of such Lien upon
property of any Guarantor (other than Parent).

(ii) Any Obligor or Relevant Subsidiary shall fail to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) with respect to any inter-company Indebtedness of any Obligor or any
of its Affiliates including without limitation items 1-10 from Schedule 1.01(C)
of Existing Debt, without regard to amount, or any Indebtedness of any Obligor
or any Relevant Subsidiary if the aggregate amount of such Indebtedness is in
excess of Cdn.$1,000,000 in the aggregate, and in each case such failure shall
continue after the expiration of the applicable grace period, if any, specified
in the agreement or instrument relating to such Indebtedness; or any other
breach, default or event of default shall occur, or any other similar condition
shall exist under any instrument, agreement or indenture pertaining to any such
Indebtedness, if the effect thereof is to permit or require an acceleration,
mandatory prepayment or redemption or other required repurchase of such
Indebtedness or, as to such Indebtedness, permit the holder or holders of such
Indebtedness to accelerate the maturity of any such Indebtedness or require a
redemption or other repurchase of such Indebtedness; or any Indebtedness in an
aggregate amount of Cdn.$1,000,000 or more shall be declared due and payable (by
acceleration or otherwise) by a Person as a result of a breach, default or event
of default by any Obligor or Relevant Subsidiary, or required to be prepaid,
redeemed or otherwise repurchased by any Obligor or Relevant Subsidiary (other
than by a regularly scheduled required prepayment) prior to the stated maturity
thereof; or the holder or holders of any Lien, securing obligations of
Cdn.$1,000,000 or more, shall commence foreclosure of such Lien upon property of
any Obligor or Relevant Subsidiary.

(i) Voluntary Bankruptcy Proceeding. Any Credit Party (i) shall institute any
proceeding, assignment or voluntary case seeking to adjudicate it as bankrupt or
insolvent, or seeking dissolution, liquidation, winding up, reorganization,
arrangement, adjustment, protection, stray of proceedings, relief or composition
of it or its debts under any law relating to

 

-81-



--------------------------------------------------------------------------------

bankruptcy, insolvency, reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, receiver
and manager, interim receiver, sequestration, administrator, monitor, custodian
or other similar official for any the Borrower or for any substantial part of
its property, (ii) shall consent to the issuance of a receiving order the entry
of an order for relief in an involuntary bankruptcy case or to the conversion of
an involuntary case to a voluntary case under bankruptcy, insolvency or
reorganization law, (iii) shall be generally not paying its debts as such debts
become due or shall admit in writing its inability to pay its debts generally,
(iv) shall make a general assignment for the benefit of creditors, (v) shall
take any action to authorize or effect any of the actions set forth above in
this Section 11.01(g) or (vi) the board of directors of the Borrower (or any
committee thereof) adopts any resolution or otherwise authorizes any action to
approve any of the foregoing.

(j) Involuntary Bankruptcy Proceeding.

(i) A petition in bankruptcy or any other involuntary case shall be commenced
against any Credit Party and the petition shall not be dismissed, stayed, bonded
or discharged within sixty (60) days; or a court having jurisdiction in the
premises shall enter a decree or order for relief in respect of any Credit Party
in an involuntary case, under any applicable bankruptcy, insolvency or other
similar law now or hereinafter in effect; or any other similar relief shall be
granted under any applicable federal, state, provincial, local or foreign law;
or the board of directors of such Credit Party (or any committee thereof) adopts
any resolution or otherwise authorizes any action to approve any of the
foregoing.

(ii) A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, receiver and
manager, administrator, monitor, custodian or other officer having similar
powers over any Credit Party or over all or a substantial part of its respective
assets shall be entered; or an interim receiver, trustee or other custodian of
such Credit Party or of all or a substantial part of its respective assets shall
be appointed or a distress, garnishment, levy, writ or a warrant of attachment,
execution or similar process against any substantial part of their respective
assets shall be issued and any such event shall not be stayed, dismissed, bonded
or discharged, and any such event described in this clause (ii) shall continue
for thirty (30) days unless dismissed, bonded or discharged.

(k) Invalidity of Documents. Any provision of any Loan Document shall at any
time for any reason (other than pursuant to the express terms thereof) cease to
be valid and binding on or enforceable against any Credit Party and a binding
replacement for such Loan Document has not been provided by such Credit Party;
or the validity or enforceability thereof shall be contested by any Credit
Party; or a proceeding shall be commenced by any Credit Party or any
Governmental Authority having jurisdiction over it, seeking to establish the
invalidity or unenforceability thereof; or any Credit Party shall deny in
writing that it has any liability or obligation purported to be created under
any Loan Document.

(l) Loan Documents; Impairment. At any time, for any reason, (i) any Loan
Document shall for any reason (other than pursuant to the express terms hereof
or thereof) fail or cease to create a valid and perfected Lien on any Collateral
or the Liens intended to be created or perfected thereby are, or any Credit
Party seeks to render such Liens, invalid or unperfected with

 

-82-



--------------------------------------------------------------------------------

respect to any Collateral except as otherwise contemplated hereby or thereby,
(ii) Liens with respect to any Collateral in favor of the Collateral Agent
contemplated by the Loan Documents shall be invalidated or otherwise cease to be
in full force and effect, or such Liens shall be subordinated or shall not be a
valid and perfected first priority security interest (subject to Permitted
Encumbrances and the exceptions set forth in the applicable Security Documents,
if any) or (iii) any holder of any Lien enforces against, delivers any notices
relating to its rights or its intention to enforce against, or becomes entitled
to enforce against or otherwise takes possession, delivery or control of the
Pledged Securities or the interest of the Borrower or any Guarantor in such
Pledged Securities or any part of such Pledged Securities or interest.

(m) Judgments.

(i) One or more judgments or judicial or administrative orders for the payment
of money exceeding $25,000,000 in the aggregate shall be rendered against any
Credit Party (other than the Obligors) and remain unsatisfied and there shall be
a period of twenty (20) consecutive Business Days after entry thereof during
which a stay of enforcement of any such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
such judgment or order shall not give rise to an Event of Default under this
Section 11.01(k) if and to the extent that the amount of such judgment or order
has been fully bonded or is being contested diligently in good faith by
appropriate proceedings.

(ii) One or more judgments or judicial or administrative orders for the payment
of money exceeding Cdn.$500,000 in the aggregate shall be rendered against any
Obligor or Relevant Subsidiary and remain unsatisfied and there shall be a
period of twenty (20) consecutive Business Days after entry thereof during which
a stay of enforcement of any such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; provided, however, that any such
judgment or order shall not give rise to an Event of Default under this
Section 11.01(k) if and to the extent that the amount of such judgment or order
has been fully bonded or is being contested diligently in good faith by
appropriate proceedings.

(n) Change of Control. A Change of Control shall have occurred.

(o) Canadian Plans. With respect to any of the Canadian Plans, the occurrence of
any of the following events shall constitute an Event of Default:

(i) a contribution or premium required to be paid to or in respect of each
Canadian Plan is not paid in a timely fashion in accordance with the terms
thereof and all Applicable Law, or taxes, penalties or fees are owing or
exigible under any Canadian Plan beyond the date permitted for payment of same;

(ii) a material proceeding, action, suit or claim (other than routine claims for
benefits) is commenced or instituted involving any Canadian Plan or its assets;

(iii) the occurrence of an event respecting any Canadian Plan which would
entitle any Person (without the consent of the Borrower) to wind-up or terminate
any Canadian Plan, in whole or in part, or which could reasonably be expected to
adversely affect the tax status thereof if such occurrence could reasonably be
expected to have a Material Adverse Effect; or

 

-83-



--------------------------------------------------------------------------------

(iv) the occurrence of an improper withdrawal or transfer of assets from any
Canadian Plan which could reasonably be expected to have a Material Adverse
Effect.

(p) Material Adverse Effect. A Material Adverse Effect shall have occurred

(q) Service Agreements. Any Service Agreement is terminated (other than the
Telesonic Service Agreement pursuant to its Section 7.03(d)) and a binding
replacement on substantially similar terms that are no less favorable to the
Lenders is not executed and delivered within five (5) Business Days by the
relevant parties thereto.

(r) Indentures Remaining In Effect. If no Indebtedness remains outstanding under
the Indentures and any Other Parent Debt and the action of an Affiliate of the
Borrower that is party to any such Indentures or Other Parent Debt is required
in order to terminate the effectiveness thereof (other than surviving rights of
registration of transfer or exchange of notes expressly provided in or pursuant
to the Indentures and other than contingent indemnification obligations), such
Affiliate shall have failed to take such required action, including obtaining
and delivering any required notices, certificates and legal opinions, within
twenty (20) Business Days of the time that the Borrower requests it to take
action under Section 8.25 (unless such Indebtedness is schedule to be replaced,
refinanced, extended, renewed or refunded within five (5) Business Days of such
time of request).

SECTION 11.02. Remedies. If any Event of Default shall have occurred and be
continuing, the Administrative Agent may, and upon the written request of
Required Lenders shall, by written notice to the Obligors, take any or all of
the following actions, without prejudice to the rights of any Agent or any
Lender to enforce its claims against any Guarantor or Obligor: (i) terminate or
reduce the Loan Commitments, whereupon the Loan Commitments shall immediately be
terminated or reduced, (ii) declare all or a portion of the Loans then
outstanding to be due and payable, whereupon all or such portion of the
aggregate principal of such Loans, all accrued and unpaid interest thereon, all
fees and all other amounts payable under this Agreement and all other
Obligations shall become immediately due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by each Obligor and (iii) exercise any and all of its other rights and
remedies hereunder, under the other Loan Documents, under Applicable Law and
otherwise; provided, however, that upon the occurrence of any Event of Default
described in subsection (g) or (h) of Section 11.01, the Loan Commitments shall
automatically terminate and the Loans then outstanding, together with all
accrued and unpaid interest thereon, all fees and all other amounts due under
this Agreement shall become immediately due and payable automatically, without
presentment, demand, protest or notice of any kind, all of which are expressly
waived by each Obligor.

SECTION 11.03. Waivers by the Obligors. Except as otherwise provided for in this
Agreement and Applicable Law, each Obligor waives (i) presentment, demand,
protest, notice of presentment or dishonor, notice of intent to accelerate and
notice of acceleration, (ii) all rights to notice and a hearing prior to the
Lenders’ taking possession or control of, or to the Lenders’ replevy, attachment
or levy upon, any collateral securing the Obligations or any bond or Security
which might be required by any court prior to allowing such Lenders to exercise
any of their remedies, (iii) the benefit of all valuation, appraisal and
exemption laws and (iv) all rights of set-off against any Lender as it applies
to the payment of the Obligations. Each Obligor

 

-84-



--------------------------------------------------------------------------------

acknowledges that it has been advised by counsel of its choice with respect to
this Agreement, the other Loan Documents and the transactions evidenced by this
Agreement and the other Loan Documents.

SECTION 11.04. Activation Notices. Prior to the occurrence of a Payment
Restriction Default, no bank account of the Obligors shall be blocked in any way
by the Agent or any Secured Creditor and, accordingly, prior to such default no
Activation Notice may be sent by any Agent or other Secured Creditor to the
applicable account banks. Upon the occurrence and continuance of a Payment
Restriction Default, the Agent may, and upon the written request of Required
Lenders shall, deliver one or more Activation Notices to any account bank. If an
Activation Notice has been provided in accordance with the foregoing and the
Payment Restriction Default that gave rise to the issuance of such notice is no
longer continuing, the Agent shall, or shall direct the Secured Party under the
applicable Blocked Account Agreement to, promptly provide a notice to the
applicable account banks advising them that the accounts shall be released from
the related block and the Agent shall, or shall direct the Secured Party under
the applicable Blocked Account Agreement to, direct the applicable deposit
account bank to transfer all amounts in each of the collection accounts to
blocked accounts as directed by the Borrower and all other restrictions with
respect to the Borrower and/or the blocked accounts that became effective as a
result of the delivery of such Activation Notice will be terminated until a
further Activation Notice is issued.

ARTICLE XII

THE AGENTS

SECTION 12.01. Appointment Powers and Immunities; Delegation of Duties,
Liability of Agents. (a) Each Lender hereby irrevocably designates and appoints
Guggenheim Corporate Funding, LLC as Administrative Agent under this Agreement
and the other Loan Documents and as its Collateral Agent under this Agreement
and the other Loan Documents. Such Lender hereby irrevocably authorizes each
such Agent to take such action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to it by the terms of this Agreement or
any other Loan Document, together with such powers as are reasonably incidental
thereto. Each such Agent agrees to act as such on the express conditions
contained in this Article XII. The provisions of this Article XII are solely for
the benefit of the Administrative Agent, the Collateral Agent and the Lenders.
Neither the Borrower nor any other Persons shall have any rights as third-party
beneficiaries of any of the provisions contained herein; provided, however, that
the right to consent to a successor Agent as provided under Section 12.08 also
shall be for the benefit of the Borrower. Any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, each such Agent shall not have any duties or responsibilities,
except those expressly set forth herein or in the other Loan Documents, nor
shall each such Agent have or be deemed to have any fiduciary relationship with
any Lender and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against each such Agent; it being expressly
understood and agreed that the use of the word “Agent” is for convenience only
and that each such Agent is merely the representative of the Lenders, and has
only the contractual duties set forth in this Agreement and the other Loan
Documents. Except as expressly otherwise provided in this Agreement, each such
Agent shall have and may use its

 

-85-



--------------------------------------------------------------------------------

good faith business judgment with respect to exercising or refraining from
exercising any discretionary rights or taking or refraining from taking any
actions which such Agent is expressly entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents. No Lender shall have
any right of action whatsoever against each such Agent as a result of such Agent
acting or refraining from acting hereunder pursuant to such good faith business
judgment and any action taken or failure to act pursuant to such discretion
shall be binding on the Lenders. Without limiting the generality of the
foregoing, or of any other provision of the Loan Documents that provides rights
or powers to the Administrative Agent or the Collateral Agent, each Lender
agrees that, as long as this Agreement remains in effect: (i) (A) the
Administrative Agent shall have the right to maintain, in accordance with its
customary business practices, ledgers and records reflecting the status of the
Obligations, the Loans, the Collections and related matters and (B) the
Collateral Agent shall have the right to maintain, in accordance with its
customary business practices, ledgers and records reflecting the status of the
Collateral and related matters; (ii) the Collateral Agent shall have the right
to execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents;
(iii) the Agents shall have the right to exclusively receive, apply and
distribute the Collections as provided in the Loan Documents; (iv) the
Collateral Agent shall have the right to open and maintain such bank accounts
and lock boxes as the Collateral Agent deems necessary and appropriate in
accordance with the Loan Documents for the foregoing purposes with respect to
the Collections and the Collateral; (v) except as otherwise set forth herein
(A) the Administrative Agent shall have the right to perform, exercise, and
enforce any and all other rights and remedies of the Lenders with respect to the
Borrower, the Obligations, the Collections, or otherwise related to any of same
as provided in the Loan Documents, and (B) the Collateral Agent shall have the
right to perform, exercise and enforce any and all other rights and remedies of
the Lenders with respect to the Borrower, the Obligations, the Collateral or
otherwise related to any of the same as provided in the Loan Documents; and
(vi) each of the Agents shall have the right to incur and pay such fees, charges
and expenses under the Loan Documents as such Agent reasonably may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents. The Administrative Agent may deem and
treat the payee of any Obligation as the holder thereof for all purposes of the
Loan Documents unless and until a notice of the assignment or transfer of such
Obligation shall have been filed with the Administrative Agent. Each Lender
further consents to (y) the execution, delivery and performance by the
Administrative Agent or the Collateral Agent of each Loan Document entered into
by such Agent on behalf of the Lenders as contemplated by this Agreement and
(z) the terms of such Loan Documents.

(b) Except as otherwise provided in this Section 12.01, each of the
Administrative Agent and the Collateral Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. None of the Administrative Agent and the
Collateral Agent shall be responsible for the negligence or misconduct of any
agent or attorney-in-fact that it selects as long as such selection was made in
compliance with this section and without gross negligence or willful misconduct.

(c) None of the Agent-Related Persons shall (i) be liable for any action taken
or omitted to be taken by any of them under or in connection with this Agreement
or any other

 

-86-



--------------------------------------------------------------------------------

Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct) or (ii) be responsible in any manner to any
Lender for any recital, statement, representation or warranty made by the
Borrower or any Relevant Subsidiary or Affiliate of the Borrower, or any officer
or director thereof, contained in this Agreement or in any other Loan Document,
or in any certificate, report, statement or other document referred to or
provided for in, or received by any Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of the Borrower or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of the Borrower or any of its Relevant
Subsidiaries.

(d) To the extent that any Obligor now or in the future is required to grant
security pursuant to the laws of the Province of Quebec, each Secured Creditor,
hereby irrevocably authorize and appoint each of the Administrative Agent and
the Collateral Agent to act as the holder of an irrevocable power of attorney
(fondé de pouvoir) (within the meaning of Article 2692 of the Civil Code of
Quebec) in order to hold any hypothec granted under the laws of the Province of
Quebec as security for any debenture, bond or other title of indebtedness that
may be issued by such Obligor pursuant to a deed of hypothec and to exercise
such rights and duties as are conferred upon a fondé de pouvoir under the
relevant deed of hypothec and applicable laws (with the power to delegate any
such rights or duties). Moreover, in respect of any pledge by any Obligor of any
such debenture, bond or other title of indebtedness as security for any
Obligations, each of the Administrative Agent and the Collateral Agent shall
also be authorized to hold such debenture, bond or other title of indebtedness
as agent and pledgee for the benefit of the Secured Creditors, the whole
notwithstanding the provisions of Section 32 of An Act respecting the Special
Powers of Legal Persons (Quebec). The execution prior to the date hereof by the
Administrative Agent or the Collateral Agent of any deed of hypothec or other
security documents made pursuant to the laws of the Province of Quebec, is
hereby ratified and confirmed. Any person who becomes a Secured Creditor shall
be deemed to have consented to and ratified the foregoing appointment of each of
the Administrative Agent and Collateral Agent as fondé de pouvoir, agent and
mandatory on behalf of all Secured Creditors, including such person. For greater
certainty, each of the Administrative Agent and the Collateral Agent, acting as
the holder of an irrevocable power of attorney (fondé de pouvoir), shall have
the same rights, powers, immunities, indemnities and exclusions from liability
as are prescribed in favour of the Agents in this Agreement, which shall apply
mutatis mutandis. Without limitation, the provisions of Section 12.08 of this
Agreement shall apply mutatis mutandis to the resignation and appointment of a
successor Administrative Agent or Collateral Agent acting as the holder of an
irrevocable power of attorney (fondé de pouvoir).

SECTION 12.02. Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent, or made by the proper Person,
and upon advice and statements of legal counsel (including counsel to the
Borrower or counsel to any Lender), independent accountants and other experts
selected by such

 

-87-



--------------------------------------------------------------------------------

Agent. Each Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it first shall
receive such advice or concurrence of the Lenders as it deems appropriate and
until such instructions are received, such Agent shall act, or refrain from
acting, as it deems advisable. If the Administrative Agent or the Collateral
Agent so requests, it first shall be indemnified to its reasonable satisfaction
by the Lenders against any and all liability and expense that may be incurred by
it by reason of taking or continuing to take any such action. The Administrative
Agent and the Collateral Agent in all cases shall be fully protected in acting,
or in refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Lenders and such request and any
action taken or failure to act pursuant thereto shall be binding upon all
Lenders.

SECTION 12.03. Defaults. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, except with respect to
defaults in the payment of principal, interest, fees, and expenses required to
be paid to such Agent for the account of the Lenders, except with respect to
Events of Default of which such Agent has actual knowledge, and unless such
Agent shall have received written notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default, and stating that
such notice is a “Notice of Default”. Such Agent promptly will notify the
Lenders of its receipt of any such notice or of any Event of Default of which
such Agent has actual knowledge. If any Lender obtains actual knowledge of any
Event of Default, such Lender promptly shall notify the other Lenders and each
Agent of such Event of Default. Each Lender shall be solely responsible for
giving any notices to its Participants, if any. Subject to Sections 13.02 and
13.08, each Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Article XII; provided, however, that unless and until such Agent has received
any such request, such Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable.

SECTION 12.04. Rights as a Lender. (a) With respect to the Loans made by it, the
Administrative Agent (and any successor acting as Administrative Agent, if any,
as permitted by Section 12.08(a)) in its capacity as a Lender under the Loan
Documents shall have the same rights, privileges and powers under the Loan
Documents as any other Lender and may exercise the same as though it were not
acting as Administrative Agent, and the term “Lender” or “Lenders” shall, unless
the context otherwise indicates, include the Administrative Agent in its
individual capacity. The Administrative Agent (and any successor acting as
Administrative Agent) and its Affiliates may (without having to account for the
same to any Lender) accept deposits from, lend money to, make investments in and
generally engage in any kind of banking, trust or other business with the
Borrower (and any of its Subsidiaries or Affiliates) as if it were not acting as
Administrative Agent, and the Administrative Agent (and its successors) and its
Affiliates may accept fees and other consideration from the Borrower for
services in connection with this Agreement or otherwise without having to
account for the same to the Lenders.

(b) With respect to the Loans made by it, the Administrative Agent (and any
successor acting as Collateral Agent, if any, as permitted by Section 12.08(b))
in its capacity as a Lender under the Loan Documents shall have the same rights,
privileges and powers under the Loan Documents as any other Lender and may
exercise the same as though it were not acting as Collateral Agent, and the term
“Lender” or “Lenders” shall, unless the context otherwise

 

-88-



--------------------------------------------------------------------------------

indicates, include the Collateral Agent in its individual capacity. The
Administrative Agent (and any successor acting as Collateral Agent) and its
Affiliates may (without having to account for the same to any Lender) accept
deposits from, lend money to, make investments in and generally engage in any
kind of banking, trust or other business with the Borrower (and any of its
Subsidiaries or Affiliates) as if it were not acting as Collateral Agent, and
the Administrative Agent and its Affiliates may accept fees and other
consideration from the Borrower for services in connection with this Agreement
or otherwise without having to account for the same to the Lenders.

SECTION 12.05. Costs and Expenses; Indemnification. Each Agent may incur and pay
reasonable fees, costs, and expenses under the Loan Documents to the extent such
Agent deems reasonably necessary or appropriate for the performance and
fulfillment of its functions, powers and obligations pursuant to the Loan
Documents, including without limiting the generality of the foregoing, court
costs, reasonable attorneys fees and expenses, costs of collection by outside
collection agencies and auctioneer fees and costs of security guards or
insurance premiums paid to maintain the Collateral, whether or not the Borrower
is obligated to reimburse the Lenders for such expenses pursuant to this
Agreement or otherwise. Each Lender hereby agrees that it is and shall be
obligated to pay to or reimburse the Administrative Agent and the Collateral
Agent for the amount of such Lender’s Pro Rata Share thereof. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Agent-Related Persons (without limiting the obligation of the
Borrower to do so), according to their Pro Rata Shares, from and against any and
all Indemnified Matters (including without limitation Indemnified Matters
arising under any Environmental Law as provided in Section 13.18); provided,
however, that no Lender shall be liable for the payment to the Agent-Related
Persons of any portion of such Indemnified Matters resulting solely from such
Person’s gross negligence or willful misconduct as determined in a final order
by a court of competent jurisdiction. Without limitation of the foregoing, each
Lender shall reimburse the Administrative Agent or the Collateral Agent, as the
case may be. The undertaking in this Section 12.05 shall survive the payment of
all Obligations hereunder and the resignation or replacement of any Agent.

SECTION 12.06. Non-Reliance on Agents and Other Lenders. Each Lender
acknowledges that none of the Agent-Related Persons has made any representation
or warranty to it, and that no act by any Agent hereinafter taken, including any
review of the affairs or Property of the Borrower and any of its Subsidiaries,
shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender. Each Lender represents to each Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
any other Person (other than the Lenders) party to a Loan Document, and all
applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to the Borrower. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects,

 

-89-



--------------------------------------------------------------------------------

operations, property, financial and other condition and creditworthiness of the
Borrower and any other Person (other than the Lenders) party to a Loan Document.
Except for notices, reports and other documents expressly herein required to be
furnished to the Lenders by such Agent, no Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, Property, financial and other
condition or creditworthiness of Borrower and any other Person party to a Loan
Document that may come into the possession of any of the Agent-Related Persons.

SECTION 12.07. Failure to Act. Except for action expressly required of any Agent
under the Loan Documents, such Agent shall in all cases be fully justified in
failing or refusing to act under any Loan Document unless it shall receive
further assurances to its satisfaction from the Lenders of their indemnification
obligations under Section 12.05 against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.

SECTION 12.08. Resignation of Agent. (a) Subject to the appointment and
acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign at any time by notice to the Lenders and the
Borrower. Upon any such resignation, the Required Lenders with the consent of
the Borrower (which consent shall not be unreasonably withheld) shall have the
right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been appointed by the Required Lenders and
consented to by the Borrower and no successor Administrative Agent shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent; provided, however, if the failure to do so was not a
result of the failure by the Borrower to consent to any appointment, the
Borrower shall retain the right to consent. Upon the acceptance of any
appointment as the Administrative Agent by a successor Administrative Agent,
such successor Administrative Agent shall thereupon succeed to and become vested
with all the rights, remedies, powers, privileges, duties and obligations of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations, under the Loan Documents. After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Article XII shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

(b) Subject to the appointment and acceptance of a successor Collateral Agent as
provided below, the Collateral Agent may resign upon thirty (30) days prior
written notice to the Lenders and the Borrower. Upon any such resignation, the
Required Lenders with the consent of the Borrower (which consent shall not be
unreasonably withheld or delayed) shall have the right to appoint a successor
Collateral Agent. If no successor Collateral Agent shall have been appointed by
the Required Lenders and consented to by the Borrower and no successor
Collateral Agent shall have accepted such appointment within thirty (30) days
after the retiring Collateral Agent’s giving of notice of resignation, then the
retiring Collateral Agent may, on behalf of the Lenders, appoint a successor
Collateral Agent; provided, however, if the failure to do so was not a result of
the failure by the Borrower to consent to any appointment, the Borrower shall
retain the right to consent. Upon the acceptance of any appointment as
Collateral Agent by a successor Collateral Agent, such successor Collateral
Agent shall thereupon succeed

 

-90-



--------------------------------------------------------------------------------

to and become vested with all the rights, remedies, powers, privileges, duties
and obligations of the retiring Collateral Agent, and the retiring Collateral
Agent shall be discharged from its duties and obligations, under the Loan
Documents. After any retiring Collateral Agent’s resignation as Collateral
Agent, the provisions of this Article XII shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Collateral Agent.

SECTION 12.09. Collateral Sub-Agents. Each Lender by its execution and delivery
of this Agreement (or any joinder hereto or any Assignment and Acceptance
hereunder), agrees that, in the event it shall hold any monies or other
investments on account of the Borrower, such monies or other investments shall
be held in the name and under the control of the Administrative Agent or such
Lender, and the Administrative Agent or such Lender shall hold such monies or
other investments as a collateral sub-agent for Collateral Agent under this
Agreement and the other Loan Documents. The Borrower, by its execution and
delivery of this Agreement, hereby consents to the foregoing.

SECTION 12.10. Collateral Matters. (a) The Lenders hereby irrevocably authorize
the Collateral Agent, at its option and in its sole discretion, to release any
Lien on any Collateral (i) upon the payment and satisfaction in full of all
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if the Borrower certifies
in writing to the Collateral Agent that the sale or disposition is permitted
under this Agreement or the other Loan Documents (and the Collateral Agent may
rely conclusively on any such certificate, without further inquiry),
(iii) constituting Property in which the Borrower owned no interest at the time
the security interest was granted or at any time thereafter, (iv) constituting
property leased to the Borrower under a lease that has expired or is terminated
in a transaction permitted under this Agreement, (v) constituting Equipment
which, in the aggregate with all other dispositions of Equipment covered by this
clause (v), has a fair market value or book value, whichever is less, of
Cdn.$250,000 or less or (vi) assets disposed of as permitted under Section 9.04.
Except as provided above or expressly provided in any other Loan Document, the
Collateral Agent will not execute and deliver a release of any Lien on any
Collateral without the prior written authorization of all of the Lenders. Upon
request by the Collateral Agent or the Borrower at any time, the Administrative
Agent and the Lenders will confirm in writing the Collateral Agent’s authority
to release any such Liens on particular types or items of Collateral pursuant to
this Section 12.10; provided, however, that (A) the Collateral Agent shall not
be required to execute any document necessary to evidence such release on terms
that, in the Collateral Agent’s opinion, would expose the Collateral Agent to
liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty and (B) such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Borrower in respect of) all interests retained by the Borrower, including,
the proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

(b) The Collateral Agent shall have no obligation whatsoever to any other
Lenders to assure that the Collateral exists or is owned by the applicable
Borrower or is cared for, protected, or insured or has been encumbered, or that
the Lenders’ Liens have been properly or sufficiently or lawfully created,
perfected, protected, or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted

 

-91-



--------------------------------------------------------------------------------

or available to the Collateral Agent pursuant to any of the Loan Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, subject to the terms and conditions contained
herein, the Collateral Agent may act in any manner it may deem appropriate, in
its sole discretion given the Collateral Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that the Collateral Agent shall have
no other duty or liability whatsoever to any other Lender as to any of the
foregoing, except as otherwise provided herein.

SECTION 12.11. Restrictions on Actions by the Agents and the Lenders; Sharing
Payments. (a) Each of the Administrative Agent and each of the Lenders agrees
that it shall not, without the express consent of the Collateral Agent, and that
it shall, to the extent it is lawfully entitled to do so, upon the request of
the Administrative Agent and the Collateral Agent, set off against the
Obligations, any amounts owing by such Lenders to the Borrower or any accounts
of the Borrower now or hereafter maintained with such Lenders. Each of the
Administrative Agent and each of the Lenders further agrees that it shall not,
unless specifically requested to do so by the Collateral Agent, take or cause to
be taken any action, including the commencement of any legal or equitable
proceedings, to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral the purpose of which is, or could be, to give
such Lenders any preference or priority against the other Lenders with respect
to the Collateral.

(b) Subject to Section 12.04, if, at any time or times any Lender shall receive
(i) by payment, foreclosure, setoff or otherwise, any proceeds of Collateral or
any payments with respect to the Obligations arising under, or relating to, this
Agreement or the other Loan Documents, except for any such proceeds or payments
received by such Lender from the Administrative Agent pursuant to the terms of
this Agreement or (ii) payments from the Administrative Agent in excess of such
Lender’s ratable portion of all such distributions by the Administrative Agent,
such Lender promptly shall turn the same over to the Administrative Agent, in
kind, and with such endorsements as may be required to negotiate the same to the
Administrative Agent, or in same-day funds, as applicable, for the account of
the Lenders and for apportionment and application to the Obligations in
accordance with Section 3.02(c).

SECTION 12.12. Several Obligations; No Liability. Notwithstanding that certain
of the Loan Documents now or hereafter may have been or will be executed only by
or in favor of an Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of the Administrative Agent, if
any, to make any credit available hereunder shall constitute the several (and
not joint) obligations of the respective Lenders on a ratable basis, according
to their respective Loan Commitments, to make an amount of such credit not to
exceed, in principal amount, at any one time outstanding, the amount of their
respective Loan Commitments. Nothing contained herein shall confer upon any
Lender any interest in, or subject any Lender to any liability for, or in
respect of, the business, assets, profits, losses, or liabilities of any other
Lenders. Each Lender shall be solely responsible for notifying its Participants
of any matters relating to the Loan Documents to the extent any such notice may
be required, and no Lender shall have any obligation, duty, or liability to any
Participant of any other Lender. Except as provided in Section 12.05, no Agent
nor any Lender shall have any liability for the acts of any other Agent or any
other Lender. No Lender shall be responsible to the Borrower or any other Person
for any failure by any other Lender to fulfill its obligations to make credit
available hereunder, nor to advance for it or on its behalf in connection with
its Loan

 

-92-



--------------------------------------------------------------------------------

Commitment, nor to take any other action on its behalf hereunder or in
connection with the financing contemplated herein.

SECTION 12.13. Administrative Agent as Financial Institution. The Administrative
Agent represents and warrants to the Borrower that it is a “financial
institution” within the meaning of Treasury Regulation
Section 1.165-12(c)(2)(iv).

ARTICLE XIII

MISCELLANEOUS

SECTION 13.01. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, telecopied or delivered
(including by Federal Express or other overnight delivery service):

if to Obligors, at the following address:

Primus Telecommunications Canada Inc.

3082833 Nova Scotia Company

c/o

Primus Telecommunications Canada Inc.

5343 Dundas Street West, Suite 400

Toronto, Ontario M9B 6K5

Telephone: 416-236-3636

Facsimile: 416-207-7754

Attn: Chief Financial Officer (with copy to General Counsel)

with a copy to:

Goodmans LLP

250 Yonge Street, Suite 2400

Toronto, Ontario M5B 2M6

Telephone: 416-979-2211

Facsimile: 416-979-1234

Attn: Robert Chadwick

if to the Administrative Agent, at the following address:

Guggenheim Corporate Funding, LLC

135 East 57th Street, 7th Floor

New York, NY 10022

Telephone: (212) 651-0853

Facsimile: (212) 644-8107

Attn: Fund Administrator

 

-93-



--------------------------------------------------------------------------------

with a copy to:

Sullivan & Cromwell LLP

1701 Pennsylvania Avenue, NW

Washington, D.C. 20006

Telephone: (202) 956-7500

Facsimile: (202) 293-6330

Attn: Eric J. Kadel, Jr.

if to the Collateral Agent, at the following address:

Guggenheim Corporate Funding, LLC

135 East 57th Street, 7th Floor

New York, NY 10022

Telephone: (212) 651-0853

Facsimile: (212) 644-8107

Attn: Fund Administrator

with a copy to:

Sullivan & Cromwell LLP

1701 Pennsylvania Avenue, NW

Washington, D.C. 20006

Telephone: (202) 956-7500

Facsimile: (202) 293-6330

Attn: Eric J. Kadel, Jr.

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section 13.01. All such notices and other communications shall be
effective, (i) if mailed, when received or five (5) days after deposited in the
mails as registered or certified (in each case with return receipt requested)
with postage pre-paid and properly addressed, whichever occurs first, (ii) if
telecopied, when transmitted and confirmation is received or (iii) if delivered,
upon delivery, except that notices to the Administrative Agent pursuant to
Article II shall not be effective until received by the Administrative Agent.

SECTION 13.02. Amendments, Etc. No amendment or waiver of any provision of this
Agreement, any Loan or any other Loan Document, nor consent to any departure by
the Obligors therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Obligors and the Required Lenders (or the
Administrative Agent at the request of the Required Lenders), and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall:

 

-94-



--------------------------------------------------------------------------------

(a) in each case without the consent of the Administrative Agent, the Obligors
and each Lender directly affected thereby;

(i) subject such Lender to any additional obligations;

(ii) increase or reduce the principal of, or interest on, any Loan or other
amounts payable hereunder or release or discharge the Obligors from their
obligations to make such payments;

(iii) postpone any date fixed for any payment or principal of, or interest on,
any Loan, any Obligations or other amounts payable hereunder;

(iv) change the aggregate unpaid principal amount of any Loan, or the number of
Lenders thereof, which shall be required for such Lenders or any of them to take
any action hereunder;

(v) release any of the payment obligations of the Obligors;

(vi) release, or permit the Obligors to otherwise dispose of Collateral having a
value in excess of Cdn.$250,000, or subordinate the right of the Collateral
Agent and the Lenders with respect to Collateral having a value in excess of
Cdn.$250,000, except with respect to Collateral disposed of under Section 9.04
or as expressly permitted herein or in any other Loan Document;

(vii) amend, modify or waive this Section 13.02;

(viii) increase or extend any Loan Commitment of any Lender; or

(ix) change the percentage specified in the definition of Required Lenders or
the number of Lenders which shall be required for the Lenders or any of them to
take any action under this Agreement;

(b) in each case without the consent of the Borrower, the Administrative Agent
and all the Lenders;

(i) any provision of Section 2.06 or Section 3.05; or

(ii) amend, modify or waive any provision of Article XII.

SECTION 13.03. No Waiver; Remedies, Etc. No failure on the part of the Lenders
or any Agent to exercise, and no delay in exercising, any right hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any right under any Loan Document preclude any
other or further exercise thereof or the exercise of any other right. The rights
and remedies of the Lenders and the Agents provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of the Lenders and the Agents
under any Loan Document against any party thereto are not conditional or
contingent on any attempt by the

 

-95-



--------------------------------------------------------------------------------

Lenders and the Agents to exercise any of their rights under any other Loan
Document against such party or against any other Person.

SECTION 13.04. Advances by the Collateral Agent. (a) The Collateral Agent hereby
is authorized by the Borrower and the Lenders, from time to time with the
consent of the Required Lenders, to make advances or payments on behalf of the
Lenders that the Collateral Agent deems necessary or desirable (A) to preserve
or protect the Collateral, or any portion thereof, (B) to enhance the likelihood
of repayment of the Obligations or (C) to pay any other amount chargeable to the
Borrower pursuant to the terms of this Agreement, including the costs, fees and
expenses pursuant to this Agreement.

(b) All payments on the advances or payments made pursuant to Section 13.04(a)
shall be payable to the Collateral Agent solely for its own account.

(c) Each Lender shall be obligated to reimburse the Collateral Agent for the
amount of such Lender’s Pro Rata Share of any advances or payments made pursuant
to Section 13.04(a).

(d) Any advance or payment made pursuant to Section 13.04(a) shall bear interest
at the Alternate Base Rate calculated as if such advance or payment were Term B
Loans and all payments on such advances or payments made pursuant to
Section 13.04(a) and, to the extent not reimbursed pursuant to Section 13.04(c),
under Section 13.04(b) shall be payable to the Collateral Agent solely for its
own account. Such advances or payments shall be repayable on demand and shall be
secured to the same extent as other Obligations pursuant to the Security
Documents. The provisions of this Section 13.04 are for the exclusive benefit of
the Collateral Agent and the Lenders and are not intended to benefit the
Borrower in any way.

SECTION 13.05. Expenses; Taxes; Attorneys’ Fees. (a) The Obligors will pay, five
(5) Business Days following demand therefor, all reasonable fees, costs and
expenses incurred by or on behalf of the Agents, regardless of whether the
transactions contemplated hereby are consummated, including, without limitation,
reasonable out-of-pocket fees, costs and expenses of counsel for the Agents,
accounting, due diligence, physical counts, valuations, fees of Rating Agencies
associated with the rating of the Loans (in an amount not to exceed Cdn.$15,000
annually), investigations, monitoring of assets, appraisals of Collateral,
environmental assessments, miscellaneous disbursements, examination, travel,
lodging and meals arising from or relating to: (a) the negotiation, preparation,
execution, delivery, performance and administration of this Agreement and the
other Loan Documents, (b) any requested amendments (other than amendments
requested solely by the Lenders), waivers or consents to this Agreement or the
other Loan Documents whether or not such documents become effective or are
given, (c) the preservation and protection of any of the Lenders’ rights under
this Agreement or the other Loan Documents, (d) the filing of any petition,
complaint, answer, motion or other pleading by the Lenders, or the taking of any
action in respect of the Collateral or other Security, in connection with this
Agreement or any other Loan Document, (e) the protection, collection, lease,
sale, taking possession of or liquidation of, any Collateral or other Security
in connection with this Agreement or any other Loan Document, (f) any attempt to
enforce any Lien or security interest in any Collateral or other Security in
connection with this Agreement or any other Loan Document, (g) any attempt to
collect from the Obligors, (h) during

 

-96-



--------------------------------------------------------------------------------

the continuance of an Event of Default, the receipt by any Lender of any advice
from its professionals (including without limitation, the reasonable fees of its
outside attorneys and consultants) with respect to any of the foregoing (to the
extent that such fees, costs and expenses are not otherwise recoverable pursuant
to any other provision of this Agreement or any other Loan Document), (i) all
liabilities and costs arising from or in connection with the past, present or
future operations of the Obligors involving any damage to real or personal
Property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such Property, (j) any
Environmental Liabilities and Costs incurred in connection with any facility of
the Obligors including any Remedial Action for any Hazardous Materials present
or arising out of the operations of any facility of the Obligors, (k) any
liabilities and costs incurred in connection with any Environmental Lien or
(l) any advances or payments made by the Collateral Agent under Section 13.04.

(b) Without limitation of the foregoing or any other provision of any Loan
Document: (x) the Obligors agree to pay all broker fees with respect to any
broker retained by any Obligor or Relevant Subsidiary that may become due in
connection with the transactions contemplated by this Agreement and (y) during
the continuance of a Default or an Event of Default, if any Obligor (A) fails to
make any payments or deposits with respect to any taxes of any kind or nature to
the extent that such payments or deposits are due and payable prior to
delinquency, (B) fails to make any payments or deposits with respect to any
other governmental assessment prior to the time that any Lien may inure against
any property of the Obligors, or (C) fails to make any payments or deposits with
respect to any insurance premiums then due and payable or otherwise comply with
Section 7.05, then the Administrative Agent, in its sole discretion and without
prior notice to the Obligors, may do any or all of the following, without
duplication: (X) make payment of the same or any part thereof, (Y) in the case
of any failure described in Section 13.05(b)(y)(C), obtain and maintain
insurance policies of the type described in Section 7.05 and take the actions
with respect to such policies which are authorized pursuant to Section 13.23(c).
Any payment described above in clause (y) shall not constitute an agreement by
the Lenders to make similar payments in the future or a waiver by the Lenders of
any Event of Default under this Agreement. The Administrative Agent need not
inquire as to, or contest the validity of, any such obligation. The foregoing to
the contrary notwithstanding, the agreements set forth above in this
Section 13.05 are subject to the limitations set forth in Section 12.05, solely
to the extent applicable. The Administrative Agent agrees to provide to the
Obligors an invoice with respect to each cost or expense incurred in connection
with the Loan Documents by any Lender promptly upon the Administrative Agent’s
receipt thereof, and agrees, upon the reasonable request of the Obligors, to
provide reasonable backup information with respect to such costs or expenses
(subject to the right of the Administrative Agent to take whatever steps are
reasonably necessary to protect any confidential or privileged information which
may be contained therein).

SECTION 13.06. Right of Set-Off, Sharing of Payments, Etc. (a) Upon the
occurrence and during the continuance of any Event of Default, and in addition
to (and without limitation of) any right of set-off, banker’s lien or
counterclaim any Lender may otherwise have, each Lender may, and is hereby
authorized by the Borrower to, at any time and from time to time, without notice
to the Obligors (any such notice being expressly waived by each Obligor), to the
fullest extent permitted by law, set-off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing

 

-97-



--------------------------------------------------------------------------------

by such Lender to or for the credit or the account of the Obligors against any
and all Obligations now or hereafter existing under any Loan Document,
irrespective of whether or not the Lenders shall have made any demand hereunder
or thereunder and although such obligations may be contingent or unmatured.
During the continuance of any Event of Default, the Lenders may, and are hereby
authorized to, at any time and from time to time, without notice to the Obligors
(any such notice being expressly waived by each Obligor), to the fullest extent
permitted by law, set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the Lenders to or for the credit or the account of the
Obligors against any and all Obligations now or hereafter existing under any
Loan Document, irrespective of whether or not the Lenders shall have made any
demand hereunder or thereunder. The Lenders agree to notify the Obligors, the
Collateral Agent and the Administrative Agent promptly after any such set-off
and application made by the Lenders, provided that the failure to give such
notice to the Obligors shall not affect the validity of such set-off and
application. The rights of the Lenders under this Section 13.06 are in addition
to other rights and remedies which the Lenders may have.

(b) If any Lender shall obtain from the Obligors payment of any Obligation
through the exercise of any right of set-off, banker’s lien, or counterclaim or
similar right or otherwise (other than from the Administrative Agent as provided
in this Agreement), and, as a result of such payment, such Lender shall have
received a greater amount of the Obligations than the amount allocable to such
Lender hereunder, the Administrative Agent and the other Lenders (including such
Lender) shall promptly make such adjustments from time to time as shall be
equitable, to the end that the Lenders shall share the benefit of such excess
payment (net of any expenses that may be incurred by such Lender in obtaining or
preserving such excess payment) in accordance with Section 3.02(c). To such end,
the Lenders shall make appropriate adjustments among themselves if such payment
is rescinded or must otherwise be restored.

(c) Nothing contained in this Section 13.06 shall require any Lender to exercise
any such right or shall affect the right of any Lender to exercise, and retain
the benefits of exercising, any such right with respect to any other
Indebtedness or Obligation of the Obligors. If, under any applicable bankruptcy,
insolvency or other similar law, any Lender receives a secured claim in lieu of
a set-off to which this Section 13.06 applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders entitled under this Section 13.06 to
share in the benefits of any recovery on such secured claim.

SECTION 13.07. Severability. Any provision of this Agreement, which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

SECTION 13.08. Replacement of Lenders. If any Lender requests compensation under
Sections 3.05, 4.02 or 4.03, or if the Obligors are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 4.03, or if any Lender defaults in its obligation
to fund Loans hereunder, or if any Lender has failed to consent to a proposed
amendment, waiver, discharge or termination which pursuant to the terms of
Section 13.02 or any other provision of any Loan Document

 

-98-



--------------------------------------------------------------------------------

requires the consent of such Lender or any class thereof and with respect to
which the Required Lenders or the Required Lenders of the relevant class or if
there are only two Lenders who are not Affiliates, the Lender holding the
majority of the outstanding aggregate principal amount of all Loans, as
applicable, shall have granted their consent, then the Obligors may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 13.10), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Obligors shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld and (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Obligors (in the case of all other amounts). A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Obligors to require such assignment and delegation cease to apply.

SECTION 13.09. Complete Agreement; Sale of Interest; Register. The Loan
Documents constitute the complete agreement between the parties with respect to
the subject matter hereof and thereof, supersede any previous agreement or
understanding between them relating hereto or thereto and may not be modified,
altered or amended except by an agreement in writing signed by the Obligors and
the Lenders in accordance with Section 13.02. The Obligors may not sell, assign
or transfer any of the Loan Documents or any portion thereof, including their
rights, title, interests, remedies, powers and duties hereunder or thereunder.
Each Obligor hereby consents to any Lender’s sale of participations, assignment,
transfer or other disposition, at any time or times, of any of the Loan
Documents or of any portion thereof or interest therein, including such Lender’s
rights, title, interests, remedies, powers or duties thereunder, subject, in the
case of a participation, assignment, transfer or other disposition, to the
provisions of Section 13.10.

SECTION 13.10. Assignment. (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the
Affiliates of the Administrative Agent) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Loans at the time owing to it); provided that, so long as no Event of
Default under Section 11.01 has occurred and is continuing, the Administrative
Agent will seek the consent of the Borrower (such consent not to be unreasonably
withheld, delayed or conditioned) if any such assignment would result in the
percentage of the then outstanding principal amount of the Loans held by
Guggenheim

 

-99-



--------------------------------------------------------------------------------

Corporate Funding, LLC or its affiliates or managed funds to fall below
fifty (50) percent; provided, further, that (i) except in the case of an
assignment of the entire remaining outstanding amount of the Loans at the time
owing to it (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent), any such
assignment shall not be less than $2,000,000, unless the Administrative Agent
and the Borrower otherwise consent (such consent not to be unreasonably
withheld, delayed or conditioned); provided, however, that no consent of the
Obligors shall be required for any assignment to any Affiliate of any Lender and
(ii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, and the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 13.10, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.05, 4.02, 4.03 and 13.18).

(c) Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 13.10 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (e) of this Section.

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and principal amount of the Loan owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Obligors, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Obligors and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. The
Obligors may request in writing a copy of the Register from time to time and the
Administrative Agent will promptly deliver a copy of such Register to the
Obligors promptly thereafter.

(e) Any Lender may, without the consent of, or notice to, the Obligors or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Obligors, the
Agents and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to

 

-100-



--------------------------------------------------------------------------------

which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement, provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in Section 13.02 (a) that affects such Participant. Subject to
subsection (f) of this Section, each Obligor agrees that each Participant shall
be entitled to the benefits of Sections 3.05, 4.02, 4.03 and 13.18 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section to the extent such Participant’s
interest is entered in the Register as if the Participant were a Lender. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 13.06 as though it were a Lender, provided such Participant agrees to
be subject to Section 3.05 as though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.05 or Article IV than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Obligors’
prior written consent. A Participant that would be a Non-U.S. Lender if it were
a Lender shall not be entitled to the benefits of Section 3.05 unless the
Obligors are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Obligors, to comply with Section 3.05
as though it were a Lender, to the extent such Participant’s interest is
registered as if the Participant were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation (i) any pledge or assignment to secure
obligations to a Federal Reserve Bank and (ii) in the case of any Lender that is
a Fund, any pledge or assignment of all or any portion of such Lender’s rights
under this Agreement to any holders of obligations owed, or securities issued,
by such Lender as security for such obligations or securities, or to any trustee
for, or any other representative of, such holders, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 13.11. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement or any of the other Loan Documents by telecopy or shall have the
same force and effect as the delivery of an original executed counterpart of
this Agreement or any of such other Loan Documents. Any party delivering an
executed counterpart of any such agreement by telecopy shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.

SECTION 13.12. GOVERNING LAW. THIS AGREEMENT, THE NOTES AND, EXCEPT TO THE
EXTENT OTHERWISE PROVIDED THEREIN, THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

-101-



--------------------------------------------------------------------------------

SECTION 13.13. CONSENT TO JURISDICTION, SERVICE OF PROCESS AND VENUE. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE BOROUGH OF
MANHATTAN, COUNTY OF NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OBLIGOR HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH OBLIGOR
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE OBLIGORS
AT THEIR ADDRESS FOR NOTICES SET FORTH IN SECTION 13.01, SUCH SERVICE TO BECOME
EFFECTIVE FIVE (5) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF THE LENDERS OR THE AGENTS TO SERVICE OF PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
THE OBLIGORS IN ANY OTHER JURISDICTION. EACH OBLIGOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT
ANY OBLIGOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, EACH OBLIGOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

SECTION 13.14. WAIVER OF JURY TRIAL, ETC. EACH OBLIGOR, THE LENDERS AND THE
AGENTS HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT, THE NOTES OR OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREE THAT ANY SUCH ACTION, PROCEEDINGS OR COUNTERCLAIM
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH OBLIGOR CERTIFIES THAT
NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF THE LENDERS OR THE AGENTS HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE LENDERS OR THE AGENTS WOULD NOT,
IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE
FOREGOING WAIVERS. EACH OBLIGOR HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE LENDERS AND THE AGENTS ENTERING INTO THIS AGREEMENT.

 

-102-



--------------------------------------------------------------------------------

SECTION 13.15. Consent. Except as otherwise expressly set forth herein or in any
other Loan Document to the contrary, if the consent, approval, satisfaction,
determination, judgment, acceptance or similar action (an “Action”) of the
Lenders or the Agents, shall be permitted or required pursuant to any provision
hereof or any provision of any other agreement to which the Obligors or any
other Guarantors are parties and to which the Lenders or the Agents have
succeeded thereto, such Action shall be required to be in writing and may be
withheld or denied by the Lenders or the Agents with or without any reason in
their reasonable discretion.

SECTION 13.16. Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against the Lenders, the Agents
or the Obligors, whether under any rule of construction or otherwise. On the
contrary, this Agreement has been reviewed by all parties and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

SECTION 13.17. Reinstatement; Certain Payments. If any claim is ever made upon
the Lenders or the Agents for repayment or recovery of any amount or amounts
received by the Lenders or the Agents in payment or received on account of any
of the Obligations, the Lenders or the Agents shall give prompt notice of such
claim to the Obligors, and if the Lenders or the Agents repay all or part of
such amount by reason of (i) any judgment, decree or order of any court of
competent jurisdiction or administrative body having jurisdiction over the
Lenders or the Agents or any of their respective property, or (ii) any good
faith settlement or compromise of any such claim effected by the Lenders or the
Agents with any such claimant, then and in such event each Obligor agrees that
(A) any such judgment, decree, order, settlement or compromise shall be binding
upon it notwithstanding the cancellation of any instrument evidencing the
Obligations or the other Loan Documents or the termination of this Agreement or
the other Loan Documents and (B) it shall be and remain liable to the Lenders or
the Agents hereunder for the amount so repaid or recovered to the same extent as
if such amount had never originally been received by the Lenders or the Agents.

SECTION 13.18. Indemnification. In addition to each Obligor’s other Obligations
under this Agreement, each Obligor agrees to defend, protect, indemnify and hold
harmless the Lenders and each of their respective Affiliates and their officers,
directors, employees, agents and advisors, the Administrative Agent, the
Collateral Agent the Agent-Related Persons and the Lender-Related Persons
(collectively called the “Indemnitees”) from and against any and all claims,
losses, demands, settlements, damages, liabilities, obligations, penalties,
fines, fees, reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees, costs and expenses, but excluding income, franchise
and similar taxes of an Indemnitee) incurred by such Indemnitees (but not taxes,
which shall be governed by Section 3.05), whether prior to or from and after the
Closing Date, as a result of or arising from or relating to or in connection
with any of the following: (i) the negotiation, preparation, execution or
performance or enforcement of this Agreement, any other Loan Document or of any
other document executed in connection with the transactions contemplated by this
Agreement; (ii) the Administrative Agent, the Collateral Agent or the Lenders
furnishing of funds to the Borrower under this Agreement, including, without
limitation, the management of any such Loans; (iii) any matter relating to the
financing transactions contemplated by this Agreement or the other Loan
Documents or by any document executed in connection with the transactions

 

-103-



--------------------------------------------------------------------------------

contemplated by this Agreement or the other Loan Documents; (iv) any claim,
litigation, investigation or administrative or judicial proceeding in connection
with any transaction contemplated in, or consummated under, the Loan Documents;
or (v) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto, including without
limitation, claims, litigations, investigations or other proceedings arising out
of (A) the presence, disposal, Release or threatened Release of any Hazardous
Materials on, in, at, to, from or under any property at any time owned or
occupied by the Obligors or any of their Subsidiaries (or any of their
respective predecessors in interest or title) or at any facility which received
Hazardous Materials generated by the Obligors or any of their Subsidiaries or
any of their respective predecessors in interest in connection with the receipt
of such Hazardous Materials, (B) any personal injury (including wrongful death)
or property damage (real or personal) arising out of or related to any Hazardous
Materials, (C) any investigation, lawsuit brought or threatened, settlement
reached or government order relating to such Hazardous Materials, (D) any
violation of any Environmental Law by the Obligors or any of their Subsidiaries
or any of their respective predecessors in interest, and/or (E) any
Environmental Action (collectively, the “Indemnified Matters”); provided,
however, that the Obligors shall not have any obligation to any Indemnitee under
this Section 13.18 for any Indemnified Matter to the extent resulting from the
gross negligence or willful misconduct of such Indemnitee (as determined by a
court of competent jurisdiction in a final and non-appealable decision);
provided, however, that the Obligors shall not be required to reimburse the
legal fees and expenses of more than one outside counsel (in addition to up to
one local counsel in each applicable local jurisdiction) for all Indemnitees
under this Section 13.18 unless on advice of outside counsel, representation of
all such Indemnitees would be inappropriate due to the existence of an actual or
potential conflict of interest. To the extent that the undertaking to indemnify,
pay and hold harmless set forth in this Section 13.18 may be unenforceable
because it is violative of any law or public policy, the Obligors shall
contribute the maximum portion which it is permitted to pay and satisfy under
applicable law, to the payment and satisfaction of all Indemnified Matters
incurred by the Indemnitees. This indemnity shall survive the repayment of the
Obligations and the discharge of the Liens granted under the Loan Documents.

SECTION 13.19. Interest. It is the intention of the parties hereto that each
Agent and each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby or by any other Loan
Document would be usurious as to any Agent or any Lender under laws applicable
to it (including the laws of the United States of America and the State of New
York or any other jurisdiction whose laws may be mandatorily applicable to such
Agent or such Lender notwithstanding the other provisions of this Agreement),
then, in that event, notwithstanding anything to the contrary in this Agreement
or any other Loan Document or any agreement entered into in connection with or
as security for the Obligations, it is agreed as follows: (i) the aggregate of
all consideration which constitutes interest under law applicable to any Agent
or any Lender that is contracted for, taken, reserved, charged or received by
such Agent or such Lender under this Agreement or any other Loan Document or
agreements or otherwise in connection with the Obligations shall under no
circumstances exceed the maximum amount allowed by such applicable law, any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Agent or such Lender on the principal amount of the Obligations (or, to
the extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Agent or such Lender, as applicable,
to the Obligors); and (ii) in the event that the maturity of the Obligations is

 

-104-



--------------------------------------------------------------------------------

accelerated by reason of any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest under law applicable to any Agent or any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Agent or such Lender, as applicable, as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Agent or such Lender, as applicable, on the principal amount of
the Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by such Agent or such
Lender to the Obligors). All sums paid or agreed to be paid to any Agent or any
Lender for the use, forbearance or detention of sums due hereunder shall, to the
extent permitted by law applicable to such Agent or such Lender, be amortized,
prorated, allocated and spread throughout the full term of the Loans until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law. If
at any time and from time to time, (x) the amount of interest payable to any
Agent or any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Agent or such Lender pursuant to this Section 13.19 and
(y) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Agent or such Lender would be less than the
amount of interest payable to such Agent or such Lender computed at the Highest
Lawful Rate applicable to such Agent or such Lender, then the amount of interest
payable to such Agent or such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Agent or such Lender until the total amount of interest
payable to such Agent or such Lender shall equal the total amount of interest
which would have been payable to such Agent or such Lender if the total amount
of interest had been computed without giving effect to this Section 13.19. For
purposes of this Section 13.19, the term “applicable law” shall mean that law in
effect from time to time and applicable to the loan transaction between the
Obligors, on the one hand, and the Agents and the Lenders, on the other, that
lawfully permits the charging and collection of the highest permissible, lawful
non-usurious rate of interest on such loan transaction and this Agreement,
including laws of the State of New York and, to the extent controlling, laws of
the United States of America. The right to accelerate the maturity of the
Obligations does not include the right to accelerate any interest that has not
accrued as of the date of acceleration.

SECTION 13.20. Records. The unpaid principal of, and interest on, the
Obligations, the interest rate or rates applicable to such unpaid principal and
interest, the duration of such applicability, and the accrued and unpaid fees
payable pursuant to Section 4.04, including fees set forth in the Fee Letter,
shall at all times be ascertained from the records of the Administrative Agent,
which shall be conclusive and binding absent manifest or demonstrable error.

SECTION 13.21. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Obligors, the Lenders and the Agents, and their respective
successors and assigns, subject to Section 13.10.

SECTION 13.22. Confidentiality. The Lenders, the Administrative Agent and the
Collateral Agent each agree (on behalf of itself and each of its Affiliates,
directors, officers, employees and representatives) to hold in complete
confidence and not disclose, in accordance with its customary procedures for
handling confidential information of this nature

 

-105-



--------------------------------------------------------------------------------

and in accordance with safe and sound practices of comparable commercial finance
companies, any non-public information supplied to it by the Obligors pursuant to
this Agreement or the other Loan Documents, provided that nothing herein shall
limit the disclosure of any such information (a) to the extent required by
statute, rule, regulation or judicial process or requested by any Governmental
Authority, (b) to the Lenders, Administrative Agent, Collateral Agent, to
counsel, accountants, auditors and other advisors for such member of the
Lenders, or to counsel for any other member of the Lenders (provided that such
counsel, accountants, auditors and other advisors are under obligation to keep
such information confidential), (c) any actual or prospective counterparty (or
its advisors) to any Hedging Agreement or other swap or derivative transaction
relating to Obligors or any of the Relevant Subsidiaries and their obligations
so long as such counterparty or prospective counterparty first agrees to the
confidentiality provisions of this Section 13.22, (d) to examiners, auditors or
accountants to the extent required by any court, governmental or administrative
agency, pursuant to any subpoena or other legal process, or by any law, statute,
regulation or court order, or in connection with any litigation to which any of
the Agents or the Lenders are party (provided that, if such delay would not
adversely affect the Lenders, Administrative Agent or Collateral Agent, each
Obligor is first provided with a reasonable opportunity to seek a protective
order covering the confidential information), (e) to any assignee or Participant
(or prospective assignee or Participant) so long as such assignee or Participant
(or prospective assignee or Participant) first agrees to the confidentiality
provisions of this Section 13.22, (f) to any Person that is an investor or
prospective investor in a Securitization that agrees that its access to
information regarding the Obligors and the Loans is solely for purposes of
evaluating an investment in such Securitization and agrees to maintain the
confidentiality of such information in accordance herewith, (g) to a Person that
is a trustee, collateral manager, servicer, noteholder, rating agency or secured
party in a Securitization in connection with the administration, servicing and
reporting on the assets serving as collateral for such Securitization, so long
as such person agrees to maintain the confidentiality of such information or
(h) which (x) is publicly available other than as a result of a disclosure by a
Lender or an Agent which is not permitted by this Agreement or (y) becomes
available from a source other than an Obligor or Guarantor not actually known by
a Lender or an Agent to be subject to a confidentiality obligation not to
disclose such information), or available to such Person from another source not
known to be subject to a confidentiality obligation to such Person not to
disclose such information. The obligations of this Section 13.22 shall survive
the repayment of the Obligations and the discharge of the Liens granted under
the Loan Documents and shall remain binding upon each Lender and Agent
notwithstanding any assignment or transfer of any of its rights or obligations
under this Agreement or under any Loan Document.

SECTION 13.23. Power of Attorney. Each Obligor hereby irrevocably designates,
makes, constitutes and appoints the Collateral Agent (and all Persons designated
by the Collateral Agent) as such Obligor’s true and lawful attorney (and
agent-in-fact), and the Collateral Agent, or the Collateral Agent’s agent, may,
without notice to the Obligors and in either the Obligors’ or the Collateral
Agent’s name, but at the cost and expense of the Obligors:

(a) During the continuance of an Event of Default as the Collateral Agent or
said agent, in its sole discretion, may determine, endorse the Obligors’ name on
any checks or any other evidence of payment or proceeds of the Collateral which
come into the possession of the Lenders or Agents or under the Lenders’ or
Agents’ control and shall deposit such item of

 

-106-



--------------------------------------------------------------------------------

payment into a concentration account and credit the amount thereof (in
accordance with the provisions of this Agreement) to the Obligations.

(b) During the continuance of an Event of Default, do any of the following, at
its election and in its discretion: (i) sell or assign any Collateral, and
settle any legal proceedings brought to collect any Collateral, in each case,
upon such terms, for such amounts, and at such time or times as Collateral Agent
deems advisable, subject to the provisions of any Loan Document applicable
thereto and to standards of commercial reasonableness; (ii) upon the reasonable
request of the Collateral Agent, on the premises of the Obligors and the
Relevant Subsidiaries (but, without disruption to the business activities of the
Obligors and the Relevant Subsidiaries), review and obtain copies of all mail
related to the Collateral which is addressed to the Obligors or the Relevant
Subsidiaries; (iii) prepare, file and sign any Obligor’s name to any notice of
Lien, assignment, or satisfaction of Lien or similar document, which in each
case is sent to Account Debtors of the Obligors or any of the Relevant
Subsidiaries in connection with any portion of the Collateral; (iv) endorse the
name of any Obligor upon any chattel paper, instrument, freight bill, bill of
lading or similar document relating to the Collateral (including, without
limitation, any items of payment or proceeds relating to any Collateral) and,
shall in all such instances involving an instrument or other items, deposit the
same to the account of Collateral Agent on account of the Obligations; and
(v) to the extent permitted by any Obligor’s license agreements, use the
information recorded on or contained in any data processing equipment, computer
hardware and software relating to the accounts receivable, Inventory, Equipment
and any other Collateral.

(c) During the continuance of an Event of Default make and adjust claims under
policies of casualty, property, boiler and machinery, business interruption
insurance and other similar policies of insurance with respect to the Collateral
(but excluding policies of liability or worker’s compensation insurance).

SECTION 13.24. Lender Advertising. The Agents and the Lenders shall be entitled
to advertise the closing of the transactions contemplated by this Agreement in
such trade publications, business journals, newspapers of general circulation
and otherwise, as the Agents and the Lenders shall deem appropriate, including,
without limitation, the publication of a tombstone announcing the closing of
this transaction, at their sole cost and expense.

SECTION 13.25. USA PATRIOT ACT. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Obligors that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Obligors, which information includes the name
and address of the Obligors and other information that will allow such Lender to
identify the Obligors in accordance with the Act.

ARTICLE XIV

SUBORDINATION

SECTION 14.01. Term B Loans Subordinated to Term A Loans. The Borrower covenants
and agrees, and the Term B Lenders and any other holder of the Term B Loans
(Term B Lenders and such holders being hereinafter referred to collectively as
“Holder”) by its acceptance thereof likewise covenants and agrees, that the Term
B Loan Obligations shall

 

-107-



--------------------------------------------------------------------------------

be subordinated in accordance with the provisions of this Article XIV to the
prior payment in full of all Term A Loan Obligations.

SECTION 14.02. Priority and Payment Over of Proceeds in Certain Events.

(a) Subordination on Dissolution, Liquidation or Reorganization of the Borrower.
Upon payment or distribution of assets or securities of the Borrower of any kind
or character, whether in cash, property or securities, upon any dissolution or
winding up or total or partial liquidation or reorganization of the Borrower,
whether voluntary or involuntary, or in bankruptcy, insolvency, receivership or
other proceedings or upon an assignment for the benefit of creditors or any
other marshalling of the assets and liabilities of the Borrower:

(i) All Term A Loan Obligations shall first be paid in full in cash, or payment
provided for in cash or cash equivalents in a manner satisfactory to the Term A
Lenders, before any direct or indirect payments or distributions, including,
without limitation, by exercise of set-off, of any cash, property or securities
on account of the Term B Loan Obligations, and accordingly the holders of Term A
Loan Obligations shall be entitled to receive (pro rata on the basis of the
respective amounts of Term A Loans held by them) directly, for application to
the payment thereof (to the extent necessary to pay all Term A Loan Obligations
in full after giving effect to any substantially concurrent payment or
distribution to or provision for payment to the holders of such Term A Loan
Obligations), any payment or distribution of any kind or character, whether in
cash, property or securities, in respect of the Term B Loan Obligations, except
that the Term B Lenders may receive and retain equity securities of the Borrower
or debt securities of the Borrower that are subordinated to Term A Loan
Obligations (and any debt securities issued in exchange for Term A Loans) to
substantially the same extent as, or to a greater extent than, the Term B Loan
Obligations are subordinated to the Term A Loan Obligations pursuant to this
Article XIV.

(ii) The Term A Lenders are hereby authorized to file an appropriate claim for
and on behalf of the Holders if they or any of them do not file, and there is
not otherwise filed on behalf of the Holders, a proper claim or proof of claim
in the form required in any such proceeding prior to thirty (30) days before the
expiration of the time to file such claim or claims.

(b) Subordination Upon Acceleration or Maturity of Term A Loans. Upon
acceleration of the Term A Loans or on the Maturity Date, no direct or indirect
payment by or on behalf of the Borrower in respect of the Term B Loan
Obligations shall be made until the Term A Loan Obligations have been paid in
full.

(c) Rights and Obligations of Holders.

(i) In the event that, notwithstanding the foregoing provision prohibiting such
payment or distribution, the Holders shall have received any payment on account
of the Term B Loan Obligations at a time when such payment is prohibited by such
provision before the Term A Loan Obligations are paid in full, then, such
payment or distribution shall be received and held in trust by the Holders apart
from their other assets and paid over or delivered to the Term A Lenders
remaining unpaid to the extent necessary to pay in full in cash

 

-108-



--------------------------------------------------------------------------------

the Term A Loan Obligations after giving effect to any concurrent payment or
distribution to the holders of such Term A Loan Obligations.

(ii) Nothing contained in this Article XIV will limit the right of the Holders
to take any action to accelerate the maturity of the Term B Loans pursuant to
Section 11.02 hereof, provided, however, that all Term A Loan Obligations then
due or thereafter declared to be due shall first be paid in full before the
Holders are entitled to receive any payment from the Borrower in respect of the
Term B Loan Obligations.

(iii) Upon any payment or distribution of assets or securities referred to in
this Article XIV, the Holders shall be entitled to rely upon any order or decree
of a court of competent jurisdiction in which such dissolution, winding up,
liquidation or reorganization proceedings are pending, and upon a certificate of
the receiver, trustee in bankruptcy, liquidating trustee, agent or other person
making any such payment or distribution, delivered to the Holders for the
purpose of ascertaining the persons entitled to participate in such
distribution, the holders of Term A Loan Obligations and other Indebtedness of
the Borrower, the amount thereof or payable thereon, the amount or amounts paid
or distributed thereon and all other facts pertinent thereto or to this Article
XIV.

SECTION 14.03. Rights of Holders of Term A Loan Obligations Not To Be Impaired.
No right of any present or future holder of any Term A Loan Obligations to
enforce subordination as herein provided shall at any time in any way be
prejudiced or impaired by any act or failure to act by any such holder, or by
any noncompliance by the Borrower with the terms and provisions and covenants
herein regardless of any knowledge thereof such holder may have or otherwise be
charged with. The provisions of this Article XIV are intended to be for the
benefit of, and shall be enforceable directly by, the Term A Lenders. The
Borrower and each Holder, by its acceptance thereof, acknowledges that the Term
A Lenders are relying upon the provisions of this Article XIV in extending the
Term A Loans.

SECTION 14.04. Subrogation. (a) Upon the payment in full of all Term A Loan
Obligations, the Holders shall be subrogated to the extent of the payments or
distributions made to the holders of, or otherwise applied to payment of, the
Term A Loan Obligations pursuant to the provisions of this Article XIV and to
the rights of the holders of Term A Loan Obligations to receive payments or
distributions of assets of the Borrower made in respect of the Term A Loan
Obligations until the Term B Loan Obligations shall be paid in full; and for the
purposes of such subrogation, no payments or distributions to holders of Term A
Loan Obligations of any cash, property or securities to which Holders would be
entitled except for the provisions of this Article XIV, and no payment over from
the Holders pursuant to the provisions of this Article XIV to holders of Term A
Loans, shall, as between its creditors other than holders of Term A Loans and
the Holders, be deemed to be payment by the Borrower to or on account of Term A
Loan Obligations, it being understood that the provisions of this Article XIV
are solely for the purpose of defining the relative rights of the holders of
Term A Loans, on the one hand, and the Holders, on the other hand.

(b) If any payment or distribution to which the Holders would otherwise have
been entitled but for the provisions of this Article XIV shall have been
applied, pursuant to the provisions of this Article XIV, to the payment of Term
A Loan Obligations, then the Holders

 

-109-



--------------------------------------------------------------------------------

shall be entitled to receive from the holders of Term A Loan Obligations at the
time outstanding any payments or distributions received by such holders of Term
A Loan Obligations in excess of the amount sufficient to pay all Term A Loan
Obligations in full.

SECTION 14.05. Obligations of the Borrower Unconditional. Nothing contained in
this Article XIV or elsewhere in this Agreement or in the Term B Loans is
intended to or shall impair, as between the Borrower and the Holders, the
obligations of the Borrower, which are absolute and unconditional, to pay to the
Holders the principal of (premium, if any), and interest on, the Term B Loans as
and when the same shall become due and payable in accordance with their terms,
or is intended to or shall affect the relative rights of the Holders and
creditors of the Borrower (other than the Term A Lenders), nor shall anything
herein or therein prevent any Holder from exercising all remedies otherwise
permitted by Applicable Law upon the occurrence of a Default or Event of Default
under this Agreement, subject to the rights, if any, under this Article XIV of
the holders of Term A Loan Obligations in respect of cash, property or
securities of the Borrower received upon the exercise of any such remedy.

The failure to make a payment on account of principal of, or interest on, the
Term B Loan Obligations by reason of any provision of this Article XIV shall not
be construed as preventing the occurrence of a Default or an Event of Default
hereunder.

SECTION 14.06. Notice to Holders. The Borrower shall give prompt written notice
to each Holder of any fact known to the Borrower that would prohibit the making
of any payment on or in respect of the Term B Loan Obligations, but failure to
give such notice shall not affect the subordination of the Term B Loan
Obligations to the Term A Loan Obligations provided in this Article XIV.
Notwithstanding the provisions of this Article XIV or any other provision of
this Agreement, or the Term B Loans, no Holder shall be charged with knowledge
of the existence of any facts that would prohibit the making of any payment to
or in respect of the Term B Loan Obligations unless and until the Holders shall
have received written notice thereof from the Borrower or a representative of or
holder of Term A Loan Obligations, and, prior to the receipt of any such written
notice, subject to the provisions of this Article XIV, the Holders shall be
entitled in all respects to assume no such facts exist. Nothing contained in
this Section 14.06 shall limit the right of the holders of Term A Loan
Obligations to recover payments as contemplated by Sections 14.01 and 14.02.

SECTION 14.07. Right of Any Holder as Holder of Term A Loans. Any Holder in its
individual capacity shall be entitled to all the rights set forth in this
Article XIV with respect to any Term A Loan Obligations that may at any time be
held by it, to the same extent as any other holder of Term A Loan Obligations,
and nothing in this Agreement shall deprive such Holder of any of its rights as
such holder.

 

-110-



--------------------------------------------------------------------------------

SECTION 14.08. Reinstatement. The provisions of this Article XIV shall continue
to be effective or be reinstated, and the Term A Loan Obligations shall not be
deemed to be paid in full, as the case may be, if at any time any payment of any
of the Term A Loan Obligations is rescinded or must otherwise be returned by the
holder thereof upon the insolvency, bankruptcy or reorganization of the Borrower
or otherwise, all as though such payment had not been made.

[signature pages follow]

 

-111-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER: PRIMUS TELECOMMUNICATIONS CANADA INC. By:  

 

Name:   Title:   OBLIGOR: 3082833 NOVA SCOTIA COMPANY By:  

 

Name:   Title:   ADMINISTRATIVE AGENT: GUGGENHEIM CORPORATE FUNDING, LLC By:  

 

Name:   Title:   COLLATERAL AGENT: GUGGENHEIM CORPORATE FUNDING, LLC By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

LENDER: ORPHEUS FUNDING LLC By:   Guggenheim Investment Management, LLC, as
Manager By:  

 

Name:   Title:  